


Exhibit 10.1







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------









AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of May 10, 2012


by and among


REALTY INCOME CORPORATION,
as Borrower,


THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 13.6.,
as Lenders,
 
and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


______________________________________________________________


WELLS FARGO SECURITIES, LLC,
as sole Lead Arranger
and
sole Bookrunner,


BANK OF AMERICA, N.A.
and
REGIONS BANK,
as Syndication Agents,
 
and


THE BANK OF NEW YORK MELLON,
JPMORGAN CHASE BANK, N.A.,
ROYAL BANK OF CANADA
and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 
 

--------------------------------------------------------------------------------

 
 
    TABLE OF CONTENTS
 
Article I. Definitions
1

 

 
Section 1.1.  Definitions.
1

 
Section 1.2.  General; References to Pacific Time.
26

 
Article II. Credit Facility
26

 

 
Section 2.1.  Revolving Loans.
26

 
Section 2.2.  Bid Rate Loans.
27

 
Section 2.3.  Letters of Credit.
31

 
Section 2.4.  Swingline Loans.
35

 
Section 2.5.  Rates and Payment of Interest on Loans.
37

 
Section 2.6.  Number of Interest Periods.
38

 
Section 2.7.  Repayment of Loans.
38

 
Section 2.8.  Prepayments.
38

 
Section 2.9.  Late Charges.
39

 
Section 2.10.  Continuation.
39

 
Section 2.11.  Conversion.
39

 
Section 2.12.  Notes.
40

 
Section 2.13.  Voluntary Reductions of the Commitment.
40

 
Section 2.14.  Extension of Termination Date.
41

 
Section 2.15.  Expiration Date of Letters of Credit Past Commitment
Termination.                  41

 
Section 2.16.  Amount Limitations.
41

 
Section 2.17.  Increase in Commitments.
42

 
Section 2.18.  Funds Transfer Disbursements.
43

 
Article III. Payments, Fees and Other General Provisions
44

 

 
Section 3.1.  Payments.
44

 
Section 3.2.  Pro Rata Treatment.
44

 
Section 3.3.  Sharing of Payments, Etc.
45

 
Section 3.4.  Several Obligations.
45

 
Section 3.5.  Minimum Amounts.
46

 
Section 3.6.  Fees.
46

 
Section 3.7.  Computations.
47

 
Section 3.8.  Usury.
47

 
Section 3.9.  Statements of Account; Bill Lead Date Request.
47

 
Section 3.10.  Defaulting Lenders.
48

 
Section 3.11.  Taxes.
51

 
Article IV.  Unencumbered Assets
54

 

 
Section 4.1.  Eligibility of Properties.
54

 
Section 4.2.  Termination of Designation as Unencumbered Asset.
54

 
Article V. Yield Protection, Etc.
54

 

 
Section 5.1.  Additional Costs; Capital Adequacy.
54

 
Section 5.2.  Suspension of Swingline Loans, LIBOR Loans and LIBOR Margin
Loans.         56

 
Section 5.3.  Illegality.
57

 
Section 5.4.  Compensation.
57

 
Section 5.5.  Treatment of Affected Loans.
58







 
 
- i -

--------------------------------------------------------------------------------

 
 

 
Section 5.6.  Change of Lending Office.
59

 
Section 5.7.  Affected Lenders.
59

 
Section 5.8.  Assumptions Concerning Funding of LIBOR Loans and LIBOR Margin
Loans.  60

 
Article VI. Conditions Precedent
60

 

 
Section 6.1.  Initial Conditions Precedent.
60

 
Section 6.2.  Conditions Precedent to All Loans.
62

 
Article VII. Representations and Warranties
63

 

 
Section 7.1.  Representations and Warranties.
63

 
Section 7.2.  Survival of Representations and Warranties, Etc.
68

 
Article VIII. Affirmative Covenants
69

 

 
Section 8.1.  Preservation of Existence and Similar Matters.
69

 
Section 8.2.  Compliance with Applicable Law.
69

 
Section 8.3.  Maintenance of Property.
69

 
Section 8.4.  Conduct of Business.
69

 
Section 8.5.  Insurance.
69

 
Section 8.6.  Payment of Taxes and Claims.
70

 
Section 8.7.  Books and Records; Inspections.
70

 
Section 8.8.  Use of Proceeds.
70

 
Section 8.9.  Environmental Matters.
71

 
Section 8.10.  Further Assurances.
71

 
Section 8.11.  Material Contracts.
71

 
Section 8.12.  REIT Status.
71

 
Section 8.13.  Exchange Listing.
71

 
Section 8.14.  Guarantors.
72

 
Article IX. Information
73

 

 
Section 9.1.  Quarterly Financial Statements.
73

 
Section 9.2.  Year-End Statements.
73

 
Section 9.3.  Compliance Certificate.
73

 
Section 9.4.  Other Information.
74

 
Section 9.5.  Electronic Delivery of Certain Information.
76

 
Section 9.6.  Public/Private Information.
77

 
Section 9.7.  USA Patriot Act Notice; Compliance.
77

 
Article X. Negative Covenants
77

 

 
Section 10.1.  Financial Covenants.
77

 
Section 10.2.  Negative Pledge.
80

 
Section 10.3.  Restrictions on Intercompany Transfers.
80

 
Section 10.4.  Merger, Consolidation, Sales of Assets and Other
Arrangements.                     80

 
Section 10.5.  Plans.
81

 
Section 10.6.  Fiscal Year.
81

 
Section 10.7.  Modifications of Organizational Documents.
81

 
Section 10.8.  Modifications to Material Contracts.
82

 
Section 10.9.  Transactions with Affiliates.
82

 
Section 10.10.  Limitations on Non-Guarantor Subsidiaries.
82

 
Section 10.11.  Derivatives Contracts.
82

 
 
- ii -

--------------------------------------------------------------------------------

 
 
Article XI. Default
83

 

 
Section 11.1.  Events of Default.
83

 
Section 11.2.  Remedies Upon Event of Default.
86

 
Section 11.3.  Remedies Upon Default.
87

 
Section 11.4.  Marshaling; Payments Set Aside.
87

 
Section 11.5.  Allocation of Proceeds.
87

 
Section 11.6.  Letter of Credit Collateral Account.
88

 
Section 11.7.  Performance by Administrative Agent.
89

 
Section 11.8.  Rights Cumulative.
89

 
Article XII. The Administrative Agent
90

 

 
Section 12.1.  Appointment and Authorization.
90

 
Section 12.2.  Agent’s Reliance, Etc.
91

 
Section 12.3.  Notice of Defaults.
92

 
Section 12.4.  Wells Fargo as Lender.
92

 
Section 12.5.  Approvals of Lenders.
92

 
Section 12.6.  Lender Credit Decision, Etc.
92

 
Section 12.7.  Indemnification of Agent.
93

 
Section 12.8.  Successor Agent.
94

 
Section 12.9.  Titled Agents.
95

 
Article XIII. Miscellaneous
95

 

 
Section 13.1.  Notices.
95

 
Section 13.2.  Expenses.
96

 
Section 13.3.  Stamp, Intangible and Recording Taxes.
97

 
Section 13.4.  Setoff.
97

 
Section 13.5.  Litigation; Jurisdiction; Other Matters; Waivers.
98

 
Section 13.6.  Successors and Assigns.
99

 
Section 13.7.  Amendments and Waivers.
103

 
Section 13.8.  Nonliability of Administrative Agent and Lenders.
105

 
Section 13.9.  Confidentiality.
106

 
Section 13.10.  Indemnification.
107

 
Section 13.11.  Termination; Survival.
109

 
Section 13.12.  Severability of Provisions.
109

 
Section 13.13.  GOVERNING LAW.
109

 
Section 13.14.  Counterparts.
109

 
Section 13.15.  Obligations with Respect to Loan Parties.
109

 
Section 13.16.  Independence of Covenants.
110

 
Section 13.17.  Limitation of Liability.
110

 
Section 13.18.  Entire Agreement.
110

 
Section 13.19.  Construction.
110

 
Section 13.20.  Effect on Existing Credit Agreement.
110





SCHEDULE I
Commitments

SCHEDULE 1.1.(A)
List of Loan Parties

SCHEDULE 1.1.(B)
Industrial Classifications

SCHEDULE 4.1.
Initial Unencumbered Assets

SCHEDULE 7.1.(b)
Ownership Structure

SCHEDULE 7.1.(f)
Title to Properties; Liens









 
 
- iii -

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.1.(g)
Existing Indebtedness; Total Liabilities

SCHEDULE 7.1.(h)
Material Contracts

SCHEDULE 7.1.(i)
Litigation

SCHEDULE 7.1.(r)
Affiliate Transactions


 
EXHIBIT A
Form of Assignment and Assumption

EXHIBIT B
Form of Notice of Borrowing

EXHIBIT C
Form of Notice of Continuation

EXHIBIT D
Form of Notice of Conversion

EXHIBIT E
Form of Revolving Note

EXHIBIT F
Form of Notice of Swingline Borrowing

EXHIBIT G
Form of Swingline Note

EXHIBIT H
Form of Bid Rate Quote Request

EXHIBIT I
Form of Bid Rate Quote

EXHIBIT J
Form of Bid Rate Quote Acceptance

EXHIBIT K
Form of Bid Rate Note

EXHIBIT L
Form of Designation Agreement

EXHIBIT M
Form of Extension Request

EXHIBIT N-1
Form of Opinion of Latham & Watkins LLP

EXHIBIT N-2
Form of Opinion of Venable LLP

EXHIBIT N-3
Form of Opinion of Borrower’s General Counsel

EXHIBIT O
Form of Guaranty

EXHIBIT P
Form of Compliance Certificate

EXHIBIT Q
Form of Unencumbered Asset Certificate

EXHIBIT R
Form of Closing Certificate

EXHIBIT S
Form of Transfer Authorizer Designation Form


 


 
- iv -

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT




THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
May 10, 2012 by and among REALTY INCOME CORPORATION, a corporation formed under
the laws of the State of Maryland (the “Borrower”), each of the financial
institutions initially a signatory hereto together with their successors and
assignees under Section 13.6. (the “Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”), with WELLS
FARGO SECURITIES, LLC, as sole Lead Arranger and sole Bookrunner (in such
capacities, the “Lead Arranger”), BANK OF AMERICA, N.A. and REGIONS BANK, as
Syndication Agents (the “Syndication Agents”) and THE BANK OF NEW YORK MELLON,
JPMORGAN CHASE BANK, N.A., ROYAL BANK OF CANADA and U.S. BANK NATIONAL
ASSOCIATION, as Documentation Agents (the “Documentation Agents”).


WHEREAS, certain of the Lenders and other financial institutions have made
available to the Borrower a revolving credit facility in the amount of
$425,000,000 on the terms and conditions contained in that certain Credit
Agreement dated as of December 13, 2010 (as amended and as in effect immediately
prior to the date hereof, the “Existing Credit Agreement”) by and among the
Borrower, the financial institutions party thereto as “Lenders”, the
Administrative Agent and the other parties thereto;


WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders desire to
amend and restate the Existing Credit Agreement to make available to the
Borrower a $1,000,000,000 revolving credit facility, which will include a
$100,000,000 swingline subfacility and a $50,000,000 letter of credit
subfacility, on the terms and conditions contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Agreement is amended and restated in its entirety as
follows:


Article I. Definitions
 
 
Section 1.1.  Definitions.

 
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:


“Absolute Rate” has the meaning given that term in Section 2.2.(c)(ii)(C).


“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.2.


“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.


“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.


“Additional Costs” has the meaning given that term in Section 5.1.


“Adjusted Funds From Operations” means, with respect to a Person for any period,
(a) Funds From Operations of such Person for such period, plus (b) non-cash
deferred note financing costs
 
 
 

--------------------------------------------------------------------------------

 
 
and stock compensation costs of such Person for such period, minus (c) capital
expenditures paid in cash by such Person during such period.  Adjusted Funds
From Operations shall exclude straight-line rent leveling adjustments required
by GAAP.
 
“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 12.8.


“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.


“Affected Lender” has the meaning given that term in Section 5.7.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.


“Agreement Date” means the date as of which this Agreement is dated.


“Annualized Base Rents” means, for any tenant in a Property owned, or leased
under a ground lease, by the Borrower, any other Loan Party or any other
Subsidiary, an amount equal to the GAAP revenue received from such tenant during
the Borrower’s fiscal quarter most recently ended multiplied by 4.


“Applicable Facility Fee” means the percentage set forth in the table below
correspond­ing to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:


Level
Facility Fee
1
0.15%
2
0.175%
3
0.25%
4
0.30%
5
0.45%

 
Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee.  The provisions of this definition shall be subject to
Section 2.5.(c).


“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.


“Applicable Margin” means the percentage rate set forth below corresponding to
the level (each a “Level”) into which the Credit Rating then falls.  Any change
in the Credit Rating which would cause it to move to a different Level in the
table shall be effective as of the first day of the first calendar month
immediately following receipt by the Administrative Agent of written notice
delivered by the Borrower in accordance with Section 9.4.(r) that the Credit
Rating has changed; provided, however, if the Borrower has not delivered the
notice required by such Section but the Administrative Agent becomes aware that
the Credit Rating has changed, then the Administrative Agent shall give Borrower
notice of its awareness
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
of such change (provided that failure to give such notice shall not limit the
effectiveness of any adjustment of the applicable Level by the Administrative
Agent in accordance with this definition) and may, in its sole discretion,
adjust the Level effective as of the first day of the first calendar month
following the date the Administrative Agent becomes aware that the Credit Rating
has changed.  The Applicable Margin shall be determined based on the Level
corresponding to the lower of the highest two Credit Ratings; provided that if
the highest two Credit Ratings are from S&P and Moody’s, then the Applicable
Margin shall be determined based on the highest of such two Credit
Ratings.  During any period for which the Borrower has received a Credit Rating
from only one Rating Agency, then the Applicable Margin shall be determined
based on such Credit Rating so long as such Credit Rating is from either S&P or
Moody’s.  In any other case, the Applicable Margin shall be determined based on
Level 5.  The provisions of this definition shall be subject to Section 2.5.(c).
 
 
Level
Borrower’s Credit Rating
(S&P/Moody’s/Fitch or equivalent)
 
Applicable Margin
 
1
A-/A3 or equivalent or higher
1.00%
2
BBB+/Baa1 or equivalent
1.075%
3
BBB/Baa2 or equivalent
1.20%
4
BBB-/Baa3 or equivalent
1.45%
5
Lower than BBB-/Baa3 or equivalent
1.85%



“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.


“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.


“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).


“Base Rate Loan” means a Revolving Loan bearing interest at a rate based on the
Base Rate.


“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.


“Bid Rate Borrowing” has the meaning given that term in Section 2.2.(b).


“Bid Rate Loan” means a loan made by a Lender under Section 2.2.


“Bid Rate Note” means a promissory note of the Borrower substantially in the
form of Exhibit K, payable to the order of a Lender in a principal amount equal
to the amount of such Lender’s Commitment as originally in effect and otherwise
duly completed.


“Bid Rate Quote” means an offer in accordance with Section 2.2.(c) by a Lender
to make a Bid Rate Loan with one single specified interest rate.


“Bid Rate Quote Request” has the meaning given that term in Section 2.2.(b).
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
“Bill Lead Date” has the meaning given that term in Section 3.9.(b).


“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.


“Borrower Information” has the meaning given that term in Section 2.5.(c).


“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (b) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market.  Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.


“Capitalization Rate” means 8.25%.


“Capitalized EBITDA” means, with respect to a Person and as of a given date,
(a) such Person’s EBITDA for the period of four consecutive fiscal quarters most
recently ended divided by (b) the Capitalization Rate.  In determining
Capitalized EBITDA with respect to a Property owned by a Subsidiary that is not
a Wholly Owned Subsidiary, only the Borrower’s Ownership Share of the EBITDA of
such Property shall be used when determining Capitalized EBITDA.


“Capitalized Lease Obligation” means obligations under a lease that is required
to be capitalized for financial reporting purposes in accordance with GAAP.  The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation determined in accordance with GAAP.


“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the Issuing Bank shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.


“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank, or a commercial bank organized under the
laws of any other country which is a member of the Organisation for Economic
Cooperation and Development, or a political subdivision of any such country,
acting through a branch or agency, which bank has capital and unimpaired surplus
in excess of $500,000,000 and which bank or its holding company has a short-term
commercial paper rating of at least A-2 or the equivalent by S&P or at least P-2
or the equivalent by Moody’s; (c) reverse repurchase agreements with terms of
not more than seven days from the date acquired, for securities of the type
described in clause (a) above and entered into only with commercial banks having
the qualifications described in clause (b) above; (d) commercial paper issued by
any Person incorporated under the laws of the United States of America or any
State thereof and rated at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof by Moody’s, in each case with maturities of
not more than one year from the date acquired; and (e) investments in money
market funds registered under the Investment Company Act of 1940, as amended,
which have net assets
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
of at least $500,000,000 and at least 85% of whose assets consist of securities
and other obligations of the type described in clauses (a) through (d) above.


“Commitment” means, as to each Lender (other than the Swingline Lender in its
capacity as such), such Lender’s obligation to make Revolving Loans pursuant to
Section 2.1., to issue (in the case of the Issuing Bank) and to participate (in
the case of the other Lenders) in Letters of Credit pursuant to Section 2.3.(i),
and to participate in Swingline Loans pursuant to Section 2.4.(e), in an amount
up to, but not exceeding the amount set forth for such Lender on Schedule I as
such Lender’s “Commitment Amount”, as set forth in the applicable Assignment and
Assumption or as set forth in an agreement executed by such Lender in connection
with the increase of the aggregate amount of Commitments effected in accordance
with Section 2.17., in each case, as the same may be reduced from time to time
pursuant to Section 2.13., or increased or reduced as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 13.6., or
increased as appropriate to reflect any increase effected in accordance with
Section 2.17.


“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination the Commitments have terminated or been reduced to zero, the
“Commitment Percentage” of each Lender shall be the ratio, expressed as a
percentage of (x) the sum of the unpaid principal amount of all outstanding
Revolving Loans, Bid Rate Loans, Swingline Loans and Letter of Credit
Liabilities owing to such Lender as of such date to (y) the sum of the aggregate
unpaid principal amount of all outstanding Revolving Loans, Bid Rate Loans,
Swingline Loans and Letter of Credit Liabilities of all Lenders as of such date.


“Compliance Certificate” has the meaning given that term in Section 9.3.


“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.


“Convert”, “Conversion” and “Converted” each refers to the conversion of a
Revolving Loan of one Type into a Revolving Loan of another Type pursuant to
Section 2.11.


“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Revolving Loan, (c) the Continuation of a
LIBOR Loan and (d) the issuance of a Letter of Credit or the amendment of a
Letter of Credit that extends the maturity, or increases the Stated Amount, of
such Letter of Credit.


“Credit Rating” means the rating assigned by a Rating Agency to each series of
rated senior unsecured long term indebtedness of the Borrower.


“Crest Net Subsidiaries” means Subsidiaries of Crest Net Lease, Inc. that are
Deemed Taxable REIT Subsidiaries.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.


“Defaulting Lender” means, subject to Section 3.10.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within 2 Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within 3 Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.10.(f)) upon delivery of written notice of such
determination to the Borrower, the Issuing Bank, the Swingline Lender and each
Lender.


“Deemed Taxable REIT Subsidiary” has the meaning given that term in the
definition of the term “Taxable REIT Subsidiary”.


“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.  Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
form of master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement, including any such obligations or liabilities under any
such master agreement.


“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Administrative Agent or any Lender).


“Designated Lender” means a special purpose corporation which is an Affiliate
of, or sponsored by, a Lender, that is engaged in making, purchasing or
otherwise investing in commer­cial loans in the ordinary course of its business
and that issues (or the parent of which issues) commercial paper rated at least
P-1 (or the then equivalent grade) by Moody’s or A-1 (or the then equivalent
grade) by S&P that, in either case, (a) is organized under the laws of the
United States of America or any state thereof, (b) shall have become a party to
this Agreement pursuant to Section 13.6.(h) and (c) is not otherwise a Lender.


“Designating Lender” has the meaning given that term in Section 13.6.(h).


“Designation Agreement” means a Designation Agreement between a Lender and a
Designated Lender and accepted by the Administrative Agent, substantially in the
form of Exhibit L or such other form as may be agreed to by such Lender, such
Designated Lender and the Administrative Agent.


“Development Property” means a Property currently under development (i) upon
which a certificate of occupancy has not been obtained in accordance with
Applicable Law and local building and zoning ordinances and (ii) on which the
improvements (other than tenant improvements on unoccupied space) related to the
development have not been substantially completed. The term “Development
Property” shall include real property of the type described in the immediately
preceding sentence to be (but not yet) acquired by the Borrower, any Subsidiary
or any Unconsolidated Affiliate upon completion of construction pursuant to a
contract in which the seller of such real property is required to develop or
renovate prior to, and as a condition precedent to, such acquisition.


           “Diageo Portfolio” means the Properties comprised of vineyard
properties as well as the winery, production, retail and visitor center
buildings of both the Sterling Vineyards winery and the Beaulieu Vineyards (BV)
winery, acquired by the Borrower and its Subsidiaries from Diageo Chateau &
Estate Wine Company.


“Dollars” or “$” means the lawful currency of the United States of America.


“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of (a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) interest expense; (iii) income tax expense;
(iv) extraordinary or nonrecurring items, including without limitation, gains
and losses from the sale of Properties (but not from the sale of Properties by
any Taxable REIT Subsidiary); and (v) equity in net income (loss) of its
Unconsolidated Affiliates; plus (b) such Person’s Ownership Share of EBITDA of
its Unconsolidated Affiliates.  EBITDA shall be adjusted to remove any impact
from straight line rent leveling adjustments required under GAAP and
amortization of above and below market rent intangibles pursuant to FASB
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
ASC 805.  For purposes of this definition, nonrecurring items shall be deemed to
include (w) gains and losses on early extinguishment of Indebtedness,
(x) non-cash severance and other non-cash restructuring charges, (y) transaction
costs of acquisitions not permitted to be capitalized pursuant to GAAP and
(z) non-cash impairment charges.


“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived in writing in accordance with the provisions of Section
13.7.


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include (i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries
or (ii) any Defaulting Lender or any of its Subsidiaries, or any Person who upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (ii).


“Eligible Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 40 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.


“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.


“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.


“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.


“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings by the PBGC to terminate
a Plan or Multiemployer Plan; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability on any member of the ERISA
Group under Section 4069 or 4212(c) of ERISA; (h) the receipt by any member of
the ERISA Group of any notice or the  receipt by any Multiemployer Plan from any
member of the ERISA Group of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is reasonably
expected to be, insolvent (within the meaning of Section 4245 of ERISA), in
reorganization (within the meaning of Section 4241 of ERISA), or in “critical”
status (within the meaning of Section 432 of the Internal Revenue Code or
Section 305 of ERISA); (i)  the imposition of any liability under Title IV of
ERISA, other  than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon any member of the ERISA Group or the imposition of any Lien upon
any member of the ERISA Group in favor of the PBGC under Title IV of ERISA; or
(j) a determination that a Plan is, or is reasonably expected to be, in “at
risk” status (within the meaning of Section 430 of the Internal Revenue Code or
Section 303 of ERISA).


“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.


“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.


“Excluded Subsidiary” means any Subsidiary (a) that either (i) holds title to
assets that are or are to become collateral for any Secured Indebtedness of such
Subsidiary or (ii) owns Equity Interests of another Excluded Subsidiary but has
no assets other than such Equity Interests and other assets of nominal value
incidental thereto, and (b) that is prohibited from Guarantying the Indebtedness
of any other Person pursuant to (i) any document, instrument, or agreement
evidencing such Secured Indebtedness or (ii) a provision of such Subsidiary’s
organizational documents which provision was included in such Subsidiary’s
organizational documents as a condition to the extension of (or pursuant to the
terms of) such Secured Indebtedness.  In no event shall the Borrower be
considered to be an Excluded Subsidiary.


“Existing Credit Agreement” has the meaning given that term in the first WHEREAS
clause of this Agreement.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
“Extended Letter of Credit” has the meaning given that term in Section 2.3.(b).


“Extension Request” has the meaning given that term in Section 2.14.


“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange, the price of such security as reported on such exchange or
market by any widely recognized reporting method customarily relied upon by
financial institutions and (b) with respect to any other property, the price
which could be negotiated in an arm’s-length free market transaction, for cash,
between a willing seller and a willing buyer, neither of which is under pressure
or compulsion to complete the transaction.  Except as otherwise provided herein,
Fair Market Value shall be determined by the Board of Directors of the Borrower
(or an authorized committee thereof) acting in good faith conclusively evidenced
by a board resolution thereof delivered to the Administrative Agent or, with
respect to any asset valued at no more than $2,000,000, such determination may
be made by the chief financial officer of the Borrower evidenced by an officer’s
certificate delivered to the Administrative Agent.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.


“Fee Letter” means that certain fee letter dated as of April 4, 2012, by and
among the Borrower, the Lead Arranger and Wells Fargo.


“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.


“Fitch” means Fitch, Inc., and its successors.


“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all scheduled principal payments on Indebtedness made by such
Person during such period (excluding balloon, bullet or similar payments of
principal due upon the stated maturity of Indebtedness), plus (c) the aggregate
of all dividends paid or accrued by such Person on any Preferred Stock during
such period, plus (d) the Reserve for Replacements for such Person’s
Properties.  The Borrower’s Ownership Share of the Fixed Charges of its
Unconsolidated Affiliates will be included when determining the Fixed Charges of
the Borrower.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Commitment Percentage of
the outstanding Letter of Credit Liabilities other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Commitment Percentage of outstanding Swingline Loans
other than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Funds From Operations” means net income available to common stockholders
(computed in accordance with GAAP), plus depreciation, amortization and
impairments, but excluding gains on the sale of investment properties from
“continuing operations” and “discontinued operations” (as indicated on the
consolidated statements of income (and accompanying notes) of the Borrower) (it
being agreed that gains or losses on sales by Crest Net Lease, Inc. and the
Crest Net Subsidiaries are not extraordinary or non-recurring and should be
included in Funds From Operations) and after adjustments for unconsolidated
partnerships and joint ventures. Adjustments for unconsolidated partnerships and
joint ventures will be calculated to reflect funds from operations on the same
basis. Funds From Operations shall be calculated consistent with the National
Association of Real Estate Investments Trusts, Inc. (“NAREIT”) as of the
Agreement Date, but without giving effect to any supplements, amendments or
other modifications promulgated after the Agreement Date.


“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.


“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.


“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.


“Gross Asset Value” means, at a given time, the sum (without duplication) of
(a) (i) Capitalized EBITDA of the Borrower and its Subsidiaries on a
consolidated basis at such time minus (ii) Capitalized EBITDA for any Property
acquired by the Borrower or any Subsidiary during the immediately preceding
fiscal quarter of the Borrower, the purchase price of which Property the
Borrower has elected to add to Gross Asset Value in accordance with clause (e)
below, plus (b) all cash, cash equivalents (excluding tenant deposits and other
cash and cash equivalents the disposition of which is restricted) and marketable
securities of the Borrower and its Subsidiaries at such time, plus (c) the
current book value of all real property of the Borrower and its Subsidiaries
upon which construction is then in progress and all land held for development,
plus (d) the Borrower’s respective Ownership Shares of the current book values
of all real property of each Unconsolidated Affiliate upon which construction is
in progress, plus (e) the purchase price paid by the Borrower or any Subsidiary
(less any amounts paid to the Borrower or such Subsidiary as a purchase price
adjustment, held in escrow, retained as a contingency reserve, or in
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
connection with other similar arrangements) for any Property (other than a
Development Property) acquired by the Borrower or such Subsidiary during the
immediately preceding fiscal quarter of the Borrower so long as the Capitalized
EBITDA of such Property is subtracted from Gross Asset Value in accordance with
clause (a)(ii) above, plus (f) the contractual purchase price of Properties of
the Borrower and its Subsidiaries subject to purchase obligations, repurchase
obligations, forward commitments and unfunded obligations to the extent such
obligations and commitments are included in determinations of Total
Liabilities.  No more than 5% of the Gross Asset Value may be attributable to
the current book value of land held for development.


“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
shall in any event include each Subsidiary other than (i) Crest Net Lease, Inc.
(and each Crest Net Subsidiary) and (ii) other Subsidiaries not required to
become Guarantors under the last sentence of Section 8.14.(a).


“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation.  As the context
requires, “Guaranty” shall also mean the guaranty executed and delivered
pursuant to Section 6.1. or Section 8.14. and substantially in the form of
Exhibit O.


“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.


“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person (other
than trade debt incurred in the ordinary course of business), whether or not for
money borrowed (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit, (ii) evidenced by bonds, debentures,
notes or similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations of such Person
under or in respect of any letters of credit or acceptances (whether or not the
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
same have been presented for payment); (e) all Off-Balance Sheet Obligations of
such Person; (f) net obligations under any Derivative Contract in an amount
equal to the Derivatives Termination Value thereof; (g) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Mandatorily Redeemable Stock issued by such Person or any other
Person, valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and (h) all Indebtedness of other
Persons which (i) such Person has Guaranteed or is otherwise recourse to such
Person or (ii) is secured by a Lien on any property of such Person.


“Indemnified Costs” has the meaning given that term in Section 13.10.(a).


“Indemnified Party” has the meaning given that term in Section 13.10.(a).


“Industrial Classification Schedule” means Schedule 1.1.(B), which, subject to
the prior written consent of the Administrative Agent, which consent shall not
be unreasonably withheld or delayed, may be updated by the Borrower from time to
time to modify the industrial classifications and/or add additional industrial
classifications.


“Intellectual Property” has the meaning given that term in Section 7.1.(s).


“Interest Expense” means, with respect to a Person and for any period, (a) all
paid, accrued or capitalized interest expense (including, without limitation,
capitalized interest expense (other than capitalized interest funded from a
construction loan interest reserve account held by another lender and not
included in the calculation of cash for balance sheet reporting purposes) and
interest expense attributable to Capitalized Lease Obligations) of such Person
and in any event shall include all letter of credit fees and all interest
expense with respect to any Indebtedness in respect of which such Person is
wholly or partially liable whether pursuant to any repayment, interest carry,
performance Guarantee or otherwise, plus (b) to the extent not already included
in the foregoing clause (a) such Person’s Ownership Share of all paid, accrued
or capitalized interest expense for such period of Unconsolidated Affiliates of
such Person.


“Interest Period” means:


(a)           with respect to each LIBOR Loan, each period commencing on the
date such LIBOR Loan is made, or in the case of the Continuation of a LIBOR Loan
the last day of the preceding Interest Period for such Loan, and ending on the
numerically corresponding day in the first, third or sixth calendar month
thereafter, as the Borrower may select in a Notice of Borrowing, Notice of
Continuation or Notice of Conversion, as the case may be, except that each
Interest Period that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month; and


(b)           with respect to each Bid Rate Loan, the period commencing on the
date such Bid Rate Loan is made and ending on the numerically corresponding day
(or, if there is no numerically corresponding day, on the last Business Day) in
the first, second, third or sixth calendar month thereafter, as the Borrower may
select as provided in Section 2.2.(b).


Notwithstanding the foregoing: (i) if any Interest Period would otherwise end
after the Termination Date, such Interest Period shall end on the Termination
Date; and (ii) each Interest Period that would otherwise end on a day which is
not a Business Day shall end on the immediately following Business Day (or, if
such immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of
(a) the purchase or other acquisition of any Equity Interest in another Person,
(b) a loan, advance or extension of credit to, capital contribution to, Guaranty
of Indebtedness of, or purchase or other acquisition of any Indebtedness of,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute the business
or a division or operating unit of another Person.  Any commitment or option to
make an Investment in any other Person shall constitute an Investment.  Except
as expressly provided otherwise, for purposes of determining compliance with any
covenant contained in a Loan Document, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.


“Investment Grade Rating” means a Credit Rating of BBB- or higher by S&P or
Fitch, or Baa3 or higher by Moody’s.


“Issuing Bank” means Wells Fargo in its capacity as the issuer of Letters of
Credit pursuant to Section 2.3.


“L/C Commitment Amount” has the meaning given to that term in Section 2.3.(a).


“L/C Disbursement” has the meaning given to that term in Section 3.10.(b).


“Lender” means each financial institution from time to time party hereto as a
“Lender” or a “Designated Lender,” together with its respective successors and
permitted assigns, and, as the context requires, includes the Swingline Lender;
provided, however, that the term “Lender” (i) shall exclude each Designated
Lender when used in reference to any Loan other than a Bid Rate Loan, the
Commitments or terms relating to any Loan other than a Bid Rate Loan and shall
further exclude each Designated Lender for all other purposes under the Loan
Documents except that any Designated Lender which funds a Bid Rate Loan shall,
subject to Section 13.6.(h), have only the rights (including the rights given to
a Lender contained in Sections 13.2. and 13.10.) and obligations of a Lender
associated with holding such Bid Rate Loan and (ii) except as otherwise
expressly provided herein, shall exclude any Lender (or its Affiliates) in its
capacity as a Specified Derivatives Provider.


“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.


“Letter of Credit” has the meaning given that term in Section 2.3.(a).


“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Bank and the Lenders, and under its sole dominion and control.


“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.


“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement, a
Lender (other than the Lender then acting as Issuing Bank) shall be deemed to
hold or have owed to it a Letter of Credit Liability in an amount equal to its
participation interest under Section 2.3. in the related Letter of Credit, and
the Lender then acting as the Issuing Bank shall be deemed to hold a Letter of
Credit Liability in an amount equal to its retained interest in the related
Letter of Credit after giving effect to the acquisition by the Lenders (other
than the Lender then acting as the Issuing Bank) of their participation
interests under such Section.


“Level” has the meaning given that term in the definition of the term
“Applicable Margin”.


“LIBOR” means, for the Interest Period for any LIBOR Loan or LIBOR Margin Loan,
the rate of interest, rounded up to the nearest whole multiple of one-thousandth
of one percent (0.001%), obtained by dividing (i) the rate of interest, rounded
upward to the nearest whole multiple of one-thousandth of one percent (0.001%),
referred to as the BBA (British Bankers’ Association) LIBOR rate as set forth by
any service selected by the Administrative Agent that has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rate for deposits in Dollars at approximately 9:00 a.m.
Pacific time, two (2) Business Days prior to the date of commencement of such
Interest Period for purposes of calculating effective rates of interest for
loans or obligations making reference thereto, for an amount approximately equal
to the applicable LIBOR Loan or LIBOR Margin Loan, as the case may be, and for a
period of time approximately equal to such Interest Period by (ii) a percentage
equal to 1 minus the stated maximum rate (stated as a decimal) of all reserves,
if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America).  Any change in such maximum
rate shall result in a change in LIBOR on the date on which such change in such
maximum rate becomes effective.


“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans based on LIBOR pursuant to Section 2.2.


“LIBOR Loan” means a Revolving Loan (other than a Base Rate Loan) bearing
interest at a rate based on LIBOR.


“LIBOR Margin” has the meaning given that term in Section 2.2.(c)(ii)(D).


“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.


“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 9:00 a.m. Pacific time on such day (or if such day is not a
Business Day, the immediately preceding Business Day).  The LIBOR Market Index
Rate shall be determined on a daily basis.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; (c) the filing of any financing statement under the UCC or its
equivalent in any jurisdiction, other than filings, including without
limitation, any precautionary filing, not otherwise constituting or giving rise
to a Lien, including without limitation, a financing statement filed (i) in
respect of a lease not constituting a Capitalized Lease Obligation pursuant to
Section 9-505 (or a successor provision) of the Uniform Commercial Code or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement; and (d) any agreement by such Person to grant, give or otherwise
convey any of the foregoing.


“Loan” means a Revolving Loan, a Bid Rate Loan or a Swingline Loan.


“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document, and each other document or instrument now or hereafter executed
and delivered by a Loan Party in connection with, pursuant to or relating to
this Agreement (other than the Fee Letter and any Specified Derivatives
Contract).


“Loan Party” means each of the Borrower, each other Person who guarantees all or
a portion of the Obligations and/or who pledges any collateral to secure all or
a portion of the Obligations.  Schedule 1.1.(A) sets forth the Loan Parties in
addition to the Borrower as of the Agreement Date.


“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in each case on or prior to the date on
which all Loans are scheduled to be due and payable in full.


“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
or any other Loan Party to perform its obligations under any Loan Document to
which it is a party, (c) the validity or enforceability of any of the Loan
Documents, (d) the rights and remedies of the Lenders, the Issuing Bank and the
Administrative Agent under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith or timely payment of Reimbursement Obligations.


“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Borrower, any Subsidiary or any other Loan Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
“Moody’s” means Moody’s Investors Service, Inc., and its successors.


“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made or to be made by a Person owning an interest in real
estate granting a Lien on such interest in real estate as security for the
payment of Indebtedness.


“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six year
period.


“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or any Specified
Derivatives Contract) which prohibits or purports to prohibit the creation of
any Lien on such asset as security for Indebtedness of the Person owning such
asset or any other Person.


“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum (without duplication) of (a) rents and other revenues received in the
ordinary course from such Property (excluding pre-paid rents and revenues and
security deposits except to the extent applied in satisfaction of tenants’
obligations for rent) minus (b) all expenses paid or accrued by the Borrower and
its Subsidiaries and related to the ownership, operation or maintenance of such
Property (other than those expenses normally covered by a management fee),
including but not limited to, taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Property, but specifically excluding
general overhead expenses of the Borrower and its Subsidiaries) minus (c) the
Reserve for Replacements for such Property for such period minus (d) the greater
of (i) the actual property management fee paid during such period with respect
to such Property and (ii) an imputed management fee in an amount equal to 2% of
the gross revenues for such Property for such period, all as determined in
accordance with GAAP.


“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
received by such Person in respect of such Equity Issuance net of investment
banking fees, legal fees, accountants fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred by such
Person in connection with such Equity Issuance.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar customary exceptions to non-recourse liability in a form
reasonably acceptable to the Administrative Agent) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.


“Note” means a Revolving Note, a Bid Rate Note or a Swingline Note, as the
context requires.


“Notice of Borrowing” means a notice substantially in the form of Exhibit B (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
Exhibit) to be delivered to the Administrative Agent pursuant to Section 2.1.(b)
evidencing the Borrower’s request for a borrowing of Revolving Loans.


“Notice of Continuation” means a notice substantially in the form of Exhibit C
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.10. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.


“Notice of Conversion” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.11. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.


“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.4.(b) evidencing the Borrower’s request
for a Swingline Loan.


“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory
note.  For the avoidance of doubt, “Obligations” shall not include any Specified
Derivatives Obligations.


“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property which is actually occupied and upon which rent is paid pursuant to
binding leases as to which no default exists to (b) the aggregate net rentable
square footage of such Property.


“OFAC” has the meaning given that term in Section 7.1.(y).


“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Borrower would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Borrower’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Borrower is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).


“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 9.4.(q), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
“Participant” has the meaning given that term in Section 13.6.(d).


“Participant Register” has the meaning given that term in Section 13.6.(d).


“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).


“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.


“Permitted Liens” means, with respect to any Unencumbered Asset owned by a
Person, (a) Liens securing taxes, assessments and other charges or levies
imposed by any Governmental Authority (excluding any Lien imposed pursuant to
any of the provisions of ERISA or pursuant to any Environmental Laws) or the
claims of materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which are not at the time required to be paid or discharged under Section 8.6.;
(b) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workmen’s compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
use thereof in the business of such Person; (d) the rights of tenants under
leases or subleases not interfering with the ordinary conduct of business of
such Person; (e) Liens in favor of the Administrative Agent for the benefit of
the Lenders; (f) any option, contract or other agreement to sell an asset
provided such sale is otherwise permitted by this Agreement; and (g) any
attachment or judgment Lien arising from a judgment or order against such Person
by any court or other tribunal so long as (i) such judgment or order is paid,
stayed or dismissed through appropriate appellate proceedings on or before 60
days from the date of entry and (ii) the amount thereof is equal to or less than
$500,000.


“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.


“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.


“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation, the rate otherwise applicable thereto plus an
additional two percent (2.0%) per annum, and with respect to any other
Obligation, a rate per annum equal to the Base Rate as in effect from time to
time plus the Applicable Margin plus two percent (2.0%).


“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other Equity Interests in, such Person that are entitled to preference or
priority over any other capital stock of, or other Equity Interest in, such
Person in respect of the payment of dividends or distribution of assets upon
liquidation or both.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.


“Property” means, with respect to any Person, any parcel of real property,
together with any building, facility, structure, equipment or other asset
located on such parcel of real property, in each case owned by such Person.


“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.


“Rating Agency” means S&P, Moody’s or Fitch.


“Recurring Capital Expenditures” means capital expenditures made in respect of a
Property for maintenance of such Property and replacement of items due to
ordinary wear and tear including, but not limited to, expenditures made for
maintenance or replacement of carpeting, roofing materials, mechanical systems,
electrical systems and other structural systems and expenditures relating to
tenant improvements and leasing commissions.  “Recurring Capital Expenditures”
shall not include any of the following: (a) improvements to the appearance of
such Property or any other major upgrade or renovation of such Property not
necessary for proper maintenance or marketability of such Property; (b) capital
expenditures for seismic upgrades; or (c) capital expenditures for deferred
maintenance for such Property existing at the time such Property was acquired by
the Borrower or a Subsidiary.


“Register” has the meaning given that term in Section 13.6.(c).


“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital
adequacy.  Notwithstanding anything herein to the contrary, (a) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change”, regardless of the date enacted, adopted or issued.


“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Bank for any drawing honored
by the Issuing Bank under a Letter of Credit.


“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
“Requisite Lenders” means, as of any date, (a) Lenders having more than 50.0% of
the aggregate amount of the Commitments or (b) if the Commitments have been
terminated or reduced to zero, Lenders holding more than 50.0% of the principal
amount of the aggregate outstanding Loans and Letter of Credit Liabilities;
provided that in determining such percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded.  For purposes of
this definition, a Lender shall be deemed to hold a Swingline Loan or a Letter
of Credit Liability to the extent such Lender has acquired a participation
therein under the terms of this Agreement and has not failed to perform its
obligations in respect of such participation.


“Reserve for Replacements” means, for any period and with respect to any
Property, an amount equal to the greater of (a)(i) the aggregate square footage
of all completed space of such Property times (ii) $.10 times (iii) the number
of days in such period divided by (iv) 365 and (b) the amount of Recurring
Capital Expenditures actually made in respect of such Property during such
period.  If the term Reserve for Replacements is used without reference to any
specific Property, then it shall be determined on an aggregate basis with
respect to all Properties and the applicable Ownership Shares of all real
property of all Unconsolidated Affiliates.


“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other Equity
Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding, except a dividend payable solely in shares of that class of stock
to the holders of that class; (b) any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock or other Equity
Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.


“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Liabilities and Swingline Loans at
such time.


“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).


“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit E, payable to the order of a Lender in a principal amount equal
to the amount of such Lender’s Commitment as originally in effect and otherwise
duly completed.


“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding at
such date and that is secured in any manner by any Lien, and in the case of the
Borrower, shall include (without duplication), the Borrower’s Ownership Share of
the Secured Indebtedness of its Unconsolidated Affiliates.  Indebtedness of a
Subsidiary secured solely by a pledge of Equity Interests in such Subsidiary
which is also recourse to the Borrower or a Guarantor shall not be treated as
Secured Indebtedness but shall be treated as Unsecured Indebtedness.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.


“Significant Subsidiary” means a Subsidiary to which more than $20,000,000 of
Gross Asset Value is attributable.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
“Silverton Business Center” means that certain 467,000 square foot multi-tenant
industrial property located near Silverton Avenue, San Diego, California.


“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.


“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Borrower or any Subsidiary
and any Specified Derivatives Provider.


“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.


“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender,
that is a party to a Derivatives Contract at the time such Derivatives Contract
is entered into.


“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.


“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.


“Substantial Amount” means, at the time of determination thereof, an amount in
excess of 10% of Gross Asset Value at such time.


“Supermajority Lenders” means, as of any date, (a) Lenders having more than
66-2/3% of the aggregate amount of the Commitments or (b) if the Commitments
have been terminated or reduced to zero, Lenders holding more than 66-2/3% of
the principal amount of the aggregate outstanding Loans and Letter of Credit
Liabilities; provided that in determining such percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded.  For purposes
of this definition, a Lender shall be deemed to hold a Swingline Loan or a
Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.4. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.4.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.


“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.


“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.4.  For purposes of this Agreement, a Lender (other than
the Lender then acting as the Swingline Lender) shall be deemed to hold or have
owed to it Swingline Loans in an amount equal to its participation interest
under Section 2.4. in the Swingline Loans, and the Lender then acting as the
Swingline Lender shall be deemed to hold or have owed to it Swingline Loans in
an amount equal to its retained interest in the Swingline Loans after giving
effect to the acquisition by the Lenders (other than the Lender then acting as
the Swingline Lender) of their participation interests under Section 2.4.


“Swingline Maturity Date” means the date which is 5 Business Days prior to the
Termination Date.


“Swingline Note” means a promissory note of the Borrower substantially in the
form of Exhibit G, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.


“Tangible Net Worth” means, for any Person and as of a given date, such Person’s
total consolidated stockholders’ equity plus, in the case of the Borrower,
increases in accumulated depreciation and amortization accrued after March 31,
2012, minus (to the extent contained in determining stockholders’ equity of such
Person): (a) the amount of any write-up in the book value of any assets
reflected in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (b) the aggregate of
all amounts appearing on the assets side of any such balance sheet for
franchises, licenses, permits, patents, patent applications, copyrights,
trademarks, service marks, trade names, goodwill, treasury stock, experimental
or organizational expenses and other like assets which would be classified as
intangible assets under GAAP, all determined on a consolidated basis.


“Taxable REIT Subsidiary” means any corporation (other than a REIT) in which the
Borrower directly or indirectly owns stock and the Borrower and such corporation
jointly elect on IRS Form 8875 (or with respect to which IRS Form 8875 is
otherwise filed with the Internal Revenue Service) to have the corporation
treated as a taxable REIT subsidiary of Borrower under Section 856(l) of the
Internal Revenue Code.  For purposes of this Agreement, any Subsidiary of a
Taxable REIT Subsidiary that is disregarded as an entity for United States
federal income tax purposes (a “Deemed Taxable REIT Subsidiary”) shall not be
treated as an entity separate from such Taxable REIT Subsidiary but shall
instead be deemed to be the same entity as such Taxable REIT Subsidiary.


“Taxes” has the meaning given that term in Section 3.11.


“Termination Date” means May 9, 2016, or such later date to which such date may
be extended in accordance with Section 2.14.


“Titled Agent” has the meaning given that term in Section 12.9.
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
“Total Annualized Base Rents” means the aggregate Annualized Base Rents of all
tenants of all Properties owned by the Borrower, all other Loan Parties and all
other Subsidiaries.


“Total Budgeted Cost” means, with respect to a Development Property, and at any
time, the aggregate amount of all costs budgeted to be paid, incurred or
otherwise expended or accrued by the Borrower, a Subsidiary or an Unconsolidated
Affiliate with respect to such Property to achieve an Occupancy Rate of 100%
(excluding tenant improvements), including without limitation, all amounts
budgeted with respect to all of the following:  (a) acquisition of land and any
related improvements; (b) a reasonable and appropriate reserve for construction
interest; (c) a reasonable and appropriate operating deficit reserve;
(d) leasing commissions and (e) other hard and soft costs associated with the
development or redevelopment of such Property.


“Total Liabilities” means, as to any Person as of a given date, all liabilities
which would, in conformity with GAAP, be properly classified as a liability on a
consolidated balance sheet of such Person as of such date, and in any event
shall include (without duplication): (a) all Indebtedness of such Person
(whether or not Nonrecourse Indebtedness and whether or not secured by a Lien),
including without limitation, Capitalized Lease Obligations and reimbursement
obligations with respect to any letter of credit; (b) all accounts payable and
accrued expenses of such Person; (c) all purchase and repurchase obligations and
forward commitments of such Person to the extent such obligations or commitments
are evidenced by a binding purchase agreement (forward commitments shall include
without limitation (i) forward equity commitments and (ii) commitments to
purchase any real property under development, redevelopment or renovation);
(d) all unfunded obligations of such Person; (e) all lease obligations of such
Person (including ground leases) to the extent required under GAAP to be
classified as a liability on a balance sheet of such Person; (f) all contingent
obligations of such Person including, without limitation, all Guarantees of
Indebtedness by such Person; (g) all liabilities of any Unconsolidated Affiliate
of such Person, which liabilities such Person has Guaranteed or is otherwise
obligated on a recourse basis; and (h) such Person’s Ownership Share of the
Indebtedness of any Unconsolidated Affiliate of such Person, including
Nonrecourse Indebtedness of such Person.  For purposes of clauses (c) and (d) of
this definition, the amount of Total Liabilities of a Person at any given time
in respect of (x) a contract to purchase or otherwise acquire unimproved or
fully developed real property shall be equal to (i) the total purchase price
payable by such Person under such contract if, at such time, the seller of such
real property would be entitled to specifically enforce such contract against
such Person, otherwise, (ii) the aggregate amount of due diligence deposits,
earnest money payments and other similar payments made by such Person under such
contract which, at such time, would be subject to forfeiture upon termination of
the contract and (y) a contract relating to the acquisition of real property
which the seller is required to develop or renovate prior to, and as a condition
precedent to, such acquisition, shall equal the maximum amount reasonably
estimated to be payable by such Person under such contract assuming performance
by the seller of its obligations under such contract, which amount shall
include, without limitation, any amounts payable after consummation of such
acquisition which may be based on certain performance levels or other related
criteria.  For purposes of this definition, if the assets of a Subsidiary of a
Person consist solely of Equity Interests in one Unconsolidated Affiliate of
such Person and such Person is not otherwise obligated in respect of the
Indebtedness of such Unconsolidated Affiliate, then only such Person’s Ownership
Share of the Indebtedness of such Unconsolidated Affiliate shall be included as
Total Liabilities of such Person.  Notwithstanding the use of GAAP, the
calculation of Total Liabilities shall not include any fair value adjustments to
the carrying value of liabilities to record such liabilities at fair value
pursuant to electing the fair value option election under FASB ASC 825-10-25
(formerly known as FAS 159, The Fair Value Option for Financial Assets and
Financial Liabilities) or other FASB standards allowing entities to elect fair
value option for financial liabilities.
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit S to be delivered to the Administrative Agent pursuant to
Section 6.1.(xii), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.


“Type” with respect to any Revolving Loan, refers to whether such Loan is a
LIBOR Loan or a Base Rate Loan, or in the case of a Bid Rate Loan only, an
Absolute Rate Loan or a LIBOR Margin Loan.


“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.


“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.


“Unencumbered Asset” means a Property which satisfies all of the following
requirements: (a) such Property is owned in fee simple, or leased under an
Eligible Ground Lease, by the Borrower or a Wholly Owned Subsidiary; (b) such
Property is a completed retail, office, industrial, manufacturing or
distribution Property leased to third party tenants on a net lease basis;
(c) such Property is located in a State of the United States of America or in
the District of Columbia; (d) regardless of whether such Property is owned by
the Borrower or a Subsidiary, the Borrower has the right directly, or indirectly
through a Subsidiary, to take the following actions without the need to obtain
the consent of any Person: (i) to create Liens on such Property as security for
Indebtedness of the Borrower or such Subsidiary, as applicable, and (ii) to
sell, transfer or otherwise dispose of such Property; (e) neither such Property,
nor if such Property is owned by a Subsidiary, any of the Borrower’s direct or
indirect ownership interest in such Subsidiary, is subject to (i) any Lien other
than Permitted Liens or (ii) any Negative Pledge; (f) the Occupancy Rate of such
Property equals or exceeds 85%; (g) such Property is not a Development Property;
and (h) such Property is free of all structural defects, title defects,
environmental conditions or other adverse matters except for defects, conditions
or matters individually or collectively which are not material to the profitable
operation of such Property.  Notwithstanding the foregoing, (i) the Silverton
Business Center shall be deemed to be an Unencumbered Asset even if it does not
satisfy the requirements set forth in clauses (b) (as it relates to such
Property being leased on a net leased basis) and (f) above, so long as the
Occupancy Rate for the Silverton Business Center equals or exceeds 80% and the
Silverton Business Center satisfies all other remaining requirements of this
definition and (ii) any other Property approved by the Requisite Lenders
pursuant to Section 4.1.(c) shall be deemed to be an Unencumbered Asset even if
such Property does not satisfy all of the requirements herein, so long as such
Property continues to satisfy all those remaining requirements in this
definition that were satisfied by such Property at the time of such Requisite
Lender approval.


“Unencumbered Asset Certificate” means a report, certified by the chief
financial officer of the Borrower in the manner provided for in Exhibit Q,
setting forth the calculations required to establish Unencumbered Asset Value as
of a specified date, all in form and detail reasonably satisfactory to the
Administrative Agent.


“Unencumbered Asset Value” means, at any time, (a) the Net Operating Income of
all Unencumbered Assets for the fiscal quarter most recently ended (before
depreciation expense) times (b) 4 and divided by (c) the Capitalization
Rate.  If an Unencumbered Asset was acquired by the Borrower or a Subsidiary
during such fiscal quarter, then the Net Operating Income from such Unencumbered
Asset shall be excluded from determination of Unencumbered Asset Value and
Unencumbered Asset Value shall be increased by an amount equal to the purchase
price paid by the Borrower or any Subsidiary for such Unencumbered Asset (less
any amounts paid to the Borrower or such Subsidiary as a purchase price
adjustment, held in escrow, retained as a contingency reserve, or in connection
with other similar
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
arrangements).  To the extent that Unencumbered Assets leased pursuant to ground
leases would, in the aggregate, account for more than 10.0% of Unencumbered
Asset Value, such excess shall be excluded.  Notwithstanding the foregoing, the
amount of Unencumbered Asset Value attributable to the Silverton Business Center
shall not exceed $60,000,000.


“Unsecured Indebtedness” means, with respect to a Person, all Indebtedness of
such Person that is not Secured Indebtedness.


“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and permitted assigns.


“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.


“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part 1 of
Subtitle E of Title IV of ERISA.


 
Section 1.2.  General; References to Pacific Time.

 
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP in effect as of the
Agreement Date.  References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated.  References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent permitted hereby and in effect at any given
time.  Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter.  Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Borrower or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Borrower.  Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement.  Unless
otherwise indicated, all references to time are references to Pacific time.


Article II. Credit Facility
 
 
Section 2.1.  Revolving Loans.

 
(a)           Making of Revolving Loans.  Subject to the terms and conditions
set forth in this Agreement, including without limitation, Section 2.16. below,
each Lender severally and not jointly agrees to make Revolving Loans to the
Borrower during the period from and including the Effective Date to but
excluding the Termination Date, in an aggregate principal amount at any one time
outstanding up to, but not exceeding, such Lender’s Commitment.  Within the
foregoing limits and subject to the terms and conditions of this Agreement, the
Borrower may borrow, repay and reborrow Revolving Loans.


(b)           Requests for Revolving Loans. Not later than 9:00 a.m. Pacific
time at least one (1) Business Day prior to a borrowing of Base Rate Loans and
not later than 9:00 a.m. Pacific time at least
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
three (3) Business Days prior to a borrowing of LIBOR Loans, the Borrower shall
deliver to the Administrative Agent a Notice of Borrowing.  Each Notice of
Borrowing shall specify the aggregate principal amount of the Revolving Loans to
be borrowed, the date such Revolving Loans are to be borrowed (which must be a
Business Day), the use of the proceeds of such Revolving Loans, the Type of the
requested Revolving Loans, and if such Revolving Loans are to be LIBOR Loans,
the initial Interest Period for such Revolving Loans.  Each Notice of Borrowing
shall be irrevocable once given and binding on the Borrower.  Prior to
delivering a Notice of Borrowing, the Borrower may (without specifying whether a
Revolving Loan will be a Base Rate Loan or a LIBOR Loan) request that the
Administrative Agent provide the Borrower with the most recent LIBOR rate
available to the Administrative Agent.  The Administrative Agent shall provide
such quoted rate to the Borrower on the date of such request or as soon as
possible thereafter.


(c)           Funding of Revolving Loans.  Promptly after receipt of a Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Lender of the proposed borrowing.  Each Lender shall
deposit an amount equal to the Revolving Loan to be made by such Lender to the
Borrower with the Administrative Agent at the Principal Office, in immediately
available funds not later than 9:00 a.m. Pacific time on the date of such
proposed Revolving Loans.  Subject to fulfillment of all applicable conditions
set forth herein, the Administrative Agent shall make available to the Borrower
in the account specified in the Transfer Authorizer Designation Form, not later
than 12:00 Noon Pacific time on the date of the requested borrowing of Revolving
Loans, the proceeds of such amounts received by the Administrative Agent.


(d)           Assumptions Regarding Funding by Lenders.  With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Lender that such Lender will not make
available to the Administrative Agent a Revolving Loan to be made by such Lender
in connection with any borrowing, the Administrative Agent may assume that such
Lender will make the proceeds of such Revolving Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Revolving Loan to be provided
by such Lender.  In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan, then such Lender and
the Borrower severally agree to pay to the Administrative Agent on demand the
amount of such Revolving Loan with interest thereon, for each day from and
including the date such Revolving Loan is made available to the Borrower but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Lender shall pay the amount of such interest to the Administrative
Agent for the same or overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period.  If such Lender pays to the Administrative Agent the amount of
such Revolving Loan, the amount so paid shall constitute such Lender’s Revolving
Loan included in the borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make available the proceeds of a Revolving Loan to be made by such
Lender (including, if applicable, treatment of such Lender as a Defaulting
Lender in accordance with the terms of this Agreement).


 
Section 2.2.  Bid Rate Loans.

 
(a)           Bid Rate Loans.  In addition to borrowings of Revolving Loans, at
any time during the period from the Effective Date to but excluding the
Termination Date, and so long as the Borrower continues to maintain an
Investment Grade Rating from any two of S&P, Moody’s and Fitch, the
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
Borrower may, as set forth in this Section, request the Lenders to make offers
to make Bid Rate Loans to the Borrower in Dollars.  The Lenders may, but shall
have no obligation to, make such offers and the Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this Section.


(b)           Requests for Bid Rate Loans.  When the Borrower wishes to request
from the Lenders offers to make Bid Rate Loans, it shall give the Administrative
Agent notice (a “Bid Rate Quote Request”) so as to be received no later than
9:00 a.m. Pacific time on (x) the Business Day immediately preceding the date of
borrowing proposed therein, in the case of an Absolute Rate Auction and (y) the
date four Business Days prior to the proposed date of borrowing, in the case of
a LIBOR Auction.  The Administrative Agent shall deliver to each Lender a copy
of each Bid Rate Quote Request promptly upon receipt thereof by the
Administrative Agent.  The Borrower may request offers to make Bid Rate Loans
for up to 3 different Interest Periods in each Bid Rate Quote Request; provided
that (except for purposes of the last sentence of this subsection) the request
for each separate Interest Period shall be deemed to be a separate Bid Rate
Quote Request for a separate borrowing (a “Bid Rate Borrowing”).  Each Bid Rate
Quote Request shall be substantially in the form of Exhibit H and shall specify
as to each Bid Rate Borrowing all of the following:


(i)           the proposed date of such Bid Rate Borrowing, which shall be a
Business Day;


(ii)           the aggregate amount of such Bid Rate Borrowing which shall be in
a minimum amount of $10,000,000 and integral multiples of $1,000,000 in excess
thereof which shall not cause any of the limits specified in Section 2.16. to be
violated;


(iii)           whether the Bid Rate Quote Request is for LIBOR Margin Loans or
Absolute Rate Loans;


(iv)           the duration of the Interest Period applicable thereto, which
shall not extend beyond the Termination Date; and


(v)           an express statement as to whether such Bid Rate Loans may be
prepaid without premium or penalty.


The Borrower shall not deliver any Bid Rate Quote Request within five Business
Days of the giving of any other Bid Rate Quote Request and the Borrower shall
not deliver more than two Bid Rate Quote Requests in any calendar month.


(c)           Bid Rate Quotes.


(i)           Each Lender may submit one or more Bid Rate Quotes, each
containing an offer to make a Bid Rate Loan in response to any Bid Rate Quote
Request; provided that, if the Borrower’s request under
Section 2.2.(b) specified more than one Interest Period, such Lender may make a
single submission containing only one Bid Rate Quote for each such Interest
Period.  Each Bid Rate Quote must be submitted to the Administrative Agent not
later than 7:30 a.m. Pacific time (x) on the proposed date of borrowing, in the
case of an Absolute Rate Auction or (y) on the date three Business Days prior to
the proposed date of borrowing, in the case of a LIBOR Auction, and in either
case the Administrative Agent shall disregard any Bid Rate Quote received after
such time; pro­vided that the Lender then acting as the Administrative Agent may
submit a Bid Rate Quote only if it notifies the Borrower of the terms of the
offer contained therein not later than 30 minutes prior to the latest time by
which the Lenders must submit applicable Bid Rate Quotes.  Subject to Articles
VI. and XI., any Bid Rate Quote so made shall be
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
irrevocable.  Such Bid Rate Loans may be funded by a Lender’s Designated Lender
(if any) as provided in Section 13.6.(h), however such Lender shall not be
required to specify in its Bid Rate Quote whether such Bid Rate Loan will be
funded by such Designated Lender.


(ii)           Each Bid Rate Quote shall be substantially in the form of
Exhibit I and shall specify:


(A)           the proposed date of borrowing and the Interest Period therefor;


(B)           the principal amount of the Bid Rate Loan for which each such
of­fer is being made; provided that the aggregate principal amount of all Bid
Rate Loans for which a Lender submits Bid Rate Quotes (x) may be greater or less
than the Commitment of such Lender but (y) shall not exceed the principal amount
of the Bid Rate Borrowing for a particular Interest Period for which offers were
re­quested; provided, further, that any Bid Rate Quote shall be in a minimum
amount of $5,000,000 and integral multiples of $100,000 in excess thereof;


(C)           in the case of an Absolute Rate Auction, the rate of interest per
annum (rounded upwards, if necessary, to the nearest 1/1,000th of 1%) offered
for each such Absolute Rate Loan (the “Absolute Rate”);


(D)           in the case of a LIBOR Auction, the margin above or below
applicable LIBOR (the “LIBOR Margin”) offered for each such LIBOR Margin Loan,
expressed as a percentage (rounded upwards, if necessary, to the nearest
1/1,000th of 1.0%) to be added to (or subtracted from) the applicable LIBOR; and


(E)           the identity of the quoting Lender.


Unless otherwise agreed by the Administrative Agent and the Borrower, a Bid Rate
Quote shall not contain qualifying, conditional or similar language or propose
terms other than or in addition to those set forth in the applicable Bid Rate
Quote Request and, in particular, no Bid Rate Quote may be conditioned upon
acceptance by the Borrower of all (or some specified minimum) of the principal
amount of the Bid Rate Loan for which such Bid Rate Quote is being made.


(d)           Notification by Administrative Agent.  The Administrative Agent
shall, as promptly as practicable after the Bid Rate Quotes are submitted (but
in any event not later than 8:30 a.m. Pacific time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction or (y) on the date three
Business Days prior to the proposed date of borrowing, in the case of a LIBOR
Auction), notify the Borrower of the terms (i) of any Bid Rate Quote submitted
by a Lender that is in accordance with Section 2.2.(c) and (ii) of any Bid Rate
Quote that amends, modifies or is otherwise inconsistent with a previous Bid
Rate Quote submitted by such Lender with respect to the same Bid Rate Quote
Request.  Any such subsequent Bid Rate Quote shall be disregarded by the
Administrative Agent unless such subsequent Bid Rate Quote is submitted solely
to correct a manifest error in such former Bid Rate Quote.  The Administrative
Agent’s notice to the Borrower shall specify (A) the aggregate principal amount
of the Bid Rate Borrowing for which offers have been received and (B) the
principal amounts and Absolute Rates or LIBOR Margins, as applicable, so offered
by each Lender.


(e)           Acceptance by Borrower.


(i)           Not later than 9:30 a.m. Pacific time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction or (y) on the date three
Business Days prior to the proposed
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
date of borrowing, in the case of a LIBOR Auction, the Borrower shall notify the
Administrative Agent of its acceptance or nonacceptance of the Bid Rate Quotes
so notified to it pursuant to Section 2.2.(d). which notice shall be in the form
of Exhibit J.  In the case of acceptance, such notice shall specify the
aggregate principal amount of Bid Rate Quotes for each Interest Period that are
accepted.  The failure of the Borrower to give such notice by such time shall
constitute nonacceptance.  The Borrower may accept any Bid Rate Quote in whole
or in part; provided that:


(A)           the aggregate principal amount of each Bid Rate Borrowing may not
exceed the applicable amount set forth in the related Bid Rate Quote Request;


(B)           the aggregate principal amount of each Bid Rate Borrowing shall
comply with the provisions of Section 2.2.(b)(ii) and together with all other
Bid Rate Loans outstanding shall not cause the limits specified in Section 2.16.
to be violated;


(C)           acceptance of Bid Rate Quotes may be made only in ascending order
of Absolute Rates or LIBOR Margins, as applicable, in each case beginning with
the lowest rate so offered;


(D)           any acceptance in part by the Borrower shall be in a minimum
amount of $5,000,000 and integral multiples of $100,000 in excess thereof; and


(E)           the Borrower may not accept any Bid Rate Quote that fails to
comply with Section 2.2.(c) or otherwise fails to comply with the requirements
of this Agreement.


(ii)           If Bid Rate Quotes are made by two or more Lenders with the same
Absolute Rates or LIBOR Margins, as applicable, for a greater aggregate
principal amount than the amount in respect of which Bid Rate Quotes are
permitted to be accepted for the related Interest Period, the principal amount
of Bid Rate Loans in respect of which such Bid Rate Quotes are accepted shall be
allocated by the Administrative Agent among such Lenders in proportion to the
aggregate principal amount of such Bid Rate Quotes.  Determinations by the
Administrative Agent of the amounts of Bid Rate Loans shall be conclusive in the
absence of manifest error.


(f)           Obligation to Make Bid Rate Loans.  The Administrative Agent shall
promptly (and in any event not later than (x) 10:00 a.m. Pacific time on the
proposed date of borrowing of Absolute Rate Loans and (y) on the date three
Business Days prior to the proposed date of borrowing of LIBOR Margin Loans)
notify each Lender that submitted a Bid Rate Quote as to whose Bid Rate Quote
has been accepted and the amount and rate thereof.  A Lender who is notified
that it has been selected to make a Bid Rate Loan may designate its Designated
Lender (if any) to fund such Bid Rate Loan on its behalf, as described in
Section 13.6.(h). Any Designated Lender which funds a Bid Rate Loan shall on and
after the time of such funding become the obligee under such Bid Rate Loan and
be entitled to receive payment thereof when due.  No Lender shall be relieved of
its obligation to fund a Bid Rate Loan, and no Designated Lender shall assume
such obligation, prior to the time the applicable Bid Rate Loan is funded.  Any
Lender whose offer to make any Bid Rate Loan has been accepted shall, not later
than 11:00 a.m. Pacific time on the date specified for the making of such Loan,
make the amount of such Loan available to the Administrative Agent at its
Principal Office in immediately available funds, for the ac­count of the
Borrower.  The amount so received by the Administrative Agent shall, subject to
the terms and conditions of this Agreement, be made available to the Borrower
not later than 12:00 noon on such date by depositing the same, in immediately
available funds, in an account of the Borrower designated by the Borrower.
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
(g)           No Effect on Commitment.  Except for the purpose and to the extent
expressly stated in Section 2.13., the amount of any Bid Rate Loan made by any
Lender shall not constitute a utilization of such Lender’s Commitment.


 
Section 2.3.  Letters of Credit.

 
(a)           Letters of Credit.  Subject to the terms and conditions of this
Agreement, including without limitation, Section 2.16., the Issuing Bank, on
behalf of the Lenders, agrees to issue for the account of the Borrower during
the period from and including the Effective Date to, but excluding, the date 30
days prior to the Termination Date, one or more standby letters of credit (each
a “Letter of Credit”) up to a maximum aggregate Stated Amount at any one time
outstanding not to exceed $50,000,000 as such amount may be reduced from time to
time in accordance with the terms hereof (the “L/C Commitment Amount”).


(b)           Terms of Letters of Credit.  At the time of issuance, the amount,
form, terms and conditions of each Letter of Credit, and of any drafts or
acceptances thereunder, shall be subject to approval by the Issuing Bank and the
Borrower, such approvals not to be unreasonably withheld or
delayed.  Notwithstanding the foregoing, in no event may (i) the expiration date
of any Letter of Credit extend beyond the date that is 5 days prior to the
Termination Date, or (ii) any Letter of Credit have an initial duration in
excess of one year; provided, however, a Letter of Credit may contain a
provision providing for the automatic extension of the expiration date in the
absence of a notice of non-extension from the Issuing Bank but in no event shall
any such provision permit the extension of the expiration date of such Letter of
Credit beyond the date that is 5 days prior to the Termination Date; provided,
further, that a Letter of Credit may, as a result of its express terms or as the
result of the effect of an automatic extension provision, have an expiration
date of not more than one year beyond the Termination Date (any such Letter of
Credit being referred to as an “Extended Letter of Credit”), so long as the
Borrower delivers to the Administrative Agent for the benefit of the Issuing
Bank and the Lenders no later than 30 days prior to the Termination Date Cash
Collateral for such Letter of Credit for deposit into the Letter of Credit
Collateral Account in an amount equal to the Stated Amount of such Letter of
Credit.  If the Borrower fails to provide Cash Collateral with respect to any
Extended Letter of Credit by the date 30 days prior to the Termination Date,
such failure shall be treated as a drawing under such Extended Letter of Credit
(in an amount equal to the maximum Stated Amount of such Letter of Credit),
which shall be reimbursed (or participations therein funded) by the Lenders in
accordance with the immediately following subsections (i) and (j), with the
proceeds being utilized to provide Cash Collateral for such Letter of
Credit.  The initial Stated Amount of each Letter of Credit shall be at least
$50,000 (or such lesser amount as may be acceptable to the Borrower, the Issuing
Bank and the Administrative Agent).


(c)           Requests for Issuance of Letters of Credit.  The Borrower shall
give the Issuing Bank and the Administrative Agent written notice at least five
(5) Business Days prior to the requested date of issuance of a Letter of Credit
(or such shorter period as agreed to by the Issuing Bank), such notice to
describe in reasonable detail the proposed terms of such Letter of Credit and
the nature of the transactions or obligations proposed to be supported by such
Letter of Credit, and in any event shall set forth with respect to such Letter
of Credit the proposed (i) initial Stated Amount, (ii) beneficiary, and
(iii) expiration date. The Borrower shall also execute and deliver such
customary applications and agreements for standby letters of credit, and other
forms as reasonably requested from time to time by the Issuing Bank.  Provided
the Borrower has given the notice prescribed by the first sentence of this
subsection and delivered such applications and agreements referred to in the
preceding sentence, subject to the other terms and conditions of this Agreement,
including the satisfaction of any applicable conditions precedent set forth in
Section 6.2., the Issuing Bank shall issue the requested Letter of Credit on the
requested date of issuance for the benefit of the stipulated beneficiary but in
no event prior to the date five (5) Business Days (or such shorter period as
agreed to by the Issuing Bank) following the date after which the Issuing
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
Bank has received all of the items required to be delivered to it under this
subsection.  The Issuing Bank shall not at any time issue any Letter of Credit
if such issuance would conflict with, or cause the Administrative Agent or any
Lender to exceed any limits imposed by, any Applicable Law.  References herein
to “issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires.  Upon the written request of the Borrower, the
Issuing Bank shall deliver to the Borrower a copy of each issued Letter of
Credit within a reasonable time after the date of issuance thereof.  To the
extent any term of a Letter of Credit Document is inconsistent with a term of
any Loan Document, the term of such Loan Document shall control.


(d)           Reimbursement Obligations.  Upon receipt by the Issuing Bank from
the beneficiary of a Letter of Credit of any demand for payment under such
Letter of Credit, the Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by the Issuing Bank as a result of
such demand and the date on which payment is to be made by the Issuing Bank to
such beneficiary in respect of such demand; provided, however, that the Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation.  The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the Issuing Bank for the amount of each demand for payment under such
Letter of Credit at or prior to the date on which payment is to be made by the
Issuing Bank to the beneficiary thereunder, without presentment, demand, protest
or other formalities of any kind.  Upon receipt by the Issuing Bank of any
payment in respect of any Reimbursement Obligation, the Issuing Bank shall
promptly pay to each Lender that has acquired a participation therein under the
second sentence of the immediately following subsection (i) such Lender’s
Commitment Percentage of such payment.


(e)           Manner of Reimbursement.  Upon its receipt of a notice referred to
in the immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the Issuing Bank whether or not the Borrower intends to
borrow hereunder to finance its obligation to reimburse the Issuing Bank for the
amount of the related demand for payment and, if it does, the Borrower shall
submit a timely request for such borrowing as provided in the applicable
provisions of this Agreement.  If the Borrower fails to so advise the
Administrative Agent and the Issuing Bank, or if the Borrower fails to reimburse
the Issuing Bank for a demand for payment under a Letter of Credit by the date
of such payment, the failure of which the Issuing Bank shall promptly notify the
Administrative Agent, then (i) if the applicable conditions contained in
Article VI. would permit the making of Revolving Loans, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Lender prompt notice of the amount of the
Revolving Loan to be made available to the Administrative Agent not later than
10:00 a.m. Pacific time and (ii) if such conditions would not permit the making
of Revolving Loans, the provisions of subsection (j) of this Section shall
apply.  The limitations set forth in the second sentence of Section 2.1.(a)
shall not apply to any borrowing of Base Rate Loans under this subsection.


(f)           Effect of Letters of Credit on Commitments.  Upon the issuance by
the Issuing Bank of any Letter of Credit and until such Letter of Credit shall
have expired or been cancelled, the Commitment of each Lender shall be deemed to
be utilized for all purposes of this Agreement in an amount equal to the product
of (i) such Lender’s Commitment Percentage and (ii) the sum of (A) the Stated
Amount of such Letter of Credit plus (B) any related Reimbursement Obligations
then outstanding.


(g)           Issuing Bank’s Duties Regarding Letters of Credit; Unconditional
Nature of Reimbursement Obligations.  In examining documents presented in
connection with drawings under Letters of Credit and making payments under such
Letters of Credit against such documents, the Issuing Bank shall only be
required to use the same standard of care as it uses in connection with
examining
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
documents presented in connection with drawings under letters of credit in which
it has not sold participations and making payments under such letters of
credit.  The Borrower assumes all risks of the acts and omissions of, or misuse
of the Letters of Credit by, the respective beneficiaries of such Letters of
Credit.  In furtherance and not in limitation of the foregoing, none of the
Issuing Bank, Administrative Agent or any of the Lenders shall be responsible
for, and the Borrower’s obligations in respect of Letters of Credit shall not be
affected in any manner by, (i) the form, validity, sufficiency, accuracy,
genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, Administrative Agent or the Lenders.  None of the
above shall affect, impair or prevent the vesting of any of the Issuing Bank’s
or Administrative Agent’s rights or powers hereunder.  Any action taken or
omitted to be taken by the Issuing Bank under or in connection with any Letter
of Credit, if taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against the Issuing Bank any
liability to the Borrower, the Administrative Agent or any Lender.  In this
regard, the obligation of the Borrower to reimburse the Issuing Bank for any
drawing made under any Letter of Credit, and to repay any Revolving Loan made
pursuant to the second sentence of the immediately preceding subsection (e),
shall be absolute, unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement and any other applicable Letter of
Credit Document under all circumstances whatsoever, including without
limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provision
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against the
Issuing Bank, the Administrative Agent or any Lender, any beneficiary of a
Letter of Credit or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or in the Letter of Credit Documents or any
unrelated transaction; (D) any breach of contract or dispute between the
Borrower, the Issuing Bank, the Administrative Agent, any Lender or any other
Person; (E) any demand, statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein or made in connection therewith being untrue or
inaccurate in any respect whatsoever; (F) any non-application or misapplication
by the beneficiary of a Letter of Credit of the proceeds of any drawing under
such Letter of Credit; (G) payment by the Issuing Bank under any Letter of
Credit against presentation of a draft or certificate which does not strictly
comply with the terms of such Letter of Credit; and (H) any other act, omission
to act, delay or circumstance whatsoever that might, but for the provisions of
this Section, constitute a legal or equitable defense to or discharge of the
Borrower’s Reimbursement Obligations.  Notwithstanding anything to the contrary
contained in this Section or Section 13.10., but not in limitation of the
Borrower’s unconditional obligation to reimburse the Issuing Bank for any
drawing made under a Letter of Credit as provided in this Section and to repay
any Revolving Loan made pursuant to the second sentence of the immediately
preceding subsection (e), the Borrower shall have no obligation to indemnify the
Administrative Agent, the Issuing Bank or any Lender in respect of any liability
incurred by the Administrative Agent, the Issuing Bank or such Lender arising
solely out of the gross negligence or willful misconduct of the Administrative
Agent, the Issuing Bank or such Lender in respect of a Letter of
 
 
- 33 -

--------------------------------------------------------------------------------

 
 
Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment.  Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrower may have with respect to
the gross negligence or willful misconduct of the Administrative Agent, the
Issuing Bank or any Lender with respect to any Letter of Credit.


(h)           Amendments, Etc.  The issuance by the Issuing Bank of any
amendment, supplement or other modification to any Letter of Credit shall be
subject to the same conditions applicable under this Agreement to the issuance
of new Letters of Credit (including, without limitation, that the request
therefor be made through the Issuing Bank), and no such amendment, supplement or
other modification shall be issued unless either (i) the respective Letter of
Credit affected thereby would have complied with such conditions had it
originally been issued hereunder in such amended, supplemented or modified form
or (ii) the Administrative Agent and Requisite Lenders (or all of the Lenders if
required by Section 13.7.) shall have consented thereto.  In connection with any
such amendment, supplement or other modification, the Borrower shall pay the
fees, if any, payable under the last sentence of Section 3.6.(c).


(i)           Lenders’ Participation in Letters of Credit.  Immediately upon the
issuance by the Issuing Bank of any Letter of Credit each Lender shall be deemed
to have absolutely, irrevocably and unconditionally purchased and received from
the Issuing Bank, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Commitment Percentage of the
liability of the Issuing Bank with respect to such Letter of Credit and each
Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to the
Issuing Bank to pay and discharge when due, such Lender’s Commitment Percentage
of the Issuing Bank’s liability under such Letter of Credit.  In addition, upon
the making of each payment by a Lender to the Administrative Agent for the
account of the Issuing Bank in respect of any Letter of Credit pursuant to the
immediately following subsection (j), such Lender shall, automatically and
without any further action on the part of the Issuing Bank, Administrative Agent
or such Lender, acquire (i) a participation in an amount equal to such payment
in the Reimbursement Obligation owing to the Issuing Bank by the Borrower in
respect of such Letter of Credit and (ii) a participation in a percentage equal
to such Lender’s Commitment Percentage in any interest or other amounts payable
by the Borrower in respect of such Reimbursement Obligation (other than the Fees
payable to the Issuing Bank pursuant to the second and the last sentences of
Section 3.6.(c)).


(j)           Payment Obligation of Lenders.  Each Lender severally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, on demand
in immediately available funds in Dollars the amount of such Lender’s Commitment
Percentage of each drawing paid by the Issuing Bank under each Letter of Credit
to the extent such amount is not reimbursed by the Borrower pursuant to the
immediately preceding subsection (d); provided, however, that in respect of any
drawing under any Letter of Credit, the maximum amount that any Lender shall be
required to fund, whether as a Revolving Loan or as a participation, shall not
exceed such Lender’s Commitment Percentage of such drawing.  If the notice
referenced in the second sentence of Section 2.3.(e) is received by a Lender not
later than 9:00 a.m. Pacific time, then such Lender shall make such payment
available to the Administrative Agent not later than 12:00 p.m. Pacific time on
the date of demand therefor; otherwise, such payment shall be made available to
the Administrative Agent not later than 11:00 a.m. Pacific time on the next
succeeding Business Day.  Each Lender’s obligation to make such payments to the
Administrative Agent under this subsection, and the Administrative Agent’s right
to receive the same for the account of the Issuing Bank, shall be absolute,
irrevocable and unconditional and shall not be affected in any way by any
circumstance whatsoever, including without limitation, (i) the failure of any
other Lender to make its payment under this subsection, (ii) the financial
condition of the Borrower or any other Loan Party, (iii) the existence of any
Default or Event of Default, including any Event of Default described in
Section 11.1.(e) or (f), (iv) the termination of the Commitments or (v) the
delivery of Cash Collateral in respect of any Extended
 
 
- 34 -

--------------------------------------------------------------------------------

 
 
Letter of Credit.  Each such payment to the Administrative Agent for the account
of the Issuing Bank shall be made without any offset, abatement, withholding or
deduction whatsoever.


(k)           Information to Lenders.  Promptly following any change in Letters
of Credit outstanding, the Issuing Bank shall deliver to the Administrative
Agent, who shall promptly deliver the same to each Lender and the Borrower, a
notice describing the aggregate amount of all Letters of Credit outstanding at
such time.  Upon the request of any Lender from time to time, the Issuing Bank
shall deliver any other information reasonably requested by such Lender with
respect to each Letter of Credit then outstanding.  Other than as set forth in
this subsection, the Issuing Bank shall have no duty to notify the Lenders
regarding the issuance of, or other matters regarding, Letters of Credit issued
hereunder.  The failure of the Issuing Bank to perform its requirements under
this subsection shall not relieve any Lender from its obligations under the
immediately preceding subsection (j).


(l)           Extended Letters of Credit.  Each Lender confirms that its
obligations under the preceding subsections (i) and (j) shall be reinstated in
full and apply if the delivery of any cash collateral in respect of an Extended
Letter of Credit is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under the Bankruptcy Code of
1978, as amended, other similar Applicable Laws or otherwise.


 
Section 2.4.  Swingline Loans.

 
(a)           Swingline Loans.  Subject to the terms and conditions hereof,
including without limitation Section 2.16., the Swingline Lender agrees to make
Swingline Loans to the Borrower, during the period from the Effective Date to
but excluding the Swingline Maturity Date, in an aggregate principal amount at
any one time outstanding up to, but not exceeding, $100,000,000, as such amount
may be reduced from time to time in accordance with the terms hereof.  If at any
time the aggregate principal amount of the Swingline Loans outstanding at such
time exceeds the Swingline Commitment in effect at such time, the Borrower shall
immediately pay the Administrative Agent for the account of the Swingline Lender
the amount of such excess.  Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder.


(b)           Procedure for Borrowing Swingline Loans.  The Borrower shall give
the Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing delivered no later than 9:00 a.m. Pacific time on the
proposed date of such borrowing.  Any telephonic notice shall include all
information to be specified in a written Notice of Swingline Borrowing.  Not
later than 11:00 a.m. Pacific time on the date of the requested Swingline Loan
and subject to satisfaction of the applicable conditions set forth in
Article VI. for such borrowing, the Swingline Lender will make the proceeds of
such Swingline Loan available to the Borrower in Dollars, in immediately
available funds, at the account specified by the Borrower in the Notice of
Swingline Borrowing.


(c)           Interest.  Swingline Loans shall bear interest at a per annum rate
equal to the Base Rate as in effect from time to time plus the Applicable Margin
or at such other rate or rates as the Borrower and the Swingline Lender may
agree from time to time in writing.  Interest on Swingline Loans is solely for
the account of the Swingline Lender (except to the extent a Lender acquires a
participating interest in a Swingline Loan pursuant to the immediately following
subsection (e)).  All accrued and unpaid interest on Swingline Loans shall be
payable on the dates and in the manner provided in Section 2.5. with respect to
interest on Base Rate Loans (except as the Swingline Lender and the Borrower may
otherwise agree in writing in connection with any particular Swingline Loan).
 
 
- 35 -

--------------------------------------------------------------------------------

 
 
(d)           Swingline Loan Amounts, Etc.  Each Swingline Loan shall be in the
minimum amount of $500,000 and integral multiples of $100,000 in excess thereof,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower.  Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $100,000 or the aggregate principal amount of all outstanding
Swingline Loans (or such other minimum amounts upon which the Swingline Lender
and the Borrower may agree) and in connection with any such prepayment, the
Borrower must give the Swingline Lender and the Administrative Agent prior
written notice thereof no later than 10:00 a.m. Pacific time on the day prior to
the date of such prepayment.  The Swingline Loans shall, in addition to this
Agreement, be evidenced by the Swingline Note.


(e)           Repayment and Participations of Swingline Loans.  The Borrower
agrees to repay each Swingline Loan within 10 Business Days after the date such
Swingline Loan was made.  Notwithstanding the foregoing, the Borrower shall
repay the entire outstanding principal amount of, and all accrued but unpaid
interest on, the Swingline Loans on the Swingline Maturity Date (or such earlier
date as the Swingline Lender and the Borrower may agree in writing).  In lieu of
demanding repayment of any outstanding Swingline Loan from the Borrower, the
Swingline Lender may, if it has not yet received notice from the Borrower of a
repayment, on behalf of the Borrower (which hereby irrevocably directs the
Swingline Lender to act on its behalf), request a borrowing of Revolving Loans
that are Base Rate Loans from the Lenders in an amount equal to the principal
balance of such Swingline Loan.  The Swingline Lender shall give notice to the
Administrative Agent of any such borrowing of Revolving Loans not later than
9:00 a.m. Pacific time at least one Business Day prior to the proposed date of
such borrowing.  Not later than 9:00 a.m. Pacific time on the proposed date of
such borrowing, each Lender will make available to the Administrative Agent at
the Principal Office for the account of the Swingline Lender, in immediately
available funds, the proceeds of the Revolving Loan to be made by such
Lender.  The amount limitations contained in Section 3.5. shall not apply to any
borrowing of Revolving Loans made pursuant to this subsection.  The
Administrative Agent shall pay the proceeds of such Revolving Loans to the
Swingline Lender, which shall apply such proceeds to repay such Swingline
Loan.  If the Lenders are prohibited from making Revolving Loans required to be
made under this subsection for any reason whatsoever, including without
limitation, the occurrence of any of the Defaults or Events of Default described
in Sections 11.1.(e) or (f), each Lender shall purchase from the Swingline
Lender, without recourse or warranty, an undivided interest and participation to
the extent of such Lender’s Commitment Percentage of such Swingline Loan, by
directly purchasing a participation in such Swingline Loan in such amount and
paying the proceeds thereof to the Administrative Agent for the account of the
Swingline Lender in Dollars and in immediately available funds.  A Lender’s
obligation to purchase such a participation in a Swingline Loan shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including without limitation, (i) any claim of setoff, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have or claim against the Administrative Agent, the Swingline Lender or any
other Person whatsoever, (ii) the occurrence or continuation of a Default or
Event of Default (including without limitation, any of the Defaults or Events of
Default described in Sections 11.1. (e) or (f)), or the termination of any
Lender’s Commitment, (iii) the existence (or alleged existence) of an event or
condition which has had or could have a Material Adverse Effect, (iv) any breach
of any Loan Document by the Administrative Agent, any Lender, the Borrower or
any other Loan Party, or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  If such amount is
not in fact made available to the Swingline Lender by any Lender, the Swingline
Lender shall be entitled to recover such amount on demand from such Lender,
together with accrued interest thereon for each day from the date of demand
thereof, at the Federal Funds Rate.  If such Lender does not pay such amount
forthwith upon the Swingline Lender’s demand therefor, and until such time as
such Lender makes the required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of such unpaid
participation obligation for all purposes of the Loan Documents (other than
those provisions requiring the other Lenders to purchase a participation
therein).  Further, such Lender shall be deemed to have assigned any and all
payments made
 
 
- 36 -

--------------------------------------------------------------------------------

 
 
of principal and interest on its Revolving Loans, and any other amounts due it
hereunder, to the Swingline Lender to fund Swingline Loans in the amount of the
participation in Swingline Loans that such Lender failed to purchase pursuant to
this Section until such amount has been purchased (as a result of such
assignment or otherwise).


 
Section 2.5.  Rates and Payment of Interest on Loans.

 
(a)           Rates.  The Borrower promises to pay to the Administrative Agent
for the account of each Lender interest on the unpaid principal amount of each
Loan made by such Lender for the period from and including the date of the
making of such Loan to but excluding the date such Loan shall be paid in full,
at the following per annum rates:


(i)  during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time), plus the Applicable Margin;


(ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin ;


(iii) if such Loan is an Absolute Rate Loan,  at the Absolute Rate for such Loan
for the Interest Period therefor quoted by the Lender making such Loan in
accordance with Section 2.2.;


(iv) if such Loan is a LIBOR Margin Loan, at LIBOR for such Loan for the
Interest Period therefor plus the LIBOR Margin quoted by the Lender making such
Loan in accordance with Section 2.2.; and


(v) with respect to a Swingline Loan, at the rate set forth in Section 2.4.(c).


Notwithstanding the foregoing, (a) while an Event of Default specified in
Section 11.1.(a), Section 11.1.(e) or Section 11.1.(f) exists, or (b) at the
direction of the Requisite Lenders, while any other Event of Default exists, the
Borrower shall pay to the Administrative Agent for the account of each Lender
and the Issuing Bank, as the case may be, interest at the Post-Default Rate on
the outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).


(b)           Payment of Interest. All accrued and unpaid interest on the
outstanding principal amount of each Loan (including, without limitation,
Swingline Loans) shall be payable (i) on the first Business Day of each month
commencing with June 1, 2012, (ii) on the Termination Date and (iii) on any
other date on which the principal balance of such Loan is due and payable in
full.  Interest payable at the Post-Default Rate shall be payable from time to
time on demand.  All determinations by the Administrative Agent of an interest
rate hereunder shall be conclusive and binding on the Lenders and the Borrower
for all purposes, absent manifest error.


(c)           Borrower Information Used to Determine Applicable Interest
Rates.  The parties understand that the applicable interest rate for the
Obligations and certain fees set forth herein shall be determined and/or
adjusted from time to time based upon certain information to be provided or
certified to the Lenders by the Borrower (the “Borrower Information”).  If it is
subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative
 
 
- 37 -

--------------------------------------------------------------------------------

 
 
Agent, and if the applicable interest rate and/or fees calculated for any period
were lower than they should have been had the correct information been timely
provided, then such interest rate for such period and/or such fees shall be
automatically recalculated using correct Borrower Information.  The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within 5 Business Days of receipt of such written
notice.  Any recalculation of interest and fees required by this provision shall
survive the termination of this Agreement, and this provision shall not in any
way limit any of the Administrative Agent’s, the Issuing Bank’s or any Lender’s
other rights under this Agreement.


 
Section 2.6.  Number of Interest Periods.

 
There may be no more than 10 different Interest Periods with respect to the
LIBOR Loans and Bid Rate Loans on a collective basis outstanding at the same
time.


 
Section 2.7.  Repayment of Loans.

 
The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans on the Termination
Date.  The Borrower shall repay the entire outstanding principal amount of each
Bid Rate Loan on the last day of the Interest Period of such Bid Rate Loan.


 
Section 2.8.  Prepayments.

 
(a)           Optional.  Subject to Section 5.4., (i) the Borrower may prepay
any Loan (other than a Bid Rate Loan) at any time without premium or penalty,
and (ii) the Borrower may prepay at any time without premium or penalty a Bid
Rate Loan that has been made with respect to a Bid Rate Quote Request containing
an express statement that such Bid Rate Loan could be prepaid without premium or
penalty.  Any other Bid Rate Loan may only be prepaid with the prior written
consent of the Lender holding such Bid Rate Loan.  The Borrower shall give the
Administrative Agent at least 3 Business Days prior written notice of the
prepayment of any Loan.


(b)           Mandatory.


(i)           Commitment Overadvance.  If at any time the aggregate principal
amount of all outstanding Loans, together with the aggregate amount of all
Letter of Credit Liabilities, exceeds the aggregate amount of the Commitments,
the Borrower shall immediately upon demand pay to the Administrative Agent for
the account of the Lenders, the amount of such excess.


(ii)           Bid Rate Facility Overadvance.  If at any time the aggregate
principal amount of all outstanding Bid Rate Loans exceeds one-half of the
aggregate amount of all Commitments at such time, then the Borrower shall
immediately pay to the Administrative Agent for the accounts of the applicable
Lenders the amount of such excess.


(iii)           Application of Mandatory Prepayments.  Amounts paid under the
preceding subsection (b)(i) shall be applied to pay all amounts of principal
outstanding on the Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2. and if any Letters of Credit are outstanding at
such time, the remainder, if any, shall be deposited into the Letter of Credit
Collateral Account for application to any Reimbursement Obligations.  Amounts
paid under the preceding subsection (b)(ii) shall be applied in accordance with
Section 3.2.(e).  If the Borrower is required to pay any outstanding LIBOR
Loans, LIBOR Margin Loans or Absolute
 
 
- 38 -

--------------------------------------------------------------------------------

 
 
Rate Loans by reason of this Section prior to the end of the applicable Interest
Period therefor, the Borrower shall pay all amounts due, if any, under
Section 5.4.


 
Section 2.9.  Late Charges.

 
If any payment required under this Agreement is not paid within 10 days after
the Borrower has received notice from the Administrative Agent that such payment
has not been made, the Borrower shall pay a late charge for late payment to
compensate the Lenders for the loss of use of funds and for the expenses of
handling the delinquent payment, in an amount equal to two percent (2%) of such
delinquent payment.  Such late charge shall be paid in any event not later than
the due date of the next subsequent installment of principal and/or
interest.  In the event the maturity of the Obligations hereunder occurs or is
accelerated pursuant to Section 11.2., this Section shall apply only to payments
overdue prior to the time of such acceleration.  This Section shall not be
deemed to be a waiver of the Lenders’ right to accelerate payment of any of the
Obligations as permitted under the terms of this Agreement.  Notwithstanding
anything to the contrary in this Agreement, no late charge shall be assessed
(and the Borrower shall not be required to pay any late charge) under this
provision if such late payment results from an error of the Administrative
Agent, the Issuing Bank or any Lender in respect of the amount of the payment
due, including with respect to an error in invoicing.


 
Section 2.10.  Continuation.

 
So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each new Interest Period selected under this Section shall
commence on the  last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 9:00 a.m. Pacific
time on the third Business Day prior to the date of any such Continuation.  Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of transmission in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder.  Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given.  Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender by telecopy, electronic mail or other similar
form of transmission of the proposed Continuation.  If the Borrower shall fail
to select in a timely manner a new Interest Period for any LIBOR Loan in
accordance with this Section, such Loan will automatically, on the last day of
the current Interest Period therefor, Convert into a Base Rate Loan
notwithstanding failure of the Borrower to comply with Section 2.11.


 
Section 2.11.  Conversion.

 
The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent, Convert all or a portion of a Revolving
Loan of one Type into a Revolving Loan of another Type; provided, however, a
Base Rate Loan may not be converted into a LIBOR Loan if a Default or Event of
Default exists.  Each such Notice of Conversion shall be given not later than
9:00 a.m. Pacific time three Business Days prior to the date of any proposed
Conversion into LIBOR Loans.  Promptly after receipt of a Notice of Conversion,
the Administrative Agent shall notify each Lender by telecopy, electronic mail
or other similar form of transmission of the proposed Conversion.  Subject to
the restrictions specified above, each Notice of Conversion shall be by
telecopy, electronic mail or other similar form of communication in the form of
a Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Revolving Loan to be Converted, (c) the portion of
 
 
- 39 -

--------------------------------------------------------------------------------

 
 
such Type of Revolving Loan to be Converted, (d) the Type of Revolving Loan such
Revolving Loan is to be Converted into and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such LIBOR
Loan.  Each Notice of Conversion shall be irrevocable by and binding on the
Borrower once given.


 
Section 2.12.  Notes.

 
(a)           Notes.  Except in the case of a Lender that has requested not to
receive a Revolving Note, the Revolving Loans made by each Lender shall, in
addition to this Agreement, also be evidenced by a Revolving Note, payable to
the order of such Lender in a principal amount equal to the amount of its
Commitment as originally in effect and otherwise duly completed.  Except in the
case of a Lender that has requested not to receive a Bid Rate Note, the Bid Rate
Loans made by any Lender to the Borrower shall, in addition to this Agreement,
also be evidenced by a Bid Rate Note payable to the order of such Lender.  The
Swingline Loans made by the Swingline Lender to the Borrower shall, in addition
to this Agreement, also be evidenced by a Swingline Note payable to the order of
the Swingline Lender.


(b)           Records.  The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower absent manifest error; provided, however, that (i) the failure of a
Lender to make any such record shall not affect the obligations of the Borrower
under any of the Loan Documents and (ii) if there is a discrepancy between such
records of a Lender and the statements of accounts maintained by the
Administrative Agent pursuant to Section 3.9., in the absence of manifest error,
the statements of account maintained by the Administrative Agent pursuant to
Section 3.9. shall be controlling.


(c)           Lost, Stolen, Destroyed or Mutilated Notes.  Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.


 
Section 2.13.  Voluntary Reductions of the Commitment.

 
The Borrower may terminate or reduce the aggregate unused amount of the
Commitments (for which purpose use of the Commitments shall be deemed to include
the aggregate amount of all Letter of Credit Liabilities and the aggregate
principal amount of all outstanding Bid Rate Loans and Swingline Loans) at any
time and from time to time without penalty or premium upon not less than five
(5) Business Days prior written notice to the Administrative Agent of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction (which in the case of any partial reduction
of the Commitments shall not be less than $10,000,000 and integral multiples of
$1,000,000 in excess of that amount in the aggregate) and shall be irrevocable
once given and effective only upon receipt by the Administrative Agent
(“Prepayment Notice”); provided, that a Prepayment Notice providing for
termination of the Commitments may state that such Prepayment Notice is
conditioned upon the closing of other credit facilities, in which case such
Prepayment Notice may be revoked by Borrower (by notice to the Administrative
Agent on or prior to the date such termination of the Commitments is to become
effective) if such condition is not satisfied.  Promptly after receipt of a
Prepayment Notice the Administrative Agent shall notify each Lender by telecopy,
or other similar form of transmission of the proposed termination or Commitment
reduction.   The Commitments, once reduced pursuant to this Section, may not be
increased.  The Borrower shall pay all interest and fees, on the Loans accrued
to the date of such reduction or termination of the Commitments to the
Administrative Agent for
 
 
- 40 -

--------------------------------------------------------------------------------

 
 
the account of the Lenders, including but not limited to any applicable
compensation due to each Lender in accordance with Section 5.4. of this
Agreement.


 
Section 2.14.  Extension of Termination Date.

 
The Borrower may request that the Administrative Agent and the Lenders extend
the current Termination Date by one year by executing and delivering to the
Administrative Agent at least 90 days but not more than 180 days prior to the
current Termination Date, a written request for such extension in the form of
Exhibit M (an “Extension Request”).  The Administrative Agent shall forward to
each Lender a copy of the Extension Request delivered to the Administrative
Agent promptly upon receipt thereof.  Subject to satisfaction of the following
conditions, the Termination Date shall be extended for one year effective upon
receipt by the Administrative Agent of the Extension Request and payment of the
fee referred to in the following clause (y): (x) immediately prior to such
extension and immediately after giving effect thereto, (A) no Default or Event
of Default shall exist and (B) the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party, shall be true and correct in all material respects
(except to the extent otherwise qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
to the extent otherwise qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents or waived or
consented to by Requisite Lenders in accordance with the provisions of
Section 13.7. and (y) the Borrower shall have paid the Fees payable under
Section 3.6.(f).  Immediately prior to, or as of the date of, any such
extension, upon the Administrative Agent’s request, the Borrower shall deliver
to the Administrative Agent a certificate from the chief executive officer or
chief financial officer certifying the matters referred to in the immediately
preceding clauses (x)(A) and (x)(B).    The Termination Date may be extended
only one time pursuant to this Section.


 
Section 2.15.  Expiration Date of Letters of Credit Past Commitment Termination.

 
If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise)
there are any Letters of Credit outstanding hereunder and the aggregate Stated
Amount of such Letters of Credit exceeds the balance of available funds on
deposit in the Letter of Credit Collateral Account, then the Borrower shall, on
such date, pay to the Administrative Agent, for its benefit and the benefit of
the Lenders and the Issuing Bank, for deposit into the Letter of Credit
Collateral Account an amount of money equal to the amount of such excess.


 
Section 2.16.  Amount Limitations.

 
Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, no Lender shall make any Bid Rate Loan,
the Issuing Bank shall not be required to issue a Letter of Credit and no
reduction of the Commitments pursuant to Section 2.13. shall take effect, if
immediately after the making of such Loan, the issuance of such Letter of Credit
or such reduction in the Commitments:


(a)           the aggregate principal amount of all outstanding Loans,  together
with the aggregate amount of all Letter of Credit Liabilities, would exceed the
aggregate amount of the Commitments at such time; or
 
 
- 41 -

--------------------------------------------------------------------------------

 
 
(b)           the aggregate principal amount of all outstanding Bid Rate Loans
would exceed one-half of the aggregate amount of the Commitments at such time.


 
Section 2.17.  Increase in Commitments.

 
The Borrower shall have the right from time to time to request increases in the
aggregate amount of the Commitments by providing written notice to the
Administrative Agent, which notice shall be irrevocable once given; provided,
however, that after giving effect to any such increases the aggregate amount of
the Commitments shall not exceed $1,500,000,000.  Each such increase in the
Commitments must be an aggregate minimum amount of $20,000,000 and integral
multiples of $5,000,000 in excess thereof (or, in each case, in such less
amounts as may be acceptable to the Administrative Agent and the Borrower).  The
Administrative Agent, in consultation with the Borrower, shall manage all
aspects of the syndication of such increase in the Commitments so as to achieve
a syndication of such increase reasonably satisfactory to the Administrative
Agent and the Borrower, including the selection of the existing Lenders and/or
other banks, financial institutions and other institutional lenders to be
approached with respect to such increase and the allocations of the increase in
the Commitments among such existing Lenders and/or other banks, financial
institutions and other institutional lenders, in each case, as reasonably agreed
to by the Administrative Agent and the Borrower.  No Lender shall be obligated
in any way whatsoever to increase its Commitment or provide a new Commitment,
and any new Lender becoming a party to this Agreement in connection with any
such requested increase must be an Eligible Assignee.  If a new Lender becomes a
party to this Agreement, or if any existing Lender is increasing its Commitment,
such Lender shall on the date it becomes a Lender hereunder (or in the case of
an existing Lender, increases its Commitment) (and as a condition thereto)
purchase from the other Lenders its Commitment Percentage (determined with
respect to the Lenders’ respective Commitments and after giving effect to the
increase of Commitments) of any outstanding Revolving Loans, by making available
to the Administrative Agent for the account of such other Lenders, in same day
funds, an amount equal to the sum of (A) the portion of the outstanding
principal amount of such Revolving Loans to be purchased by such Lender, plus
(B) the aggregate amount of payments previously made by the other Lenders under
Section 2.3.(j) that have not been repaid, plus (C) interest accrued and unpaid
to and as of such date on such portion of the outstanding principal amount of
such Revolving Loans.  Each such purchase shall be deemed a prepayment of a
Revolving Loan, and the Borrower shall pay to the Lenders amounts payable, if
any, to such Lenders under Section 5.4. as a result of the prepayment of any
such Revolving Loans.  Effecting the increase of the Commitments under this
Section is subject to the following conditions precedent:  (x) no Default or
Event of Default shall be in existence on the effective date of such increase,
(y) the representations and warranties made or deemed made by the Borrower or
any other Loan Party in any Loan Document to which such Loan Party is a party
shall be true and correct in all material respects (except to the extent
otherwise qualified by materiality, in which case such representation or
warranty shall be true and correct in all respects) on the effective date of
such increase except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
to the extent otherwise qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder or waived or consented to by the
Requisite Lenders in accordance with the provisions of Section 13.7., and (z) 
the Administrative Agent shall have received each of the following: (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of (A) all corporate or other necessary action
taken by the Borrower to authorize such increase, and (B) all corporate,
partnership, member or other necessary action taken by each Guarantor
authorizing the guaranty of such increase, in each case, in form and substance
satisfactory to the Administrative Agent; (ii) an opinion of counsel to the
Borrower and the Guarantors, and addressed to the Administrative Agent and the
Lenders covering such matters with respect to the increase of the Commitments as
reasonably requested by the Administrative Agent; and (iii) except in the case
of a
 
 
- 42 -

--------------------------------------------------------------------------------

 
 
Lender that has requested not to receive a Revolving Note, new Revolving Notes
executed by the Borrower, payable to any new Lenders and replacement Revolving
Notes executed by the Borrower, payable to any existing Lenders increasing their
Commitments, in the amount of such Lender’s Commitment at the time of the
effectiveness of the applicable increase in the aggregate amount of the
Commitments.  In connection with any increase in the aggregate amount of the
Commitments pursuant to this Section any Lender becoming a party hereto shall
execute such documents and agreements as the Administrative Agent may reasonably
request.


 
Section 2.18.  Funds Transfer Disbursements.

 
(a)           Generally.  The Borrower hereby authorizes the Administrative
Agent to disburse the proceeds of any Loan made by the Lenders or any of their
Affiliates pursuant to the Loan Documents as requested by an authorized
representative of the Borrower to any of the accounts designated in the Transfer
Authorizer Designation Form.  The Borrower agrees to be bound by any transfer
request: (i) authorized or transmitted by the Borrower; or (ii) made in the
Borrower’s name and accepted by the Administrative Agent in good faith and in
compliance with these transfer instructions, even if not properly authorized by
the Borrower.  The Borrower further agrees and acknowledges that the
Administrative Agent may rely solely on any bank routing number or identifying
bank account number or name provided by the Borrower to effect a wire of funds
transfer even if the information provided by the Borrower identifies a different
bank or account holder than named by the Borrower.  The Administrative Agent is
not obligated or required in any way to take any actions to detect errors in
information provided by the Borrower.  If the Administrative Agent takes any
actions in an attempt to detect errors in the transmission or content of
transfer requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, the Borrower agrees that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and the Borrower.  The Borrower
agrees to notify the Administrative Agent of any errors in the transfer of any
funds or of any unauthorized or improperly authorized transfer requests within
fourteen (14) days after the Administrative Agent’s confirmation to the Borrower
of such transfer.


(b)           Funds Transfer.  The Administrative Agent will, in its sole
discretion, determine the funds transfer system and the means by which each
transfer will be made.  The Administrative Agent may delay or refuse to accept a
funds transfer request if the transfer would: (i) violate the terms of this
authorization, (ii) require use of a bank unacceptable to the Administrative
Agent or any Lender or prohibited by any Governmental Authority, (iii) cause the
Administrative Agent or any Lender to violate any Federal Reserve or other
regulatory risk control program or guideline or (iv) otherwise cause the
Administrative Agent or any Lender to violate any Applicable Law or regulation.


(c)           Limitation of Liability.  None of the Administrative Agent, the
Issuing Bank or any Lender shall be liable to the Borrower or any other parties
for (i) errors, acts or failures to act of others, including other entities,
banks, communications carriers or clearinghouses, through which the Borrower’s
transfers may be made or information received or transmitted, and no such entity
shall be deemed an agent of the Administrative Agent, the Issuing Bank or any
Lender, (ii) any loss, liability or delay caused by fires, earthquakes, wars,
civil disturbances, power surges or failures, acts of government, labor
disputes, failures in communications networks, legal constraints or other events
beyond Administrative Agent’s, Issuing Bank’s or any Lender’s control, or (iii)
any special, consequential, indirect or punitive damages, whether or not (x) any
claim for these damages is based on tort or contract or (y) the Administrative
Agent, the Issuing Bank, any Lender or the Borrower knew or should have known
the likelihood of these damages in any situation.  Neither the Administrative
Agent, the Issuing Bank nor any Lender makes any representations or warranties
other than those expressly made in this Agreement.
 
 
- 43 -

--------------------------------------------------------------------------------

 
 
Article III. Payments, Fees and Other General Provisions
 
 
Section 3.1.  Payments.

 
(a)           Payments by Borrower. Except to the extent otherwise provided
herein, all payments of principal, interest and other amounts to be made by the
Borrower under this Agreement or any other Loan Document shall be made in
Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 11:00 a.m. Pacific time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day).  Subject to Section 11.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied.  Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note of such Lender shall be paid to such Lender, by wire
transfer of immediately available funds in accordance with the wiring
instructions provided by such Lender to the Administrative Agent from time to
time, for the account of such Lender at the applicable Lending Office of such
Lender.  Each payment received by the Administrative Agent for the account of
the Issuing Bank under this Agreement shall be paid to the Issuing Bank by wire
transfer of immediately available funds in accordance with the wiring
instructions provided by the Issuing Bank to the Administrative Agent from time
to time, for the account of the Issuing Bank.  If the Administrative Agent fails
to pay such amount to a Lender or the Issuing Bank, as the case may be, within
one Business Day of receipt thereof by the Administrative Agent, the
Administrative Agent shall pay interest on such amount until paid at a rate per
annum equal to the Federal Funds Rate from time to time in effect.  If the due
date of any payment under this Agreement or any other Loan Document would
otherwise fall on a day which is not a Business Day such date shall be extended
to the next succeeding Business Day and interest shall be payable for the period
of such extension.


(b)           Presumptions Regarding Payments by Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may (but shall not be obligated
to), in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent on demand
that amount so distributed to such Lender or the Issuing Bank, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.


 
Section 3.2.  Pro Rata Treatment.

 
Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1.(a), 2.3.(e) and 2.4.(e) shall be made from the
Lenders, each payment of the fees under Sections 3.6.(a), 3.6.(b), the first
sentence of 3.6.(c), and 3.6.(f) shall be made for the account of the Lenders,
and each termination or reduction of the amount of the Commitments under
Section 2.13. shall be applied to the respective Commitments of the Lenders, pro
rata according to the amounts of their respective Commitments; (b) each payment
or prepayment of principal of Revolving Loans shall be made for the account of
the Lenders pro rata in accordance with the respective unpaid principal amounts
of the Revolving Loans held by them, provided that, subject to Section 3.10., if
immediately prior to giving
 
 
- 44 -

--------------------------------------------------------------------------------

 
 
effect to any such payment in respect of any Revolving Loans the outstanding
principal amount of the Revolving Loans shall not be held by the Lenders pro
rata in accordance with their respective Commitments in effect at the time such
Revolving Loans were made, then such payment shall be applied to the Revolving
Loans in such manner as shall result, as nearly as is practicable, in the
outstanding principal amount of the Revolving Loans being held by the Lenders
pro rata in accordance with their respective Commitments; (c) each payment of
interest on Revolving Loans shall be made for the account of the Lenders pro
rata in accordance with the amounts of interest on such Revolving Loans then due
and payable to the respective Lenders; (d) the Conversion and Continuation of
Revolving Loans of a particular Type (other than Conversions provided for by
Section 5.5.) shall be made pro rata among the Lenders according to the amounts
of their respective Revolving Loans and the then current Interest Period for
each Lender’s portion of each such Loan of such Type shall be coterminous;
(e) each prepayment of principal of Bid Rate Loans by the Borrower pursuant to
Section 2.8.(b)(iii) shall be made for account of the Lenders then owed Bid Rate
Loans pro rata in accordance with the respective unpaid principal amounts of the
Bid Rate Loans then owing to each such Lender; (f) the Lenders’ participation
in, and payment obligations in respect of, Swingline Loans under Section 2.4.,
shall be in accordance with their respective Commitment Percentages; and (g) the
Lenders’ participation in, and payment obligations in respect of, Letters of
Credit under Section 2.3. shall be in accordance with their respective
Commitment Percentages.  All payments of principal, interest, fees and other
amounts in respect of the Swingline Loans shall be for the account of the
Swingline Lender only (except to the extent any Lender shall have acquired a
participating interest in any such Swingline Loan pursuant to Section 2.4.(e),
in which case such payments shall be pro rata in accordance with such
participating interests).


 
Section 3.3.  Sharing of Payments, Etc.

 
If a Lender shall obtain payment of any principal of, or interest on, any of its
Loans under this Agreement or shall obtain payment on any other Obligation owing
by the Borrower or any other Loan Party through the exercise of any right of
set-off, banker’s lien or counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by the
Borrower or any other Loan Party to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders in
accordance with Section 3.2. or Section 11.5., such Lender shall promptly
purchase from the other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans made by the other
Lenders or other Obligations owed to such other Lenders in such amounts, and
make such other adjustments from time to time as shall be equitable, to the end
that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may actually be incurred by such Lender in obtaining
or preserving such benefit) in accordance with the requirements of Section 3.2.
or Section 11.5., as applicable.  To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored.  The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation.  Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.


 
Section 3.4.  Several Obligations.

 
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall
 
 
- 45 -

--------------------------------------------------------------------------------

 
 
not relieve the obligation of any other Lender to make any Loan or to perform
any other obligation to be made or performed by such other Lender.


 
Section 3.5.  Minimum Amounts.

 
(a)           Borrowings.  Each borrowing of Base Rate Loans shall be in an
aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess thereof.  Each borrowing of and Continuation of, and each Conversion of
Base Rate Loans into, LIBOR Loans shall be in an aggregate minimum amount of
$500,000 and integral multiples of $100,000 in excess of that amount.


(b)           Prepayments.  Each voluntary prepayment of Revolving Loans (other
than a prepayment of all outstanding Revolving Loans) shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess
thereof.


(c)           Reductions of Commitments.  Each reduction of the Commitments
under Section 2.13. shall be in an aggregate minimum amount of $10,000,000 and
integral multiples of $1,000,000 in excess thereof.


 
Section 3.6.  Fees.

 
(a)           Closing Fee.  On the Effective Date, the Borrower agrees to pay to
the Administrative Agent and  each Lender all loan fees as have been agreed to
in writing by the Borrower and the Administrative Agent or each Lender, as
applicable.


(b)           Facility Fees. During the period from the Effective Date to but
excluding the Termination Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Lenders a facility fee equal to the daily aggregate
amount of the Commitments (whether or not utilized) times a rate per annum equal
to the Applicable Facility Fee.  Such fee shall be payable quarterly in arrears
on the first day of each January, April, July and October during the term of
this Agreement and on the Termination Date or any earlier date of termination of
the Commitments or reduction of the Commitments to zero.  The Borrower
acknowledges that the fee payable hereunder is a bona fide commitment fee and is
intended as reasonable compensation to the Lenders for committing to make funds
available to the Borrower as described herein and for no other purposes.


(c)           Letter of Credit Fees.  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a letter of credit fee at a
rate per annum equal to the Applicable Margin times the daily average Stated
Amount of each Letter of Credit for the period from and including the date of
issuance of such Letter of Credit (x) to and including the date such Letter of
Credit expires or is cancelled or (y) to but excluding the date such Letter of
Credit is drawn in full.  The fee provided for in this subsection shall be
nonrefundable and payable in arrears (i) quarterly on the first day of January,
April, July and October, (ii) on the Termination Date, (iii) on the date the
Commitments are terminated or reduced to zero and (iv) thereafter from time to
time on demand of the Administrative Agent.  The Borrower shall pay directly to
the Issuing Bank from time to time on demand all commissions, charges, costs and
expenses in the amounts customarily charged or incurred by the Issuing Bank from
time to time in like circumstances with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or any other transaction relating
thereto.


(d)           Bid Rate Loan Fees.  The Borrower agrees to pay to the
Administrative Agent such fees for services rendered by the Administrative Agent
in connection with the Bid Rate Loans as shall be separately agreed upon between
the Borrower and the Administrative Agent.
 
 
- 46 -

--------------------------------------------------------------------------------

 
 
(e)           Administrative and Other Fees.  The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as may be agreed to in
writing from time to time.


(f)           Extension Fee.  If, pursuant to Section 2.14., the Borrower
exercises its right to extend the Termination Date, the Borrower agrees to pay
to the Administrative Agent for the account of each Lender an extension fee
equal to one-fifth of one percent (0.20%) of the amount of such Lender’s
Commitment (whether or not utilized).  Such fee shall be paid to the
Administrative Agent prior to, and as a condition to, such extension.


 
Section 3.7.  Computations.

 
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.


 
Section 3.8.  Usury.

 
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable
Law.  The parties hereto hereby agree and stipulate that the only charge imposed
upon the Borrower for the use of money in connection with this Agreement is and
shall be the interest specifically described in Section 2.5.(a)(i) through (iv)
and with respect to Swingline Loans, in Section 2.4.(c).  Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, letter of credit fees, underwriting fees,
default charges, late charges, funding or “breakage” charges, increased cost
charges, attorneys’ fees and reimbursement for costs and expenses paid by the
Administrative Agent or any Lender to third parties or for damages incurred by
the Administrative Agent or any Lender, are charges made to compensate the
Administrative Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Administrative Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money.  All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.


 
Section 3.9.  Statements of Account; Bill Lead Date Request.

 
(a)           The Administrative Agent will account to the Borrower monthly with
a statement of Loans, accrued interest and Fees, charges and payments made
pursuant to this Agreement and the other Loan Documents, and such account
rendered by the Administrative Agent shall be deemed conclusive upon the
Borrower absent manifest error.  The failure of the Administrative Agent to
deliver such a statement of accounts shall not relieve or discharge the Borrower
from any of its Obligations.


(b)           By written notice to the Administrative Agent, the Borrower may
request to receive monthly billings on a date (the “Bill Lead Date”) that is
prior to the first day of a month.  The Administrative Agent will submit to the
Borrower monthly billings, which will consist of the actual interest and
principal due through the Bill Lead Date plus projected interest and principal
due through the balance, if any, of such month.  Any necessary adjustments in
the applicable interest rate and/or principal payments due or made between a
Bill Lead Date and the end of a month will be reflected as an additional
 
 
- 47 -

--------------------------------------------------------------------------------

 
 
charge (or credit) in the billing for the next following month.  Neither the
failure of the Administrative Agent to submit a Bill Lead Date billing nor any
error in any such billing will excuse the Borrower’s obligation to make full
payment of all amounts due under this Agreement.  In its sole discretion, the
Administrative Agent may cancel or modify the terms of such request which
cancellation or modification will be effective upon written notification to the
Borrower.  Should the Borrower request a Bill Lead Date, the Administrative
Agent shall not be required to prepare a month end invoice.


 
Section 3.10.  Defaulting Lenders.

 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:


(a)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Requisite Lenders.


(b)           Defaulting Lender Waterfall.  Any payment of principal, interest,
Fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.4. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with subsection (e) below; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Bank or the Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Bank or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or amounts owing by such Defaulting Lender under
Section 2.3.(j) in respect of Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Article VI. were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Liabilities and Swingline
Loans are held by the Lenders pro rata in accordance with their respective
Commitment Percentages (determined without giving effect to the following
subsection (d)).  Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay
 
 
- 48 -

--------------------------------------------------------------------------------

 
 
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.


(c)           Certain Fees.


(i)           No Defaulting Lender shall be entitled to receive any Fee payable
under Section 3.6.(b) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay to such Defaulting Lender
any such Fee that otherwise would have been required to have been paid to that
Defaulting Lender).


(ii)           Each Defaulting Lender shall be entitled to receive the Fee
payable under Section 3.6.(c) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Commitment Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to the following subsection (e).


(iii)           With respect to any Fee not required to be paid to any
Defaulting Lender pursuant to the immediately preceding clauses (i) or (ii), the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
Fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities or Swingline Loans that
has been reallocated to such Non-Defaulting Lender pursuant to the immediately
following subsection (d), (y) pay to each Issuing Bank and Swingline Lender, as
applicable, the amount of any such Fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such Fee.


(d)           Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in Letter of Credit
Liabilities and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Commitment Percentages (determined
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (x) the conditions set forth in Article VI. are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.


(e)           Cash Collateral, Repayment of Swingline Loans.


(i)           If the reallocation described in the immediately preceding
subsection (d) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s
Fronting Exposure in accordance with the procedures set forth in this
subsection.


(ii)           At any time that there shall exist a Defaulting Lender, within 1
Business Day following the written request of the Administrative Agent or the
Issuing Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting
 
 
- 49 -

--------------------------------------------------------------------------------

 
 
Lender) in an amount not less than the aggregate Fronting Exposure of the
Issuing Bank with respect to Letters of Credit issued and outstanding at such
time.


(iii)           The Borrower, and to the extent provided by any Defaulting
Lender, such Defaulting Lender, hereby grant to the Administrative Agent, for
the benefit of the Issuing Bank, and agree to maintain, a first priority
security interest in all such Cash Collateral as security for the Defaulting
Lenders’ obligation to fund participations in respect of Letter of Credit
Liabilities, to be applied pursuant to the immediately following
clause (iv).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Bank as herein provided, or that the total
amount of such Cash Collateral is less than the aggregate Fronting Exposure of
the Issuing Bank with respect to Letters of Credit issued and outstanding at
such time, the Borrower will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).


(iv)           Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section in respect of Letters of
Credit shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of Letter of Credit Liabilities
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.


(v)           Cash Collateral (or the appropriate portion thereof) provided to
reduce the Issuing Bank’s Fronting Exposure shall no longer be required to be
held as Cash Collateral pursuant to this subsection following (x) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (y) the determination by
the Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to the preceding subsection (b), the Person
providing Cash Collateral and the Issuing Bank may (but shall not be obligated
to) agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.


(f)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Swingline Lender and the Issuing Bank agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with their
respective Commitment Percentages (determined without giving effect to the
preceding subsection (d)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
Fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.


(g)           New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will
 
 
- 50 -

--------------------------------------------------------------------------------

 
 
have no Fronting Exposure after giving effect to such Swingline Loan and
(ii) the Issuing Bank shall not be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.


(h)           Purchase of Defaulting Lender’s Commitment.  During any period
that a Lender is a Defaulting Lender, the Borrower may, by the Borrower giving
written notice thereof to the Administrative Agent, such Defaulting Lender and
the other Lenders, demand that such Defaulting Lender assign its Commitment to
an Eligible Assignee subject to and in accordance with the provisions of
Section 13.6.(b).  No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee.  In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment via an assignment subject to and
in accordance with the provisions of Section 13.6.(b).  In connection with any
such assignment, such Defaulting Lender shall promptly execute all documents
reasonably requested to effect such assignment, including an appropriate
Assignment and Assumption and, notwithstanding Section 13.6.(b), shall pay to
the Administrative Agent an assignment fee in the amount of $7,500.  The
exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Administrative
Agent or any of the Lenders.


 
Section 3.11.  Taxes.

 
(a)           Taxes Generally.  All payments by the Borrower of principal of,
and interest on, the Loans and all other Obligations shall be made free and
clear of and without deduction for any present or future excise, stamp or other
taxes, fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Administrative Agent, the
Issuing Bank or a Lender and the jurisdiction imposing such taxes (other than a
connection arising solely by virtue of the activities of the Administrative
Agent, the Issuing Bank or such Lender pursuant to or in respect of this
Agreement or any other Loan Document), (iii)  any taxes imposed on or measured
by the Administrative Agent’s, the Issuing Bank’s or any Lender’s assets, net
income, receipts or branch profits, (iv) any taxes to the extent that such tax
would apply to the Administrative Agent, the Issuing Bank or any Lender
immediately prior to the Agreement Date or, in the case of an Eligible Assignee
that becomes a Lender pursuant to Section 13.6., as of the date such Person
becomes a Lender, (v) any taxes arising after the Agreement Date solely as a
result of or attributable to a Lender changing its designated Lending Office
after the date such Lender becomes a party hereto, and (vi) any taxes imposed by
Sections 1471 through 1474 of the Internal Revenue Code (including any official
interpretations thereof, collectively, “FATCA”) on any “withholdable payment”
payable to such recipient as a result of the failure of such recipient to
satisfy the applicable requirements as set forth in FATCA after December 31,
2012 (such non-excluded items being collectively called “Taxes”).  If any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrower will:


(i)           pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted;


(ii)           promptly forward to the Administrative Agent an official receipt,
a copy of the return reporting such payment or other documentation reasonably
satisfactory to the Administrative Agent evidencing such payment to such
Governmental Authority; and


(iii)           pay to the Administrative Agent for its account or the account
of the applicable Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as is
 
 
- 51 -

--------------------------------------------------------------------------------

 
 
necessary to ensure that the net amount actually received by the Administrative
Agent, the Issuing Bank or such Lender will equal the full amount that the
Administrative Agent, the Issuing Bank or such Lender would have received had no
such withholding or deduction been required.


(b)           Tax Indemnification.  If the Borrower fails to pay any Taxes when
due to the appropriate Governmental Authority or fails to remit to the
Administrative Agent, for its account or the account of the Issuing Bank or
respective Lender, as the case may be, the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent, the
Issuing Bank and the Lenders for any incremental Taxes, interest or penalties
that may become payable by the Administrative Agent, the Issuing Bank or any
Lender as a result of any such failure.  For purposes of this Section, a
distribution hereunder by the Administrative Agent or any Lender to or for the
account of any Lender shall be deemed a payment by the Borrower.


(c)           Tax Forms.


(i)           Prior to the date that any Lender or Participant organized under
the laws of a jurisdiction other than that in which the Borrower is a resident
for tax purposes becomes a party hereto, such Person shall deliver to the
Borrower and the Administrative Agent such certificates, documents or other
evidence, as required by the Internal Revenue Code or Treasury Regulations
issued pursuant thereto (including Internal Revenue Service Forms W-8ECI and
W-8BEN, as applicable, or appropriate successor forms or such other evidence
satisfactory to the Administrative Agent and the Borrower), properly completed,
currently effective and duly executed by such Lender or Participant establishing
that payments to it hereunder and under the Notes are (i) not subject to United
States Federal backup withholding tax and (ii) not subject to United States
Federal withholding tax under the Internal Revenue Code.  Each such Lender or
Participant shall, to the extent it may lawfully do so, (x) deliver further
copies of such forms or other appropriate certifications on or before the date
that any such forms expire or become obsolete and after the occurrence of any
event requiring a change in the most recent form delivered to the Borrower or
the Administrative Agent and (y) obtain such extensions of the time for filing,
and renew such forms and certifications thereof, as may be reasonably requested
by the Borrower or the Administrative Agent.  To the extent that amounts payable
under the last sentence of subsection (a) or pursuant to subsection (b) resulted
from the failure of any Lender or Participant that is organized under the laws
of a jurisdiction other than that in which the Borrower is a resident for tax
purposes or the Administrative Agent, if it is organized under the laws of a
jurisdiction other than that in which the Borrower is a resident for tax
purposes, if such Lender, Participant or the Administrative Agent, as
applicable, to comply with the requirements of this subsection, the Borrower
shall not be required to pay such amounts.


(ii)           The Administrative Agent, the Issuing Bank, each Lender and each
Participant that is a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower and the
Administrative Agent two duly signed completed copies of IRS Form W-9
establishing that payments to it hereunder and under the Notes are not subject
to United States Federal backup withholding tax.  If the Administrative Agent,
the Issuing Bank, any Lender or any Participant required to deliver the
completed forms described in the immediately preceding sentence fails to deliver
such forms, then the Borrower shall not be required to pay any amount pursuant
to the last sentence of subsection (a) or pursuant to subsection (b) to the
extent the amounts payable under such sentence or subsection (a) or under
subsection (b) resulted from such failure to deliver such forms.


(iii)           If any Lender or Participant, to the extent it may lawfully do
so, fails to deliver the forms or other documentation described in the
immediately preceding subsections (c)(i) or
 
 
- 52 -

--------------------------------------------------------------------------------

 
 
(c)(ii), as applicable, then the Administrative Agent may withhold from such
payment to such Lender such amounts as are required by the Internal Revenue
Code, and such withheld amounts shall be deemed to have been paid to such
Lender. If any Governmental Authority asserts that the Administrative Agent did
not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including all
reasonable fees and disbursements of any law firm or other external counsel and
the allocated cost of internal legal services and all disbursements of internal
counsel) of the Administrative Agent.  The obligation of the Lenders under this
Section shall survive the termination of the Commitments, repayment of all
Obligations and the resignation or replacement of the Administrative Agent.


(d)           Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent  of any change in circumstances which would modify or
render invalid any claimed exemption or reduction, and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of Applicable Laws of any
jurisdiction that the Borrower or the Administrative Agent make any withholding
or deduction for taxes from amounts payable to such Lender.


(e)           Notwithstanding anything to the contrary in this Agreement, the
Borrower shall not be obligated to make payment to the Administrative Agent, the
Issuing Bank or any Lender (as the case may be) pursuant to this Section in
respect of penalties, interest and other liabilities attributable to any Taxes,
if (i) written demand therefor has not been made by the Administrative Agent,
the Issuing Bank or such Lender within 60 days from the date on which the
Administrative Agent, the Issuing Bank or such Lender received written notice of
the imposition of Taxes by the relevant taxing or Governmental Authority, but
only to the extent such penalties, interest and other similar liabilities are
attributable to such failure or delay by the Administrative Agent, the Issuing
Bank or such Lender in making such written demand, (ii) such penalties, interest
and other liabilities have accrued after the Borrower had indemnified or paid an
additional amount due as of the date of such payment pursuant to this Section or
(iii) such penalties, interest and other liabilities are attributable to the
gross negligence or willful misconduct of the Administrative Agent, the Issuing
Bank or such Lender as determined by a court of competent jurisdiction in a
final, non-appealable judgment.


(f)           If the Administrative Agent, a Lender or the Issuing Bank
determines, in its sole discretion, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including
additional amounts paid by the Borrower pursuant to this Section), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such indemnifying party,
upon the request of the Administrative Agent, such Lender or the Issuing Bank,
agrees to repay the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Issuing Bank in the
event the Administrative Agent, such Lender or the Issuing Bank is required to
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this subsection, in no event will the Administrative Agent, the
Issuing Bank or any Lender be required to pay any amount to an indemnifying
party pursuant to this subsection the payment of which would place the
Administrative Agent, Issuing Bank or such Lender in a less favorable net
after-Tax position than the Administrative Agent, the Issuing Bank or such
Lender would have been in if the indemnification payments or additional amounts
giving rise to such refund had
 
 
- 53 -

--------------------------------------------------------------------------------

 
 
never been paid.  This subsection shall not be construed to require the
Administrative Agent, any Lender or the Issuing Bank to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.


(g)           USA Patriot Act Notice; Compliance.  In order for the
Administrative Agent to comply with the Patriot Act, prior to any Lender or
Participant that is organized under the laws of a jurisdiction outside of the
United States of America becoming a party hereto, the Administrative Agent may
request, and such Lender or Participant shall provide to the Administrative
Agent, its name, address, tax identification number and/or such other
identification information as shall be necessary for the Administrative Agent to
comply with federal law.


Article IV.  Unencumbered Assets
 
 
Section 4.1.  Eligibility of Properties.

 
(a)           Existing Unencumbered Assets.  Subject to compliance with the
terms and conditions of Section 6.1.(a), as of the Effective Date the parties
hereto acknowledge and agree that the Properties listed on Schedule 4.1. are
Unencumbered Assets as of March 31, 2012.


(b)           Additional Unencumbered Assets.  After the Effective Date, a
Property shall be included as an Unencumbered Asset upon delivery to the
Administrative Agent of an Unencumbered Asset Certificate pursuant to
Section 9.4.(d). setting forth the information required to be contained therein
and assuming that such Property is included as an Unencumbered Asset.  Subject
to the terms and conditions of this Agreement, upon the Administrative Agent’s
receipt of such certificate, such Property shall be included as an Unencumbered
Asset.


(c)           Alternative Acceptance Procedure for Additional Unencumbered
Assets.  Any Property that does not satisfy all of the requirements of an
Unencumbered Asset shall be included only upon the written approval of the
Requisite Lenders provided, however, that such approval shall only be a waiver
of those requirements in the definition of Unencumbered Assets specifically set
forth and approved therein with respect to such Property.


 
Section 4.2.  Termination of Designation as Unencumbered Asset.

 
A Property shall cease to be included as an Unencumbered Asset for purposes of
this Agreement if either (i) such Property ceases to satisfy the requirements of
the definition of the term “Unencumbered Assets” applicable to it (with the
termination effective immediately) or (ii) such Property is noted to have been
removed as an Unencumbered Asset in an Unencumbered Asset Certificate
subsequently submitted pursuant to this Agreement (with the termination
effective as of the date of receipt by the Administrative Agent of such
Unencumbered Asset Certificate).  Notwithstanding the foregoing, no Property
will be terminated as an Unencumbered Asset if (i) a Default or Event of Default
exists or (ii) a Default or Event of Default would exist immediately after such
Property is terminated as an Unencumbered Asset.


Article V. Yield Protection, Etc.
 
 
Section 5.1.  Additional Costs; Capital Adequacy.

 
(a)           Capital Adequacy.  If any Lender or any Participant determines
that any Regulatory Change affects or would affect the amount of capital
required or expected to be maintained by such Lender or such Participant, or any
corporation controlling such Lender or such Participant, as a consequence of, or
with reference to, such Lender’s or such Participant’s or such corporation’s
 
 
- 54 -

--------------------------------------------------------------------------------

 
 
Commitments or its making or maintaining Loans or participating in Letters of
Credit below the rate which such Lender or such Participant or such corporation
controlling such Lender or such Participant could have achieved but for such
Regulatory Change (taking into account the policies of such Lender or such
Participant or such corporation with regard to capital), then the Borrower
shall, from time to time, within thirty (30) calendar days after written demand
by such Lender or such Participant, pay to such Lender or such Participant
additional amounts sufficient to compensate such Lender or such Participant or
such corporation controlling such Lender or such Participant to the extent that
such Lender or such Participant determines such increase in capital is allocable
to such Lender’s or such Participant’s obligations hereunder.  Such Lender or
such Participant shall deliver to the Borrower, pursuant to Section 5.1.(d), a
written statement, setting forth the basis for the request for such additional
amounts under this subsection.


(b)           Additional Costs.  In addition to, and not in limitation of the
immediately preceding subsection (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it reasonably determines are attributable to
its making or maintaining of any Swingline Loans, any LIBOR Loans or any LIBOR
Margin Loans or its obligation to make any Swingline Loans, LIBOR Loans or LIBOR
Margin Loans hereunder, any reduction in any amount receivable by such Lender
under this Agreement or any of the other Loan Documents in respect of any of
such Swingline Loans, LIBOR Loans or LIBOR Margin Loans or such obligation or
the maintenance by such Lender of capital in respect of its Swingline Loans,
LIBOR Loans or LIBOR Margin Loans or its Commitment (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that:  (i) changes the basis of taxation of
any amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Swingline Loans, LIBOR Loans or LIBOR Margin
Loans or its Commitment (other than taxes imposed on or measured by the overall
net income of such Lender or of its Lending Office for any of such Swingline
Loans, LIBOR Loans or LIBOR Margin Loans by the jurisdiction in which such
Lender has its principal office or such Lending Office), or (ii) imposes or
modifies any reserve, special deposit or similar requirements (other than
Regulation D of the Board of Governors of the Federal Reserve System or other
similar reserve requirement applicable to any other category of liabilities or
category of extensions of credit or other assets by reference to which the
interest rate on Swingline Loans, LIBOR Loans or LIBOR Margin Loans is
determined to the extent utilized when determining LIBOR for such Loans)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender (including, without limitation, the Commitment of such Lender hereunder)
or (iii) has or would have the effect of reducing the rate of return on capital
of such Lender to a level below that which such Lender could have achieved but
for such Regulatory Change (taking into consideration such Lender’s policies
with respect to capital adequacy).


(c)           Lender’s Suspension of Swingline Loans, LIBOR Loans and LIBOR
Margin Loans.  Without limiting the effect of the provisions of the immediately
preceding subsections (a) and (b), if by reason of any Regulatory Change, any
Lender either (i) incurs Additional Costs based on or measured by the excess
above a specified level of the amount of a category of deposits or other
liabilities of such Lender that includes deposits by reference to which the
interest rate on Swingline Loans, LIBOR Loans or LIBOR Margin Loans is
determined as provided in this Agreement or a category of extensions of credit
or other assets of such Lender that includes Swingline Loans, LIBOR Loans or
LIBOR Margin Loans or (ii) becomes subject to restrictions on the amount of such
a category of liabilities or assets that it may hold, then, if such Lender so
elects by notice to the Borrower (with a copy to the Administrative Agent), the
obligation of such Lender to make or Continue, or to Convert Base Rate Loans
into, LIBOR Loans, the obligations of the Swingline Lender to make Swingline
Loans and/or the obligations of a Lender that has outstanding a Bid Rate Quote
to make LIBOR Margin Loans hereunder shall be
 
 
- 55 -

--------------------------------------------------------------------------------

 
 
suspended until such Regulatory Change ceases to be in effect (in which case the
provision of Section 5.5. shall apply).


(d)           Additional Costs in Respect of Letters of Credit.  Without
limiting the obligations of the Borrower under the preceding subsections of this
Section (but without duplication), if as a result of any Regulatory Change or
any risk-based capital guideline or other requirement heretofore or hereafter
issued by any Governmental Authority there shall be imposed, modified or deemed
applicable any tax, reserve, special deposit, capital adequacy or similar
requirement against or with respect to or measured by reference to Letters of
Credit and the result shall be to increase the cost to the Issuing Bank of
issuing (or any Lender of purchasing participations in) or maintaining its
obligation hereunder to issue (or purchase participations in) any Letter of
Credit or reduce any amount receivable by the Issuing Bank or any Lender
hereunder in respect of any Letter of Credit, then, upon demand by the Issuing
Bank or such Lender, the Borrower shall pay immediately to the Issuing Bank or,
in the case of such Lender, to the Administrative Agent for the account of such
Lender, from time to time as specified by the Issuing Bank or such Lender, such
additional amounts as shall be sufficient to compensate the Issuing Bank or such
Lender for such increased costs or reductions in amount.


(e)           Notification and Determination of Additional Costs.  Each of the
Administrative Agent, the Issuing Bank and each Lender, as the case may be,
agrees to notify the Borrower of any event occurring after the Agreement Date
entitling such Person to compensation under any of the preceding subsections of
this Section as promptly as practicable; provided, however, that the failure of
any such Person to give such notice shall not release the Borrower from any of
its obligations hereunder.  The Administrative Agent, the Issuing Bank and each
Lender, as the case may be, agrees to furnish to the Borrower (and in the case
of a Lender or the Issuing Bank to the Administrative Agent as well) a
certificate setting forth the basis and amount of each request for compensation
under this Section.  Determinations by the Administrative Agent or such Lender,
as the case may be, of the effect of any Regulatory Change shall be conclusive,
provided that such determinations are made on a reasonable basis and in good
faith.


Notwithstanding anything to the contrary contained in any of the preceding
subsections of this Section 5.1., the Borrower shall not be required to
compensate any Lender or Participant for any such increased costs or reduced
return incurred by such Lender or Participant more than six (6) months prior to
such Lender’s or Participant’s written request to the Borrower for such
compensation.


 
Section 5.2.  Suspension of Swingline Loans, LIBOR Loans and LIBOR Margin Loans.

 
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:


(a)           the Administrative Agent reasonably determines (which
determination shall be conclusive) that quotations of interest rates for the
relevant deposits referred to in the definition of LIBOR are not being provided
in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans or Swingline Loans as provided
herein or is otherwise unable to determine LIBOR, or


(b)           the Administrative Agent reasonably determines (which
determination shall be conclusive) that the relevant rates of interest referred
to in the definition of LIBOR upon the basis of which the rate of interest for
LIBOR Loans or Swingline Loans for such Interest Period is to be determined are
not likely to adequately cover the cost to any Lender of making or maintaining
LIBOR Loans, or the cost to the Swingline Lender of making Swingline Loans, for
such Interest Period; or
 
 
- 56 -

--------------------------------------------------------------------------------

 


(c)           any Lender that has outstanding a Bid Rate Quote with respect to a
LIBOR Margin Loan reasonably determines (which determination shall be
conclusive) that LIBOR will not adequately and fairly reflect the cost to such
Lender of making or maintaining such LIBOR Margin Loan;


then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, (i) the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans, the Swingline Lender
shall be under no obligation to, and shall not, make additional Swingline Loans,
and the Borrower shall, on the last day of each current Interest Period for each
outstanding LIBOR Loan, either prepay such Loan or Convert such Loan into a Base
Rate Loan and (ii) in the case of clause (c) above, no Lender that has
outstanding a Bid Rate Quote with respect to a LIBOR Margin Loan shall be under
any obligation to make such Loan.


 
Section 5.3.  Illegality.

 
Notwithstanding any other provision of this Agreement, (a) if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, (b) if the Swingline Lender shall determine (which determination
shall be conclusive and binding) that it is unlawful for it to honor its
obligation to make or maintain Swingline Loans hereunder and/or (c) if any
Lender that has an outstanding Bid Rate Quote shall determine (which
determination shall be conclusive and binding) that it is unlawful for such
Lender to honor its obligation to make or maintain LIBOR Margin Loans hereunder,
then such Lender shall promptly notify the Borrower thereof (with a copy of such
notice to the Administrative Agent) and such Lender’s obligation to make or
Continue, or to Convert Revolving Loans of any other Type into, LIBOR Loans
shall be suspended, the obligation of the Swingline Lender to make Swingline
Loans shall be suspended and/or such Lender’s obligation to make LIBOR Margin
Loans shall be suspended, in each case, until such time as such Lender may again
make and maintain LIBOR Loans, Swingline Loans or LIBOR Margin Loans, as the
case may be (in which case the provisions of Section 5.5. shall be applicable).


 
Section 5.4.  Compensation.

 
The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of such Lender through the Administrative Agent, such
amount or amounts as shall be sufficient to compensate such Lender for any loss,
cost or expense that the Administrative Agent reasonably determines is
attributable to:


(a)           any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan or Bid Rate Loan or Conversion of a LIBOR Loan, made by such Lender
for any reason (including, without limitation, acceleration) on a date other
than the last day of the Interest Period for such Loan; or


(b)           any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article VI. to be satisfied) to borrow a LIBOR Loan or Bid Rate Loan from
such Lender on the date for such borrowing, or to Convert a Base Rate Loan into
a LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion
or Continuation.


 
- 57 -

--------------------------------------------------------------------------------

 
 
Not in limitation of the foregoing, such compensation shall include, without
limitation; (i) in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date and (ii) in the case of a Bid
Rate Loan, the sum of such losses and expenses as the Lender or Designated
Lender who made such Bid Rate Loan may reasonably incur by reason of such
pre­payment, including without limitation any losses or expenses incurred in
obtaining, liquidating or employing deposits from third parties.   Upon
Borrower’s request, the Administrative Agent will provide to the Borrower, on
behalf of any Lender seeking compensation under this Section, a statement
setting forth in reasonable detail the basis for requesting such compensation
and the method for determining the amount thereof.  Any such statement shall be
conclusive absent manifest error.


 
Section 5.5.  Treatment of Affected Loans.

 
(a)           If the obligation of any Lender to make LIBOR Loans or to
Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be suspended
pursuant to Section 5.1.(c), 5.2. or 5.3. then such Lender’s LIBOR Loans shall
be automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(c) or 5.2. on such earlier date as such Lender may
specify to the Borrower with a copy to the Administrative Agent) and, unless and
until such Lender gives notice as provided below that the circumstances
specified in Section 5.1.(c), 5.2. or 5.3. that gave rise to such Conversion no
longer exist:


(i)           to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and


(ii)           all Revolving Loans that would otherwise be made or Continued by
such Lender as LIBOR Loans shall be made or Continued instead as Base Rate
Loans, and all Base Rate Loans of such Lender that would otherwise be Converted
into LIBOR Loans shall remain as Base Rate Loans.


If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 5.1. or 5.3. that gave rise
to the Conversion of such Lender’s LIBOR Loans pursuant to this Section no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when LIBOR Loans made by other Lenders are
outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitments.


(b)           If the obligation of the Swingline Lender to make Swingline Loans
shall be suspended pursuant to Section 5.1.(c) or 5.2. then the Swingline Loans
shall be automatically due and payable on such date as such Lender may specify
to the Borrower with a copy to the Administrative Agent and, unless and until
the Swingline Lender gives notice that the circumstances specified in
Section 5.1.(c) or 5.2. which gave rise to such suspension no longer exist, the
Swingline Lender shall not be obligated to make Swingline Loans.
 
 
- 58 -

--------------------------------------------------------------------------------

 
 
(c)           If the obligation of a Lender to make LIBOR Margin Loans shall be
suspended pursuant to Section 5.1.(c) or 5.2. then the LIBOR Margin Loans of
such Lender shall be automatically due and payable on such date as such Lender
may specify to the Borrower with a copy to the Administrative Agent.


 
Section 5.6.  Change of Lending Office.

 
Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office or take other measures with respect to any of its Loans affected
by the matters or circumstances described in Sections 3.11., 5.1. or 5.3. to
reduce the liability of the Borrower or avoid the results provided thereunder,
so long as such designation is not disadvantageous to such Lender as determined
by such Lender in its sole discretion, except that such Lender shall have no
obligation to designate a Lending Office located in the United States of
America.


 
Section 5.7.  Affected Lenders.

 
If (a) a Lender (other than the Swingline Lender) requests compensation pursuant
to Section 3.11. or 5.1. or is a Lender that sold a participation to a
Participant that requests compensation pursuant to Section 3.11. or 5.1., and
the Requisite Lenders are not also doing the same, (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 5.1., 5.2. or 5.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections or (c) a Lender does not vote in favor of any amendment, modification
or waiver to this Agreement or any other Loan Document which, pursuant to
Section 13.7.(b), requires the vote of such Lender, and the Requisite Lenders
shall have voted in favor of such amendment, modification or waiver, then, so
long as there does not then exist any Default or Event of Default, the Borrower
may either (i) demand that such Lender, (the “Affected Lender”), and upon such
demand the Affected Lender shall promptly, assign its Commitment to an Eligible
Assignee subject to and in accordance with the provisions of Section 13.6.(b)
for a purchase price equal to (x) the aggregate principal balance of Loans then
owing to the Affected Lender, plus (y) the aggregate amount of payments
previously made by the Affected Lender under Section 2.3.(j) that have not been
repaid, plus (z) any accrued but unpaid interest and accrued but unpaid fees
owing to the Affected Lender or (ii) pay to the Affected Lender the aggregate
principal balance of the Loans then owing to the Affected Lender, plus the
aggregate amount of payments previously made by the Affected Lender under
Section 2.3.(j) that have not been repaid, plus any accrued but unpaid interest
and accrued but unpaid fees owing to the Affected Lender, and by written notice
to such Affected Lender, terminate such Affected Lender’s Commitment, whereupon
the Affected Lender shall no longer be a party hereto or have any rights or
obligations hereunder or under any of the other Loan Documents (but shall
continue to be entitled to the benefits of Sections 3.11., 5.1., 5.4., 13.2. and
13.10. and the other provisions of this Agreement and the other Loan Documents
as provided in Section 13.11. with respect to facts and circumstances occurring
prior to the effective date of such payment).  Each of the Administrative Agent,
the Borrower and the Affected Lender shall reasonably cooperate in effectuating
the replacement of such Affected Lender under this Section, but at no time shall
the Administrative Agent, such Affected Lender, any other Lender or any Titled
Agent be obligated in any way whatsoever to initiate any such replacement or to
assist in finding an Eligible Assignee.  The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent, the Affected Lender or any of
the other Lenders; provided, however, notwithstanding anything to the contrary
in this Agreement, the Borrower shall not be obligated to reimburse or otherwise
pay an Affected Lender’s administrative or legal costs incurred as a result of
the Borrower’s exercise of its rights under this Section.  The terms of this
Section shall not in any way limit the Borrower’s obligation to pay to any
Affected Lender compensation owing to such Affected Lender pursuant to this
Agreement (including, without
 
 
- 59 -

--------------------------------------------------------------------------------

 
 
limitation, pursuant to Sections 3.11., 5.1. or 5.4.) with respect to any period
up to the date of replacement.


 
Section 5.8.  Assumptions Concerning Funding of LIBOR Loans and LIBOR Margin
Loans.

 
Calculation of all amounts payable to a Lender under this Article V. shall be
made as though such Lender had actually funded LIBOR Loans or LIBOR Margin Loans
through the purchase of deposits in the relevant market bearing interest at the
rate applicable to such LIBOR Loans or LIBOR Margin Loans, in an amount equal to
the amount of the LIBOR Loans or LIBOR Margin Loans and having a maturity
comparable to the relevant Interest Period; provided, however, that each Lender
may fund each of its LIBOR Loans and LIBOR Margin Loans in any manner it sees
fit and the foregoing assumption shall be used only for calculation of amounts
payable under this Article V.


Article VI. Conditions Precedent
 
 
Section 6.1.  Initial Conditions Precedent.

 
The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:


(a)           The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:


(i)           counterparts of this Agreement executed by each of the parties
hereto;


(ii)           Revolving Notes and Bid Rate Notes executed by the Borrower,
payable to all Lenders (other than any Lender that has requested that it not
receive a Note) or any Designated Lender, if applicable, and complying with the
terms of Section 2.12.; and the Swingline Note executed by the Borrower;


(iii)           the Guaranty executed by each of the Guarantors initially to be
a party thereto;


(iv)           (A) an opinion of Latham & Watkins LLP, counsel to the Borrower
and the Guarantors, addressed to the Administrative Agent and the Lenders and
covering the matters set forth in Exhibit N-1, (B) an opinion of Venable LLP,
special Maryland counsel to the Borrower, addressed to the Administrative Agent
and the Lenders and covering the matters set forth in Exhibit N-2, and (C) an
opinion of the Borrower’s general counsel addressed to the Administrative Agent
and the Lenders and covering the matters set forth in Exhibit N-3;


(v)           copies of the certificate or articles of incorporation, articles
of organization, certificate of limited partnership, declaration of trust or
other comparable organizational instrument (if any) of each Loan Party certified
as of a recent date by the Secretary of State of the state of formation of such
Person (or in the case of any Loan Party other than the Borrower, any other date
acceptable to the Administrative Agent so long as such organizational documents
are certified as of the Effective Date by the Secretary or Assistant Secretary
(or other individual performing similar functions) of the applicable Loan
Party);
 
 
- 60 -

--------------------------------------------------------------------------------

 
 
(vi)           a certificate of good standing (or certificate of similar
meaning) with respect to each Loan Party issued as of a recent date by the
Secretary of State of the state of formation of each such Person;


(vii)           a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Person authorized to execute and
deliver the Loan Documents to which such Person is a party, and in the case of
the Borrower, authorized to execute and deliver on behalf of the Borrower
Notices of Borrowing, Notices of Swingline Borrowing, requests for Letters of
Credit, Notices of Conversion and Notices of Continuation;


(viii)           copies certified by the Secretary or Assistant Secretary of
each Loan Party (or other individual performing similar functions) of (i) the
by-laws of such Person, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (ii) all corporate, partnership, member or other necessary action
taken by such Person to authorize the execution, delivery and performance of the
Loan Documents to which it is a party;


(ix)           an Unencumbered Asset Certificate calculated as of March 31,
2012;


(x)           a Compliance Certificate calculated on a pro forma basis for the
Borrower’s fiscal quarter ending March 31, 2012;


(xi)           a Closing Certificate substantially in form of Exhibit R,
executed on behalf of the Borrower by an authorized officer of the Borrower;


(xii)           a Transfer Authorizer Designation Form effective as of the
Agreement Date;


(xiii)           evidence satisfactory to the Administrative Agent that the
Fees, if any, then due and payable under Section 3.6., together with all other
fees, expenses and reimbursement amounts due and payable to the Administrative
Agent and any of the Lenders, including without limitation, the reasonable fees
and expenses of counsel to the Administrative Agent, have been paid; and


(xiv)           such other documents and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;
and


(b)           In the good faith judgment of the Administrative Agent:


(i)           There shall not have occurred or become known to the
Administrative Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Borrower and
its Subsidiaries delivered to the Administrative Agent and the Lenders prior to
the Agreement Date that has had or could reasonably be expected to result in a
Material Adverse Effect;


(ii)           No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which is
reasonably likely to be adversely determined, and, if adversely determined,
could reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
 
 
- 61 -

--------------------------------------------------------------------------------

 
 
materially and adversely affect, the ability of any Loan Party to fulfill its
obligations under the Loan Documents to which it is a party;


(iii)           The Borrower and the other Loan Parties shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any agreement, document or
instrument to which any Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which, or the failure to
make, give or receive which, would not reasonably be likely to (1) have a
Material Adverse Effect, or (2) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party; and


(iv)           the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.


 
Section 6.2.  Conditions Precedent to All Loans.

 
The obligations of (i) Lenders to make any Loans and (ii) the Issuing Bank to
issue Letters of Credit, are each subject to the further conditions precedent
that: (a) no Default or Event of Default shall exist as of the date of the
making of such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.16. would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except to the extent otherwise
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of the date of the making of such
Loan or date of issuance of such Letter of Credit with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except to the extent otherwise qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder or waived or consented to by
Requisite Lenders in accordance with the provisions of Section 13.7.; and (c) in
the case of the borrowing of Revolving Loans, the Administrative Agent shall
have received a timely Notice of Borrowing, or in the case of a Swingline Loan,
the Swingline Lender shall have received a timely Notice of Swingline
Borrowing.  Each Credit Event shall constitute a certification by the Borrower
to the effect set forth in the preceding sentence (both as of the date of the
giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Administrative Agent prior to the date of such Credit
Event, as of the date of the occurrence of such Credit Event).  In addition, the
Borrower shall be deemed to have represented to the Administrative Agent and the
Lenders at the time any Loan is made or any Letter of Credit is issued that all
conditions to the making of such Loan or issuance of such Letter of Credit
contained in Section 6.1., solely in the case of the initial Loans made or
Letter of Credit issued hereunder, whichever occurs first, and in this Section,
in the case of the making of all Loans and the issuance of all Letters of
Credit, have been satisfied.
 
 
- 62 -

--------------------------------------------------------------------------------

 
 
Article VII. Representations and Warranties
 
 
Section 7.1.  Representations and Warranties.

 
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, the Issuing Bank and each Lender as follows:


(a)           Organization; Power; Qualification.  Each of the Loan Parties and
the other Subsidiaries is a corporation, limited liability company, partnership
or other legal entity, duly organized or formed, validly existing and in good
standing under the jurisdiction of its incorporation or formation, has the power
and authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, limited
liability company, partnership or other legal entity, and authorized to do
business, in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization and where
the failure to be so qualified or authorized could reasonably be expected to
have, in each instance, a Material Adverse Effect.


(b)           Ownership Structure.  Part I of Schedule 7.1.(b) is, as of the
Agreement Date, a complete and correct list of all Subsidiaries setting forth
for each Subsidiary, (i) the jurisdiction of organization of such Person,
(ii) each Person holding any Equity Interest in such Person, (iii) the nature of
the Equity Interests held by each such Person and (iv) the percentage of
ownership of such Person represented by such Equity Interests.  As of the
Agreement Date, except as disclosed in such Schedule (A) each of the Borrower
and its Subsidiaries owns, free and clear of all Liens, and has the unencumbered
right to vote, all outstanding Equity Interests in each Person shown to be held
by it on such Schedule, (B) all of the issued and outstanding capital stock of
each such Person organized as a corporation is validly issued, fully paid and
nonassessable and (C) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other Equity
Interests of any type in, any such Person.  Part II of Schedule 7.1.(b)
correctly sets forth, as of the Agreement Date, all Unconsolidated Affiliates of
the Borrower, including the correct legal name of such Person, the type of legal
entity which each such Person is, and all Equity Interests in such Person held
directly or indirectly by the Borrower.


(c)           Authorization of Agreement, Notes, Loan Documents and
Borrowings.  The Borrower has the right and power, and has taken all necessary
corporate action to authorize it, to borrow and obtain other extensions of
credit hereunder.  The Borrower and each other Loan Party has the right and
power, and has taken all necessary action to authorize it, to execute, deliver
and perform each of the Loan Documents to which it is a party and the Fee Letter
in accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby.  The Loan Documents to which the Borrower or
any other Loan Party is a party and the Fee Letter have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations contained herein or therein and as may be limited by
equitable principles generally (whether in a proceeding in law or in equity).


(d)           Compliance of Agreement, Etc. with Laws.  The execution, delivery
and performance of this Agreement, the other Loan Documents to which any Loan
Party is a party and the Fee Letter in
 
 
- 63 -

--------------------------------------------------------------------------------

 
 
accordance with their respective terms and the borrowings and other extensions
of credit hereunder do not and will not, by the passage of time, the giving of
notice, or both:  (i) require any Governmental Approval or violate any
Applicable Law (including all Environmental Laws) relating to any Loan Party;
(ii) conflict with, result in a breach of or constitute a default under the
articles of incorporation or the bylaws of the Borrower or the organizational
documents of any other Loan Party, or any material indenture, agreement or other
instrument to which any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for the benefit of the Lenders and the Issuing Bank.


(e)           Compliance with Law; Governmental Approvals.  Each Loan Party and
each other Subsidiary is in compliance with each Governmental Approval and all
other Applicable Laws relating to it except for noncompliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to cause an Event of Default or have a
Material Adverse Effect.


(f)           Title to Properties; Liens.  Schedule 7.1.(f) is, as of March 31,
2012, a complete and correct listing of all real estate assets of the Loan
Parties and the other Subsidiaries, setting forth, for each such Property, the
current occupancy status of such Property and whether such Property is a
Development Property and, if such Property is a Development Property, the status
of completion of such Property.  Each of the Loan Parties and all other
Subsidiaries has good, marketable (in the case of real property) and legal title
to, or a valid leasehold interest in, its respective material assets.  None of
the Unencumbered Assets is subject to any Lien other than Permitted Liens.


(g)           Existing Indebtedness; Total Liabilities.  Part I of
Schedule 7.1.(g) is, as of March 31, 2012, a complete and correct listing of all
Indebtedness (including all Guarantees) of each of the Loan Parties and the
other Subsidiaries, and if such Indebtedness is secured by any Lien, a
description of all of the property subject to such Lien.  Part II of
Schedule 7.1.(g) is, as of March 31, 2012, a complete and correct listing of all
Total Liabilities of the Loan Parties and the other Subsidiaries (excluding any
Indebtedness set forth on Part I of such Schedule).


(h)           Material Contracts.  Schedule 7.1.(h) is, as of March 31, 2012, a
true, correct and complete listing of all Material Contracts.  As of the
Agreement Date, each of the Loan Parties and the other Subsidiaries that are
parties to any Material Contract has performed and is in compliance with all of
the terms of such Material Contract, the noncompliance with which would give any
other party thereto the right to terminate such Material Contract.


(i)           Litigation.  Except as set forth on Schedule 7.1.(i), there are no
actions, suits or proceedings pending (nor, to the knowledge of any Loan Party,
are there any actions, suits or proceedings threatened) against or in any other
way relating adversely to or affecting, any Loan Party, any other Subsidiary or
any of their respective property in any court or before any arbitrator of any
kind or before or by any other Governmental Authority which, (i) is reasonably
likely to be adversely determined, and, if adversely determined, could
reasonably be expected to have a Material Adverse Effect or (ii) in any manner
draws into question the validity or enforceability of any Loan Document or the
Fee Letter.  There are no strikes, slow downs, work stoppages or walkouts or
other labor disputes in progress or threatened relating to, any Loan Party or
any other Subsidiary.


(j)           Taxes.  All federal, material state and other tax returns of each
Loan Party and each other Subsidiary required by Applicable Law to be filed have
been duly filed, and all material federal, state and other taxes, assessments
and other governmental charges or levies upon, each Loan Party and each other
Subsidiary and their respective properties, income, profits and assets which are
due and payable have
 
 
- 64 -

--------------------------------------------------------------------------------

 
 
been paid, except any such nonpayment or non-filing which is at the time
permitted under Section 8.6.  As of the Agreement Date, none of the United
States income tax returns of any Loan Party or any other Subsidiary is under
audit.  All charges, accruals and reserves on the books of the Borrower and each
of its Subsidiaries in respect of any taxes or other governmental charges are in
accordance with GAAP.


(k)           Financial Statements.  The Borrower has furnished to the
Administrative Agent for distribution to the Lenders copies of (i) the audited
consolidated balance sheets of the Borrower as of December 31, 2010 and December
31, 2011, and the related consolidated statements of income and cash flow for
the fiscal years ended on such dates, with the opinion thereon of KPMG LLP and
(ii) the unaudited consolidated balance sheet of the Borrower for the fiscal
quarter ended as of March 31, 2012, and the related consolidated statements of
income and cash flow of the Borrower and its consolidated Subsidiaries for the
fiscal quarter ended on such date.  Such financial statements (including in each
case related schedules and notes) are complete and correct in all material
respects and present fairly, in accordance with GAAP consistently applied
throughout the periods involved, the consolidated financial position of the
Borrower and its consolidated Subsidiaries as at their respective dates and the
results of operations and the cash flow for such periods (subject, as to interim
statements, to change resulting from normal year-end audit adjustments and the
absence of footnotes).  Neither the Borrower nor any of its Subsidiaries has on
the Agreement Date any material contingent liabilities, liabilities, liabilities
for taxes, unusual or long-term commitments or unrealized or forward anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in said financial statements.


(l)           No Material Adverse Change.  Since December 31, 2011, there has
been no material adverse change in the consolidated financial condition or
results of operations of the Borrower and its consolidated Subsidiaries taken as
a whole.  Each of the Borrower, the other Loan Parties and the other
Subsidiaries is Solvent.


(m)           ERISA.


(i)           Each Benefit Arrangement is in compliance with the applicable
provisions of ERISA, the Internal Revenue Code and other Applicable Laws in all
material respects.  Except with respect to Multiemployer Plans, each Qualified
Plan (A) has received a favorable determination from the Internal Revenue
Service applicable to such Qualified Plan’s current remedial amendment cycle (as
defined in Revenue Procedure 2007-44 (“2007-44”)), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the Internal Revenue
Service with respect to such prototype plan.  To the best knowledge of the
Borrower, nothing has occurred which would cause the loss of its reliance on
each Qualified Plan’s favorable determination letter or opinion letter.


(ii)           With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the financial statements
of the applicable member of the ERISA Group in accordance with FASB ASC
715.  The “benefit obligation” of all Plans does not exceed the “fair market
value of plan assets” for such Plans by more than $10,000,000 all as determined
by and with such terms defined in accordance with FASB ASC 715.
 
 
- 65 -

--------------------------------------------------------------------------------

 
 
(iii)           Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (i) no ERISA Event has
occurred or is expected to occur; (ii) there are no pending, or to the best
knowledge of the Borrower, threatened, claims, actions or lawsuits or other
action against the Borrower by any Governmental Authority, plan participant or
beneficiary with respect to a Benefit Arrangement; (iii) there are no violations
of the fiduciary responsibility rules by the Borrower or, to the knowledge of
the Borrower, any other fiduciary with respect to any Benefit Arrangement; and
(iv) no member of the ERISA Group has engaged in a non-exempt “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the
Internal Revenue Code, in connection with any Plan, that would subject any
member of the ERISA Group to a civil penalty imposed by Section 502(i) of ERISA
or an excise tax imposed by Section 4975 of the Internal Revenue Code.


(n)           Absence of Defaults.  None of the Loan Parties or the other
Subsidiaries is in default under its articles of incorporation, bylaws,
partnership agreement, limited liability company agreement or other similar
organizational documents, and no event has occurred, which has not been
remedied, cured or waived:  (i) which constitutes a Default or an Event of
Default; or (ii) which constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by,
any Loan Party or any other Subsidiary under any agreement (other than this
Agreement) or judgment, decree or order to which any such Person is a party or
by which any such Person or any of its respective properties may be bound where
such default or event of default could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


(o)           Environmental Laws.  In the ordinary course of business, and from
time to time, each of the Borrower, each other Loan Party and each other
Subsidiary conducts reviews of the effect of Environmental Laws on its
respective business, operations and properties.  Each of the Borrower, each
other Loan Party and each other Subsidiary: (i) is in compliance with all
Environmental Laws applicable to its business, operations and the Properties,
(ii) has obtained all Governmental Approvals which are required under
Environmental Laws, and each such Governmental Approval is in full force and
effect, and (iii) is in compliance with all terms and conditions of such
Governmental Approvals, where with respect to each of the immediately preceding
clauses (i) through (iii) the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect.  Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, no Loan Party has any knowledge of, or has received notice of,
any past, present, or pending releases, events, conditions, circumstances,
activities, practices, incidents, facts, occurrences, actions, or plans that,
with respect to any Loan Party or any other Subsidiary, their respective
businesses, operations or with respect to the Properties, may:  (x) cause or
contribute to an actual or alleged violation of or noncompliance with
Environmental Laws, (y) cause or contribute to any other potential common-law or
legal claim or other liability, or (z) cause any of the Properties to become
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law or require the filing or recording of any notice,
approval or disclosure document under any Environmental Law and, with respect to
the immediately preceding clauses (x) through (z) is based on or related to the
on-site or off-site manufacture, generation, processing, distribution, use,
treatment, storage, disposal, transport, removal, clean up or handling, or the
emission, discharge, release or threatened release of any wastes or Hazardous
Material, or any other requirement under Environmental Law.  There is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, mandate, order, lien, request, investigation, or proceeding
pending or, to the Borrower’s knowledge after due inquiry, threatened, against
the Borrower, any other Loan Party or any other Subsidiary relating in any way
to Environmental Laws, which reasonably could be expected to have a Material
Adverse Effect.


(p)           Investment Company; Etc.  No Loan Party, nor any other Subsidiary
is (i) subject to regulation under the Investment Company Act of 1940, as
amended, or (ii) subject to any other
 
 
- 66 -

--------------------------------------------------------------------------------

 
 
Applicable Law which purports to regulate or restrict its ability to borrow
money or obtain other extensions of credit or to consummate the transactions
contemplated by this Agreement or to perform its obligations under any Loan
Document to which it is a party.


(q)           Margin Stock.  No Loan Party nor any other Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System.


(r)           Affiliate Transactions.  As of the Agreement Date, except as set
forth on Schedule 7.1.(r), and as permitted by Section 10.9., no Loan Party nor
any other Subsidiary is a party to or bound by any agreement or arrangement
(whether oral or written) with any Affiliate.


(s)           Intellectual Property.  Except for such instances as would not,
individually or in the aggregate, have a Material Adverse Effect:  (1) each of
the Loan Parties and each other Subsidiary owns or has the right to use, under
valid license agreements or otherwise, all patents, licenses, franchises,
trademarks, trademark rights, service marks, service mark rights, trade names,
trade name rights, trade secrets and copyrights (collectively, “Intellectual
Property”) necessary to the conduct of its businesses, without known conflict
with any patent, license, franchise, trademark, trademark right, service mark,
service mark right, trade secret, trade name, copyright, or other proprietary
right of any other Person; (2) all such Intellectual Property is fully protected
and/or duly and properly registered, filed or issued in the appropriate office
and jurisdictions for such registrations, filing or issuances and (3) no claim
has been asserted by any Person with respect to the use of any such Intellectual
Property, or challenging or questioning the validity or effectiveness of any
such Intellectual Property.


(t)           Business.  As of the Agreement Date, the Loan Parties and the
other Subsidiaries are engaged primarily in the business of owning, funding the
development of, operating, buying, selling and managing completed retail
properties leased to third party tenants principally, but not exclusively, on a
net lease basis.


(u)           Broker’s Fees.  No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.  No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to any Loan Party or any other Subsidiaries
ancillary to the transactions contemplated hereby.


(v)           Accuracy and Completeness of Information.  All written
information, reports and other papers and data (other than financial projections
and other forward looking statements) furnished to the Administrative Agent, the
Issuing Bank or any Lender by, or at the direction of, any Loan Party or any
other Subsidiary were, at the time the same were so furnished and when taken as
a whole, complete and correct in all material respects, to the extent necessary
to give the recipient a true and accurate knowledge of the subject matter, or,
in the case of financial statements, present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year end audit adjustments and absence of full footnote disclosure).  All
financial projections and other forward looking statements prepared by or on
behalf of the Borrower, any other Loan Party or any other Subsidiary that have
been or may hereafter be made available to the Administrative Agent or any
Lender were or will be prepared in good faith based on reasonable
assumptions.  No fact is known to any Loan Party which has had, or may in the
future have (so far as any Loan Party can reasonably foresee), a Material
Adverse Effect which has not been set forth in the financial statements referred
to in Section 7.1.(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Administrative Agent and the Lenders prior
to the Agreement Date.   
 
 
- 67 -

--------------------------------------------------------------------------------

 
 
No document furnished or written statement made to the Administrative Agent, the
Issuing Bank or any Lender by, or at the direction of, the Borrower, any other
Loan Party or any other Subsidiary in connection with the negotiation,
preparation or execution of, or pursuant to, this Agreement or any of the other
Loan Documents, when taken as a whole with all other such documents and
statements, contains or will contain any untrue statement of a material fact or
omits or will omit to state a material fact necessary in order to make the
statements contained therein not materially misleading.


(w)           Unencumbered Assets. Each of the Properties included in
calculations of Unencumbered Asset Value qualifies as an Unencumbered Asset and
each Subsidiary that owns an Unencumbered Asset is a Guarantor.


(x)           Not Plan Assets; No Prohibited Transactions.  None of the assets
of the Borrower, any other Loan Party or any other Subsidiary constitutes “plan
assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.  Assuming that no Lender funds
any amount payable by it hereunder with “plan assets,” as that term is defined
in 29 C.F.R. 2510.3-101, the execution, delivery and performance of this
Agreement and the other Loan Documents, and the extensions of credit and
repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.


(y)           OFAC.  None of the Borrower, any of the other Loan Parties, any of
the other Subsidiaries, or any other Affiliate of the Borrower: (i) is a person
named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan, and none of the Letters of
Credit, will be used to finance any operations, investments or activities in, or
make any payments to, any such country, agency, organization, or person.


 
Section 7.2.  Survival of Representations and Warranties, Etc.

 
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent, the Issuing Bank or any Lender pursuant to or in
connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent, the Issuing Bank or any Lender in
connection with closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement.  All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Termination Date is
effected pursuant to Section 2.14., and at and as of the date of the occurrence
of each Credit Event, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except to the extent otherwise qualified by materiality, in which case
such representation or warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances specifically permitted hereunder or as waived or consented to by
the Requisite Lenders in accordance with Section 13.7.  All
 
 
- 68 -

--------------------------------------------------------------------------------

 
 
such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of Letters of Credit.


Article VIII. Affirmative Covenants
 
For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:


 
Section 8.1.  Preservation of Existence and Similar Matters.

 
Except as otherwise permitted under Section 10.4., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.


 
Section 8.2.  Compliance with Applicable Law.

 
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Applicable Law, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect.


 
Section 8.3.  Maintenance of Property.

 
In addition to the requirements of any of the other Loan Documents and as except
as may otherwise be expressly permitted herein, the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, (a) protect and
preserve all of its material properties, including, but not limited to, all
material Intellectual Property necessary to the conduct of its respective
business, and maintain in good repair, working order and condition all tangible
properties, ordinary wear and tear excepted, and (b) from time to time make or
cause to be made all reasonably needed and appropriate repairs, renewals,
replacements and additions to such properties, so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times.


 
Section 8.4.  Conduct of Business.

 
The Borrower shall, and shall cause the other Loan Parties and each other
Subsidiary to, carry on its respective businesses as described in
Section 7.1.(t) and not enter into any line of business not otherwise engaged in
by such Person as of the Agreement Date or not otherwise reasonably related
thereto or reasonable extensions thereof.


 
Section 8.5.  Insurance.

 
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance (on a replacement cost basis) with financially
sound and reputable insurance companies against such risks and in such amounts
as is customarily maintained by Persons engaged in similar businesses or as may
be required by Applicable Law. The Borrower shall from time to time deliver to
the Administrative Agent upon request a detailed list, together with copies of
all policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.
 
 
- 69 -

--------------------------------------------------------------------------------

 
 
 
Section 8.6.  Payment of Taxes and Claims.

 
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of such Person in accordance with GAAP.


 
Section 8.7.  Books and Records; Inspections.

 
The Borrower will, and will cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities.  The Borrower will, and will cause each other Loan
Party and each other Subsidiary to, permit representatives of the Administrative
Agent or any Lender to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in the Borrower’s
presence if an Event of Default does not then exist), all at such reasonable
times during business hours and as often as may reasonably be requested and, so
long as no Event of Default exists, with reasonable prior notice.  The Borrower
shall be obligated to reimburse the Administrative Agent and the Lenders for
their reasonable costs and expenses incurred in connection with the exercise of
their rights under this Section only if such exercise occurs while a Default or
Event of Default exists.  If requested by the Administrative Agent, the Borrower
shall execute an authorization letter addressed to its accountants authorizing
the Administrative Agent or any Lender to discuss the financial affairs of the
Borrower, any other Loan Party or any other Subsidiary with the Borrower’s
accountants.


 
Section 8.8.  Use of Proceeds.

 
The Borrower will use the proceeds of Loans only (a) for the payment of
pre-development and development costs incurred in connection with Properties
owned by the Borrower or any Subsidiary; (b) to finance acquisitions and equity
investments otherwise permitted under this Agreement; (c) to finance capital
expenditures and the repayment of Indebtedness of the Borrower and its
Subsidiaries (including scheduled amortization payments on Indebtedness); and
(d) to provide for the general working capital needs of the Borrower and its
Subsidiaries and for other general corporate purposes of the Borrower and its
Subsidiaries (including distributions and stock repurchases otherwise permitted
under this Agreement).  The Borrower may only use Letters of Credit for the same
purposes for which it may use the proceeds of Loans.  The Borrower shall not,
and shall not permit any other Loan Party or any other Subsidiary to, use any
part of such proceeds, or any Letter of Credit, to purchase or carry, or to
reduce or retire or refinance any credit incurred to purchase or carry, any
margin stock (within the meaning of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock; provided, however, the
Borrower may use proceeds of the Loans to purchase outstanding shares of its
common stock and Preferred Stock (to the extent such payments are permitted by
Section 10.1.(g)) so long as such use will not result in any of the Loans,
Letters of Credit or other Obligations being considered to be “purpose credit”
directly or indirectly secured by margin stock within the meaning of Regulation
U or Regulation X of the Board of Governors of the Federal Reserve System.
 
 
- 70 -

--------------------------------------------------------------------------------

 
 
 
Section 8.9.  Environmental Matters.

 
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with, and to include within all leases relating to any
Property for which the Borrower, any other Loan Party or other Subsidiary is the
lessor terms requiring their respective tenants to comply with, all
Environmental Laws the failure with which to comply could reasonably be expected
to have a Material Adverse Effect.  If any Loan Party or any other Subsidiary
shall (a) receive written notice that any violation of any Environmental Law may
have been committed or is about to be committed by such Person, (b) receive
written notice that any administrative or judicial complaint or order has been
filed or is about to be filed against any such Person alleging violations of any
Environmental Law or requiring any such Person to take any action in connection
with the release of Hazardous Materials or (c) receive any written notice from a
Governmental Authority or private party alleging that any such Person may be
liable or responsible for costs associated with a response to or cleanup of a
release of Hazardous Materials or any damages caused thereby, and such notices,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, the Borrower shall provide the Administrative Agent
with a copy of such notice within 10 days after the receipt thereof by such
Person or any of the Subsidiaries.  The Loan Parties and the other Subsidiaries
shall promptly take all actions necessary to prevent the imposition of any Liens
on any of their respective properties arising out of or related to any
Environmental Laws.


 
Section 8.10.  Further Assurances.

 
At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.


 
Section 8.11.  Material Contracts.

 
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly and punctually perform and comply with all terms and
conditions of all Material Contracts to which it is a party, the failure of
which to comply would permit any other party thereto to terminate such Material
Contract.  The Borrower shall not, and shall not permit any other Loan Party or
any other Subsidiary to, do or knowingly permit to be done anything to impair
materially the value of any of the Material Contracts.


 
Section 8.12.  REIT Status.

 
The Borrower shall maintain its status as a REIT and its election to be treated
as a REIT under the Internal Revenue Code.


 
Section 8.13.  Exchange Listing.

 
The Borrower shall maintain at least one class of common shares of the Borrower
listed on the New York Stock Exchange.
 
 
- 71 -

--------------------------------------------------------------------------------

 
 
 
Section 8.14.  Guarantors.

 
(a)           Requirements to Become Guarantor.  Within 5 Business Days of any
Person becoming a Subsidiary after the Agreement Date, the Borrower shall
deliver notice to the Administrative Agent that such Subsidiary has been
acquired or formed, as the case may be, which notice shall include the corporate
name and jurisdiction of such Subsidiary.  As soon as available, and in any
event within 30 days after any Person becoming a Subsidiary after the Agreement
Date, the Borrower shall deliver to the Administrative Agent each of the
following in form and substance satisfactory to the Administrative Agent: (i) an
Accession Agreement executed by such Subsidiary and (ii) the items that would
have been delivered under subsections (iv) through (viii) and (xiv) of
Section 6.1.(a) if such Subsidiary had been a Subsidiary on the Agreement
Date.  Notwithstanding the foregoing: (x) subject to compliance with
Sections 10.1.(j) and 10.10., upon written notice from the Borrower to the
Administrative Agent and the Lenders, the Borrower may designate up to two
Taxable REIT Subsidiaries (in addition to Crest Net Lease, Inc.) that shall not,
and whose Deemed Taxable REIT Subsidiaries shall not, be required to become
Guarantors; (y) if any Subsidiary that is not a Wholly Owned Subsidiary or that
is a Subsidiary organized in a jurisdiction other than a State of the United
States of America or in the District of Columbia is unable, for reasons
acceptable to the Administrative Agent (in its sole discretion), to become a
Guarantor, then so long as the Borrower complies with Section 10.10. with
respect to such Subsidiary and will otherwise remain in compliance with
Section 10.1.(j), such Subsidiary shall not be required to become a Guarantor;
and (z) an Excluded Subsidiary shall not be required to become a Guarantor;
provided, however, promptly (and in any event within 30 Business Days) upon any
Subsidiary ceasing to be subject to the prohibition on Guarantying Indebtedness
which resulted in such Subsidiary being considered to be an Excluded Subsidiary,
the Borrower shall comply with the provisions of this subsection (a) with
respect to such Subsidiary unless such Subsidiary is not required to become a
Guarantor under the immediately preceding clause (x) or (y).


(b)           Release of Guarantors.  The Borrower may request in writing that
the Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, a Guarantor from the Guaranty so long as:
(i)(A)(1) such Guarantor does not own any Unencumbered Assets or any direct or
indirect Equity Interest in any Subsidiary that owns any Unencumbered Assets,
and (2) such Guarantor is not otherwise required to be a party to the Guaranty
under the immediately preceding subsection (a), (B) such Guarantor has ceased to
be, or simultaneously with its release from the Guaranty will cease to be, a
Subsidiary or (C) such Guarantor will, simultaneously with its release from the
Guaranty, qualify as an Excluded Subsidiary; (ii) no Default or Event of Default
shall then be in existence or would occur as a result of such release, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 10.1.; (iii) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects (except to the extent otherwise qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on and as of the date of such release with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except to the extent otherwise qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents or waived or
consented to by the Requisite Lenders in accordance with the provisions of
Section 13.7.; and (iv) the Administrative Agent shall have received such
written request at least 10 Business Days (or such shorter period as may be
acceptable to the Administrative Agent) prior to the requested date of
release.  Delivery by the Borrower to the Administrative Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.
 
 
- 72 -

--------------------------------------------------------------------------------

 
 
(c)           Optional Guarantors.  The Borrower may, at its option, cause any
Subsidiary that is not already a Guarantor to become a Guarantor by executing
and delivering to the Administrative Agent the items required to be delivered
under the immediately preceding subsection (a).


Article IX. Information
 
For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:


 
Section 9.1.  Quarterly Financial Statements.

 
As soon as available and in any event within 5 Business Days after the same is
filed with the Securities and Exchange Commission (but in no event later than 45
days after the end of each of the first, second and third fiscal quarters of the
Borrower), the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for
such period, setting forth in each case in comparative form the figures as of
the end of and for the corresponding periods of the previous fiscal year, all of
which shall be certified by the chief financial officer of the Borrower, in his
or her opinion, to present fairly, in accordance with GAAP, the consolidated
financial position of the Borrower and its Subsidiaries as at the date thereof
and the results of operations for such period (subject to normal year-end audit
adjustments).


 
Section 9.2.  Year-End Statements.

 
As soon as available and in any event within 5 Business Days after the same is
filed with the Securities and Exchange Commission (but in no event later than 75
days after the end of each fiscal year of the Borrower), the audited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for
such fiscal year, setting forth in comparative form the figures as at the end of
and for the previous fiscal year, all of which shall be (a) certified by the
chief financial officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP and in all material respects, the financial
position of the Borrower and its Subsidiaries as at the date thereof and the
result of operations for such period and (b) accompanied by the report thereon
of KPMG LLP or any other independent certified public accountants of recognized
national standing whose report shall be unqualified and in scope and substance
satisfactory to the Administrative Agent and who shall have authorized the
Borrower to deliver such financial statements and report to the Administrative
Agent and the Lenders pursuant to this Agreement.


 
Section 9.3.  Compliance Certificate.

 
At the time the financial statements are furnished pursuant to the immediately
preceding Sections 9.1. and 9.2., a certificate substantially in the form of
Exhibit P (a “Compliance Certificate”) executed on behalf of the Borrower by the
chief financial officer of the Borrower (a) setting forth in reasonable detail
as of the end of such quarterly accounting period or fiscal year, as the case
may be, the calculations required to establish whether the Borrower was in
compliance with the covenants contained in Section 10.1.; and (b) stating that
no Default or Event of Default exists, or, if such is not the case, specifying
such Default or Event of Default and its nature, when it occurred and the steps
being taken by the Borrower with respect to such event, condition or failure.
 
 
- 73 -

--------------------------------------------------------------------------------

 
 
 
Section 9.4.  Other Information.

 
(a)           Promptly upon receipt thereof, copies of all reports, if any,
submitted to the Borrower or its Board of Directors by its independent public
accountants including, without limitation, any management report;


(b)           Within 5 Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto and any registration
statements on Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K
(or their equivalents) and all other periodic reports which any Loan Party or
any other Subsidiary shall file with the Securities and Exchange Commission (or
any Governmental Authority substituted therefor) or any national securities
exchange;


(c)           Promptly upon the mailing thereof to the shareholders of the
Borrower generally, copies of all financial statements, reports and proxy
statements so mailed and promptly upon the issuance thereof copies of all
material press releases issued by the Borrower, any Subsidiary or any other Loan
Party;


(d)           As soon as available and in any event within 45 days after the end
of each fiscal quarter of the Borrower, a Unencumbered Asset Certificate setting
forth the information to be contained therein as of the last day of such fiscal
quarter;


(e)           No later than 90 days after the end of each fiscal year of the
Borrower ending prior to the Termination Date, projected balance sheets,
operating statements and cash flow budgets of the Borrower and its Subsidiaries
on a consolidated basis for each quarter of the next succeeding fiscal year, all
itemized in reasonable detail. The foregoing shall be accompanied by pro forma
calculations, together with detailed assumptions, required to establish whether
or not the Borrower, and when appropriate its consolidated Subsidiaries, will be
in compliance with the covenants contained in Section 10.1. and at the end of
each fiscal quarter of the next succeeding fiscal year;


(f)           Within 10 Business Days of the Administrative Agent’s reasonable
request therefor, a report in form and content reasonably satisfactory to the
Administrative Agent detailing the Borrower’s, together with its Subsidiaries’,
projected sources and uses of cash for the period of four consecutive fiscal
quarters immediately following the date of the Administrative Agent’s
request.  Such sources shall include but not be limited to excess operating cash
flow, availability under this Agreement, unused availability under committed
development loans, unfunded committed equity and any other committed sources of
funds.  Such uses shall include but not be limited to cash obligations for
binding acquisitions, unfunded development costs, capital expenditures, debt
service, overhead, dividends, maturing Property loans, hedge settlements and
other anticipated uses of cash;


(g)           Within 15 Business Days of the Administrative Agent’s reasonable
request therefor, additional financial information maintained with respect to
the Borrower and its Subsidiaries and each Unencumbered Asset including, without
limitation, property management exception reports, current property portfolio
listings, listings of the Borrower’s and its Subsidiaries’ acquisitions from the
most recent fiscal quarter provided on a cost basis, appraised value basis
and/or projected annual rent basis;


(h)           If any ERISA Event shall occur that individually, or together with
any other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Borrower setting forth details as to such occurrence
and the action, if any, which the Borrower or applicable member of the ERISA
Group is required or proposes to take;
 
 
- 74 -

--------------------------------------------------------------------------------

 
 
(i)           To the extent any Loan Party or any other Subsidiary is aware of
the same, prompt notice of the commencement of any proceeding or investigation
by or before any Governmental Authority and any action or proceeding in any
court or other tribunal or before any arbitrator against or in any other way
relating adversely to, or adversely affecting, any Loan Party or any other
Subsidiary or any of their respective properties, assets or businesses which, if
determined or resolved adversely to such Person, could reasonably be expected to
have a Material Adverse Effect, and prompt notice of the receipt of written
notice that any United States income tax returns of any Loan Party or any other
Subsidiary are being audited;


(j)           A copy of any amendment to the articles of incorporation, bylaws,
partnership agreement or other similar organizational documents of any Loan
Party within 5 Business Days of the effectiveness thereof;


(k)           Prompt notice of any change in the senior management of the
Borrower, any Subsidiary or any other Loan Party and any change in the business,
assets, liabilities, financial condition, results of operations or business
prospects of any Loan Party or any other Subsidiary which has had or could
reasonably be expected to have a Material Adverse Effect;


(l)           Prompt notice of the occurrence of any Default or Event of Default
or any event constituting a breach of a Material Contract by the Borrower, any
other Loan Party or any other Subsidiary, which breach (with the passage of
time, the giving of notice, or otherwise) would permit a counterparty to a
Material Contract to terminate such Material Contract;


(m)           Promptly upon entering into any Material Contract after the
Agreement Date, a copy of such Material Contract;


(n)           Prompt notice of any order, judgment or decree in excess of
$10,000,000 having been entered against any Loan Party or any other Subsidiary
or any of their respective properties or assets;


(o)           Prompt notice of any written notification of a material violation
of any law or regulation or any inquiry shall have been received by any Loan
Party or any other Subsidiary from any Governmental Authority;


(p)           Prompt notice of the acquisition, incorporation or other creation
of any Subsidiary, the purpose for such Subsidiary, the nature of the assets and
liabilities thereof and whether such Subsidiary is a Wholly Owned Subsidiary;


(q)           Promptly upon the reasonable request of the Administrative Agent,
evidence of the Borrower’s calculation of the Ownership Share with respect to a
Subsidiary or an Unconsolidated Affiliate, such evidence to be in form and
detail satisfactory to the Administrative Agent;


(r)           Promptly, upon the Borrower becoming aware of any change in the
Credit Rating, a certificate stating that the Borrower’s Credit Rating has
changed and the new Credit Rating that is in effect;


(s)           Promptly, upon each request, information identifying the Borrower
as a Lender may request in order to comply with applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation,
the Patriot Act; and


(t)           From time to time and promptly upon each request, such data,
certificates, reports, statements, documents or further information regarding
any Property of the Borrower, any other Loan
 
 
- 75 -

--------------------------------------------------------------------------------

 
 
Party, any other Subsidiary or any of the Borrower’s Unconsolidated Affiliates,
or the business, assets, liabilities, financial condition, or results of
operations of the Borrower or any of its Subsidiaries as the Administrative
Agent or any Lender through the Administrative Agent may reasonably request.


 
Section 9.5.  Electronic Delivery of Certain Information.

 
(a)           Documents required to be delivered pursuant to the Loan Documents
may be delivered by electronic communication and delivery, including, the
Internet, e-mail or intranet websites to which the Administrative Agent and each
Lender have access (including a commercial, third-party website or a website
sponsored or hosted by the Administrative Agent or the Borrower) provided that
the foregoing shall not apply to (i) notices to any Lender (or the Issuing Bank)
pursuant to Article II. (which delivery is covered by subsection (b) below) and
(ii) any Lender (or Issuing Bank) that has notified the Administrative Agent and
the Borrower that it cannot or does not want to receive electronic
communications.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications.  Documents or notices delivered electronically
(except as set forth in clause (b) below) shall be deemed to have been delivered
twenty-four (24) hours after the date and time on which the Administrative Agent
or the Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent or Borrower notifies each Lender
of said posting and provides a link thereto provided, (x) if such notice or
other communication is not sent or posted during the normal business hours of
the recipient, said posting date and time shall be deemed to have commenced as
of 9:00 a.m. Pacific time on the opening of business on the next business day
for the recipient and (y) if the deemed time of delivery occurs on a day that is
not a business day for the recipient, the deemed time of delivery shall be 9:00
a.m. Pacific time on the next business day of the recipient.  Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the certificate required by Section 9.3. (which for the
avoidance of doubt may be delivered by facsimile) to the Administrative Agent,
and, at the request of the Administrative Agent or any Lender, shall deliver
paper copies (which for the avoidance of doubt may be delivered by facsimile) of
any other documents for which the Administrative Agent or such Lender may
request paper copies.  Except for the certificates required by Section 9.3.
(which for the avoidance of doubt may be delivered by facsimile), the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery.  Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.


(b)           Notwithstanding anything to the contrary in the foregoing
subsection (a) and for the avoidance of doubt, (i) any documents required to be
delivered by any Loan Party pursuant to the Loan Documents may be delivered by
electronic means described above (other than certificates required to be
delivered by Section 9.3 (which may, for the avoidance of doubt, be delivered by
facsimile)), and for all purposes hereunder, including delivery of information
required under Article IX., electronic delivery of such documents by any such
Loan Party to the Administrative Agent, the Issuing Bank and the Lenders shall
be deemed effective when such documents are delivered to the Administrative
Agent and such Loan Party receives an acknowledgement from the Administrative
Agent (such as by the “return receipt requested” function, as available, return
email or other written acknowledgement), or if posted to a website as described
in subsection (a) above, when notice of such posting is given to the
Administrative Agent (which notice may be given electronically and deemed
effective in accordance with this subsection); provided, that, in any event, any
documents or notices delivered electronically pursuant to this subsection shall
be deemed delivered twenty-four (24) hours after the Borrower delivers such
documents or posts such notice electronically to the Administrative Agent;
provided, further, however, that (x)  if such documents are not delivered or
such notice of posting of documents to such a website is
 
 
- 76 -

--------------------------------------------------------------------------------

 
 
not sent during normal business hours of the Administrative Agent, such
documents or notice shall be deemed to have been sent at the opening of the next
Business Day of the Administrative Agent and (y) if the deemed time of delivery
occurs on a day that is not a Business Day, the deemed time of delivery shall be
9:00 a.m. Pacific time on the next Business Day; and (ii) documents required to
be delivered pursuant to Article II. may be delivered electronically to a
website provided for such purpose by the Administrative Agent pursuant to
procedures provided to the Borrower by the Administrative Agent.


 
Section 9.6.  Public/Private Information.

 
The Borrower shall cooperate with the reasonable requests of the Administrative
Agent in connection with the publication of certain materials and/or information
provided by or on behalf of the Borrower.  Documents required to be delivered
pursuant to the Loan Documents shall be delivered by or on behalf of the
Borrower to the Administrative Agent and the Lenders (collectively, “Information
Materials”) pursuant to this Article and the Borrower shall designate
Information Materials (a) that are either available to the public or not
material with respect to the Borrower and its Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as “Public Information” and (b) that are not Public Information as
“Private Information”.


 
Section 9.7.  USA Patriot Act Notice; Compliance.

 
The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution.  Consequently, a Lender (for itself and/or as a
non-fiduciary agent for all Lenders hereunder) may from time-to-time request,
and the Borrower shall, and shall cause the other Loan Parties to, provide
promptly upon any such request to such Lender, such Loan Party’s name, address,
tax identification number and/or such other identification information as shall
be necessary for such Lender to comply with federal law.  An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.


Article X. Negative Covenants
 
For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:


 
Section 10.1.  Financial Covenants.

 
(a)           Minimum Tangible Net Worth.  The Borrower shall not permit its
Tangible Net Worth determined on a consolidated basis at the end of any fiscal
quarter to be less than an amount equal to (i) $1,845,704,000 plus (ii) 75% of
the Net Proceeds of all Equity Issuances effected at any time after March 31,
2012 by the Borrower or any of its Subsidiaries to any Person other than the
Borrower or any of its Subsidiaries plus (iii) 75% of the market value (at the
time of issuance) of any shares or partnership units issued at any time after
March 31, 2012 in exchange for any property contributed to the Borrower or any
of its Subsidiaries by any Person other than the Borrower or any of its
Subsidiaries minus (iv) the aggregate amount paid by the Borrower to purchase
outstanding shares of its common stock and Preferred Stock (to the extent such
payments are permitted by Section 10.1.(g)) at any time after March 31, 2012.


(b)           Ratio of Total Liabilities to Gross Asset Value.  The Borrower
shall not permit the ratio of (i) Total Liabilities of the Borrower and its
Subsidiaries determined on a consolidated basis to (ii) Gross Asset Value of the
Borrower and its Subsidiaries determined on a consolidated basis to exceed 0.60
to 1.00 at any time.  For purposes of calculating this ratio, (A) Total
Liabilities shall be adjusted by
 
 
- 77 -

--------------------------------------------------------------------------------

 
 
deducting therefrom an amount equal to the lesser of (x) unrestricted cash and
Cash Equivalents of the Borrower and its Subsidiaries as of the date of
determination in excess of $30,000,000 and (y) the amount of Total Liabilities
that matures on or before the date that is 24 months from the date of the
calculation and (B) Gross Asset Value shall be adjusted by deducting therefrom
the amount by which Total Liabilities is adjusted under the immediately
preceding clause (A).


(c)           Ratio of EBITDA to Fixed Charges.  The Borrower shall not permit,
for any period of four consecutive fiscal quarters, the ratio of (i) EBITDA of
the Borrower and its Subsidiaries determined on a consolidated basis for such
period to (ii) Fixed Charges of the Borrower and its Subsidiaries determined on
a consolidated basis for such period, to be less than 1.50 to 1.00 at the end of
such fiscal quarter.


           (d)           Permitted Investments.  The Borrower shall not, and
shall not permit any Loan Party or other Subsidiary to, make an Investment in or
otherwise own any type of assets other than (A) completed retail, office,
industrial, manufacturing or distribution Properties leased to third party
tenants, principally, but not exclusively, on a net lease basis, (B) the Diageo
Portfolio and the Silverton Business Center, (C) Equity Interests and other
Investments in Subsidiaries, (D) cash and Cash Equivalents, (E) other assets
acquired in the ordinary course of business incidental to the ownership of the
assets listed in this subsection and (F) the following items so long as the
aggregate value of such holdings of such Persons do not exceed the following
percentages of the Gross Asset Value:


(i)           unimproved real estate (which shall not include (x) any
Development Property or (y) unimproved real estate acquired less than 12 months
previously and which any Loan Party or Subsidiary intends to make a Development
Property within 12 months of its acquisition) such that the aggregate book value
of all such unimproved real estate exceeds 5% of the Gross Asset Value;


(ii)           Common stock, Preferred Stock, other capital stock, beneficial
interest in trust, membership interest in limited liability companies and other
equity interests in Persons (other than consolidated Subsidiaries and
Unconsolidated Affiliates), such that the aggregate value of such interests
calculated on the basis of the lower of cost or market, exceeds 10% of the Gross
Asset Value;


(iii)           Mortgages in favor of the Borrower or any other Loan Party, such
that the aggregate book value of Indebtedness secured by such Mortgages exceeds
10% of the Gross Asset Value;


(iv)           Investments in Unconsolidated Affiliates, such that the aggregate
value of such Investments in Unconsolidated Affiliates as determined in
accordance with GAAP, exceeds 15% of the Gross Asset Value; and


(v)           the aggregate amount of the Total Budgeted Costs for Development
Properties in which the Borrower either has a direct or indirect ownership
interest shall not exceed 10% of the Gross Asset Value.  If a Development
Property is owned by an Unconsolidated Affiliate of the Borrower, or any other
Subsidiary, then the greater of (1) the product of (A) the Borrower’s or such
Subsidiary’s Ownership Share in such Unconsolidated Affiliate and (B) the amount
of the Total Budgeted Costs for such Development Property or (2) the recourse
obligations of the Borrower or such Subsidiary relating to the Indebtedness of
such Unconsolidated Affiliate, shall be used in calculating such investment
limitation.
 
 
- 78 -

--------------------------------------------------------------------------------

 
 
In addition to the foregoing limitations, the aggregate value of the Investments
subject to the limitations in the preceding clauses (i) through (iv) shall not
exceed 30% of the Gross Asset Value.


(e)           Industry Concentration.   The Borrower shall not, and shall not
permit any other Loan Party or other Subsidiary to, permit the aggregate rents
of all tenants of the Borrower, the other Loan Parties and all other
Subsidiaries conducting business in any single “industry” (as determined by
reference to the industrial classification set forth on the Industrial
Classification Schedule applicable to each such tenant) to exceed 35% of the
total rents of all tenants, determined in accordance with GAAP, at the end of
any fiscal quarter of the Borrower.


(f)           Tenant Concentration.  The Borrower shall not, and shall not
permit any other Loan Party or other Subsidiary to, permit the aggregate amount
of rent required to be paid by any single tenant (together with its Affiliates)
of the Borrower, the other Loan Parties and the other Subsidiaries (determined
as of the end of each fiscal quarter of the Borrower) to exceed 15% of the Total
Annualized Base Rents at the end of such fiscal quarter.


(g)           Dividends and Other Restricted Payments.  Subject to the following
sentence, if an Event of Default exists, the Borrower shall not, and shall not
permit any of its Subsidiaries (other than Wholly Owned Subsidiaries) to,
declare or make, or incur any liability to make, Restricted Payments during any
period of four consecutive fiscal quarters in an aggregate amount in excess of
the greater of (i) the sum of (A) 95% of Adjusted Funds From Operations of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
plus (B) the amount of cash distributions made to the holders of the Borrower’s
Preferred Stock for such period and (ii) the minimum amount of cash
distributions required to be made by the Borrower to its shareholders to
maintain compliance with Section 8.12.; provided that the Borrower may
repurchase or redeem Preferred Stock with the net proceeds received by the
Borrower from the issuance by the Borrower of Preferred Stock or common
stock.  If an Event of Default under Section 11.1.(a), (e) or (f) shall exist,
neither the Borrower nor any Subsidiary (other than Wholly Owned Subsidiaries)
shall directly or indirectly declare or make, or incur any liability to make,
any Restricted Payments.


(h)           Ratio of Secured Indebtedness to Gross Asset Value.  The Borrower
shall not permit the ratio of (i) the aggregate principal amount of Secured
Indebtedness of the Borrower and its Subsidiaries determined on a consolidated
basis to (ii) Gross Asset Value, to exceed 0.40 to 1.00 at any time.


(i)           Ratio of Unsecured Indebtedness to Unencumbered Asset Value.  The
Borrower shall not permit the ratio of (i) the aggregate principal amount of
Unsecured Indebtedness of the Borrower and its Subsidiaries determined on a
consolidated basis to (ii) Unencumbered Asset Value of the Borrower and its
Subsidiaries determined on a consolidated basis, to exceed 0.60 to 1.00 at any
time.  For purposes of calculating this ratio, (A) Unsecured Indebtedness shall
be adjusted by deducting therefrom an amount equal to the lesser of
(x) unrestricted cash and Cash Equivalents of the Borrower and its Subsidiaries
as of the date of determination in excess of $30,000,000 and (y) the amount of
Unsecured Indebtedness that matures on or before the date that is 24 months from
the date of the calculation and (B) Unencumbered Asset Value shall be adjusted
by deducting therefrom the amount by which Unsecured Indebtedness is adjusted
under the immediately preceding clause (A).


(j)           Assets Owned by Borrower and Guarantors.  The Borrower shall not
permit the amount of Gross Asset Value attributable to assets directly owned by
the Borrower and the Guarantors to be less than 90.0% of Gross Asset Value at
any time.
 
 
- 79 -

--------------------------------------------------------------------------------

 
 
 
Section 10.2.  Negative Pledge.

 
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (a) create, assume, incur, or permit or suffer to exist, any Lien
upon any of the Unencumbered Assets or any direct or indirect ownership interest
of the Borrower in any Subsidiary owning any Unencumbered Asset, other than
Permitted Liens, or (b) permit any Unencumbered Asset, or any direct or indirect
ownership interest of the Borrower in any Subsidiary owning any Unencumbered
Asset, to become subject to a Negative Pledge, if immediately prior to the
creation, assumption, incurrence or existence of such Lien, or Unencumbered
Asset or ownership interest becoming subject to a Negative Pledge, or
immediately thereafter, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 10.1.


 
Section 10.3.  Restrictions on Intercompany Transfers.

 
Other than as expressly set forth in this Agreement, the Borrower shall not, and
shall not permit any other Loan Party or any other Subsidiary (other than an
Excluded Subsidiary) to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary (other than an Excluded Subsidiary) to: (i) pay dividends or
make any other distribution on any of such Subsidiary’s capital stock or other
equity interests owned by the Borrower or any other Subsidiary; (ii) pay any
Indebtedness owed to the Borrower or any other Subsidiary; (iii) make loans or
advances to the Borrower or any other Subsidiary; or (iv) transfer any of its
property or assets to the Borrower or any other Subsidiary; provided, however,
notwithstanding the foregoing, the Borrower and its Subsidiaries may agree and
be subject to restrictions on their ability to transfer, directly or indirectly,
Equity Interests (and beneficial interest therein) in any Excluded Subsidiary
pursuant to the terms of any Secured Indebtedness of such Excluded Subsidiary.


 
Section 10.4.  Merger, Consolidation, Sales of Assets and Other Arrangements.

 
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (a) enter into any transaction of merger or consolidation;
(b) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); (c) convey, sell, lease, sublease, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or any substantial part
of its business or assets, or the capital stock of or other Equity Interests in
any of its Subsidiaries, whether now owned or hereafter acquired; or (d) engage
in a transaction in which the Borrower, any other Loan Party or any other
Subsidiary acquires assets of any other Person for an amount exceeding the
Substantial Amount or make an Investment in an amount exceeding the Substantial
Amount in any other Person; provided, however, that:


(i)           any Subsidiary may merge with a Loan Party so long as such other
Loan Party is the survivor;


(ii)           any Subsidiary may sell, transfer or dispose of its assets to a
Loan Party;


(iii)           a Loan Party (other than the Borrower or any Loan Party which
owns an Unencumbered Asset) and any Subsidiary that is not (and is not required
to be) a Loan Party may convey, sell, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, or the capital stock of or other Equity Interests in any of
its Subsidiaries, and immediately thereafter liquidate, provided that
immediately prior to any such conveyance, sale, transfer, disposition or
liquidation and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence;
 
 
- 80 -

--------------------------------------------------------------------------------

 
 
(iv)           any Loan Party and any other Subsidiary may, directly or
indirectly, (A) acquire (whether by purchase, acquisition of Equity Interests of
a Person, or as a result of a merger or consolidation) assets for an amount
exceeding the Substantial Amount, or make an Investment in an amount exceeding
the Substantial Amount in any other Person and (B) sell, lease or otherwise
transfer, whether by one or a series of transactions, assets in an amount
exceeding the Substantial Amount (including capital stock or other securities of
Subsidiaries) to any other Person, so long as, in each case, (1) the Borrower
shall have given the Administrative Agent and the Lenders at least 30 days prior
written notice of the completion of such consolidation, merger, acquisition,
Investment, sale, lease or other transfer; (2) immediately prior thereto, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence; (3) in the case of a consolidation or
merger involving the Borrower or a Loan Party which owns an Unencumbered Asset,
such Person shall be the survivor thereof and (4) at the time the Borrower gives
notice pursuant to clause (1) of this subsection, the Borrower shall have
delivered to the Administrative Agent and the Lenders a Compliance Certificate,
calculated on a pro forma basis, evidencing the continued compliance by the Loan
Parties with the terms and conditions of this Agreement and the other Loan
Documents, including without limitation, the financial covenants contained in
Section 10.1., after giving effect to such consolidation, merger, acquisition,
Investment, sale, lease or other transfer; and


(v)           the Borrower, the other Loan Parties and the other Subsidiaries
may lease and sublease their respective assets, as lessor or sublessor (as the
case may be) in the ordinary course of business, and may purchase and sell their
respective assets in the ordinary course of their business or because such
assets have become worn, obsolete and unnecessary.


Further, no Loan Party nor any Subsidiary, shall enter into any sale-leaseback
transactions or other transaction by which such Person shall remain liable as
lessee (or the economic equivalent thereof) of any real or personal property
that it has sold or leased to another Person where the transaction is in an
amount which exceeds $10,000,000.


 
Section 10.5.  Plans.

 
The Borrower shall not, and shall not permit any Subsidiary to, permit any of
its respective assets to become or be deemed to be “plan assets” within the
meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder.


 
Section 10.6.  Fiscal Year.

 
The Borrower shall not, and shall not permit any Loan Party or other Subsidiary
to, change its fiscal year from that in effect as of the Agreement Date.


 
Section 10.7.  Modifications of Organizational Documents.

 
The Borrower shall not enter into, and shall not permit any Subsidiary or other
Loan Party to enter into, any amendment, supplement, restatement or other
modification of its certificate or articles of incorporation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) that could reasonably be expected
to have a Material Adverse Effect.
 
 
- 81 -

--------------------------------------------------------------------------------

 
 
 
Section 10.8.  Modifications to Material Contracts.

 
The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to, enter into any amendment or modification to any Material Contract which
could reasonably be expected to have a Material Adverse Effect.


 
Section 10.9.  Transactions with Affiliates.

 
The Borrower shall not permit to exist or enter into, and shall not permit any
other Loan Party or other Subsidiary to permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate of the Borrower or with any
director or senior officer of any Loan Party, except (a) as set forth on
Schedule 7.1.(r) or (b) transactions that are (i) in an amount less than
$2,000,000 and are approved by a majority of the members of the Borrower’s board
of directors that are not party to the applicable transaction (the
“Disinterested Directors”) or (ii) in the ordinary course of business and
pursuant to the reasonable requirements of the business of the Borrower or any
of its Subsidiaries and upon fair and reasonable terms which are no less
favorable to the Borrower or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate, as
reasonably determined in good faith by the Disinterested
Directors.  Notwithstanding the foregoing, no payments may be made with respect
to any items set forth on such Schedule if a Default or Event of Default exists
or would result from the making of such payment.


 
Section 10.10.  Limitations on Non-Guarantor Subsidiaries.

 
The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to:


(a)           Permit any Subsidiary (including a Taxable REIT Subsidiary (which
for the avoidance of doubt will include all Deemed Taxable REIT Subsidiaries of
such Taxable REIT Subsidiary)) that is not a Guarantor to incur any Indebtedness
other than Nonrecourse Indebtedness;


(b)           Make Investments in Crest Net Lease, Inc. and the Crest Net
Subsidiaries, including by way of loans, in an aggregate amount exceeding
$150,000,000 at any time outstanding; or


(c)           Make Investments in Subsidiaries (including any Taxable REIT
Subsidiary (which for the avoidance of doubt will include all Deemed Taxable
REIT Subsidiaries of such Taxable REIT Subsidiary) but excluding Crest Net
Lease, Inc. and the Crest Net Subsidiaries) that are not Guarantors pursuant to
clause (x) or (y) of Section 8.14.(a), in an aggregate amount in excess of
$50,000,000 at any time outstanding.


 
Section 10.11.  Derivatives Contracts.

 
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, enter into or become obligated in respect of Derivatives
Contracts, other than Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of business and
which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated by the Borrower, such other Loan Party or
such other Subsidiary.
 
 
- 82 -

--------------------------------------------------------------------------------

 
 
Article XI. Default
 
 
Section 11.1.  Events of Default.

 
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:


(a)           Default in Payment.  The Borrower shall, under this Agreement or
any other Loan Document, fail to pay (whether upon demand, at maturity, by
reason of acceleration or otherwise), (i) when due, the principal on any of the
Loans or any Reimbursement Obligation or (ii) within five days of the date the
Borrower or any other Loan Party has received notice of such failure from the
Administrative Agent, any interest or fees on any of the Loans or other payment
Obligations owing by the Borrower under this Agreement, any other Loan Document
or the Fee Letter, or any other Loan Party shall fail to pay when due any
payment obligation owing by such Loan Party under any Loan Document to which it
is a party.


(b)           Default in Performance.


(i)           Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Section 9.4.(l), or Article X. (excluding Sections 10.9. and
10.10.); or


(ii)           Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section and
in the case of this subsection (b)(ii) only, such failure shall continue for a
period of 30 calendar days after the earlier of (x) the date upon which any Loan
Party obtains knowledge of such failure or (y) the date upon which the Borrower
has received written notice of such failure from the Administrative Agent.


(c)           Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished by, or at the
direction of, any Loan Party to the Administrative Agent, the Issuing Bank or
any Lender, shall at any time prove to have been incorrect or misleading in any
material respect when furnished or made or deemed made.


(d)           Indebtedness Cross-Default.



 
(i)
Any Loan Party shall fail to pay when due and payable the principal of, or
interest on, any Indebtedness (other than the Loans and Reimbursement
Obligations) having an aggregate outstanding principal amount (or, in the case
of any Derivatives Contract, having, without regard to the effect of any
close-out netting provision, a Derivatives Termination Value) of $20,000,000 or
more (“Material Indebtedness”) and such failure shall continue beyond any
applicable cure periods; or




 
(ii)
(x) The maturity of any Material Indebtedness shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid or repurchased prior to the stated maturity thereof.

 
 
- 83 -

--------------------------------------------------------------------------------

 
 
(e)           Voluntary Bankruptcy Proceeding.  The Borrower, any other Loan
Party or any other Significant Subsidiary shall:  (i) commence a voluntary case
under the Bankruptcy Code of 1978, as amended, or other federal bankruptcy laws
(as now or hereafter in effect); (ii) file a petition seeking to take advantage
of any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
(iii) consent to, or fail to contest in a timely and appropriate manner, any
petition filed against it in an involuntary case under such bankruptcy laws or
other Applicable Laws or consent to any proceeding or action described in the
immediately following subsection; (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign; (v) admit in writing its
inability to pay its debts as they become due; (vi) make a general assignment
for the benefit of creditors; (vii) make a conveyance fraudulent as to creditors
under any Applicable Law; or (viii) take any corporate or partnership action for
the purpose of effecting any of the foregoing.


(f)           Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against the Borrower, any other Loan Party or any other
Significant Subsidiary in any court of competent jurisdiction
seeking:  (i) relief under the Bankruptcy Code of 1978, as amended or other
federal bankruptcy laws (as now or hereafter in effect) or under any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and in the case of either clause (i) or (ii) such case or
proceeding shall continue undismissed or unstayed for a period of 60 consecutive
calendar days, or an order granting the remedy or other relief requested in such
case or proceeding (including, but not limited to, an order for relief under
such Bankruptcy Code or such other federal bankruptcy laws) shall be entered.


(g)           Revocation of Loan Documents.  Any Loan Party shall (or shall
attempt to) disavow, revoke or terminate any Loan Document to which it is a
party or the Fee Letter or shall otherwise challenge or contest in any action,
suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of any Loan Document or the Fee Letter or any Loan
Document or the Fee Letter shall cease to be in full force and effect (except as
of the result of the express terms thereof or the express written agreement of
the parties thereto).


(h)           Judgment.   A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Borrower,
any other Loan Party or any other Subsidiary, by any court or other tribunal and
(i) such judgment or order shall continue for a period of 60 days without being
paid stayed or dismissed through appropriate appellate proceedings and
(ii) either (A) the amount of such judgment or order for which insurance has not
been acknowledged in writing by the applicable insurance carrier (or the amount
as to which the insurer has denied liability) exceeds, individually or together
with all other such judgments or orders entered against the Borrower, the other
Loan Parties and all other Subsidiaries, $20,000,000 or (B) in the case of an
injunction or other non-monetary relief, such injunction or such judgment or
order could reasonably be expected to have a Material Adverse Effect.


(i)           Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any property of the Borrower, any other Loan
Party or any other Subsidiary, which exceeds, individually or together with all
other such warrants, writs, executions and processes, $20,000,000 in amount and
such warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of 60 days; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such warrant,
writ, execution or process, the issuer of such bond shall execute a
 
 
- 84 -

--------------------------------------------------------------------------------

 
 
waiver or subordination agreement in form and substance satisfactory to the
Administrative Agent pursuant to which the issuer of such bond subordinates its
right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of the Borrower or any
Subsidiary.


(j)           ERISA.


(i)           Any ERISA Event shall have occurred that results or could
reasonably be expected to result in liability to any member of the ERISA Group
aggregating in excess of $20,000,000; or


(ii)           The “benefit obligation” of all Plans exceeds the “fair market
value of plan assets” for such Plans by more than $20,000,000, all as
determined, and with such terms defined, in accordance with FASB ASC 715.


(k)           Loan Documents.  An Event of Default (as defined therein) shall
occur under any of the other Loan Documents;


(l)  
Change of Control.



(i)           Any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a Person will be deemed to have
“beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the then outstanding voting stock of the Borrower; or


(ii)           During any period of 12 consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Directors of the Borrower (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of the Borrower was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved but excluding any director whose initial nomination for, or assumption
of office as, a director occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the Board of Directors) cease for any
reason to constitute a majority of the Board of Directors of the Borrower then
in office.


(m)           Damage; Strike; Casualty.  Any material damage to, or loss, theft
or destruction of, any Property, whether or not insured, or any strike, lockout,
labor dispute, embargo, condemnation, act of God or public enemy, or other
casualty which causes, for more than 30 consecutive days beyond the coverage
period of any applicable business interruption insurance, the cessation or
substantial curtailment of revenue producing activities of the Borrower or its
Subsidiaries taken as a whole and only if any such event or circumstance could
reasonably be expected to have a Material Adverse Effect.


(n)           Material Adverse Effect.  There shall occur any event that has had
a Material Adverse Effect.
 
 
- 85 -

--------------------------------------------------------------------------------

 
 
 
Section 11.2.  Remedies Upon Event of Default.

 
Upon the occurrence of an Event of Default and so long as an Event of Default
exists the following provisions shall apply:


(a)           Acceleration; Termination of Facilities.


(i)           Automatic.  Upon the occurrence of an Event of Default specified
in Sections 11.1.(e) or 11.1.(f), (1)(A) the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding, (B) an amount
equal to the Stated Amount of all Letters of Credit outstanding as of the date
of the occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) the Commitments
and the Swingline Commitment and the obligation of the Issuing Bank to issue
Letters of Credit hereunder, shall all immediately and automatically terminate.


(ii)           Optional.  If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders
shall:  (1) declare (A) the principal of, and accrued interest on, the Loans and
the Notes at the time outstanding, (B) an amount equal to the Stated Amount of
all Letters of Credit outstanding as of the date of the occurrence of such Event
of Default for deposit into the Letter of Credit Collateral Account and (C) all
of the other Obligations, including, but not limited to, the other amounts owed
to the Lenders and the Administrative Agent under this Agreement, the Notes or
any of the other Loan Documents to be forthwith due and payable, whereupon the
same shall immediately become due and payable without presentment, demand,
protest or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) terminate the
Commitments and the Swingline Commitment and the obligation of the Issuing Bank
to issue Letters of Credit hereunder.


(b)           Loan Documents.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise any and all of its rights under any and all of the other Loan
Documents.


(c)           Applicable Law.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise all other rights and remedies it may have under any Applicable Law.


(d)           Appointment of Receiver.  To the extent permitted by Applicable
Law, the Administrative Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of the Borrower and its
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the Unencumbered
Assets and/or the business operations of the Borrower and its Subsidiaries and
to exercise such power as the court shall confer upon such receiver.


(e)           Specified Derivatives Contract Remedies.  Notwithstanding any
other provision of this Agreement or any other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified
 
 
- 86 -

--------------------------------------------------------------------------------

 
 
Derivatives Provider under contract or Applicable Law, to undertake any of the
following:  (a) to declare an event of default, termination event or other
similar event under any Specified Derivatives Contract and to create an “Early
Termination Date” (as defined therein) in respect thereof, (b) to determine net
termination amounts in respect of any and all Specified Derivatives Contracts in
accordance with the terms thereof, and to set off amounts among such contracts,
(c) to set off or proceed against deposit account balances, securities account
balances and other property and amounts held by such Specified Derivatives
Provider, and (d) to prosecute any legal action against the Borrower, any other
Loan Party or any other Subsidiary to enforce or collect net amounts owing to
such Specified Derivatives Provider pursuant to any Specified Derivatives
Contract.


(f)           Rescission of Acceleration by Requisite Lenders.  If at any time
after acceleration of the maturity of the Loans and the other Obligations, the
Borrower shall pay all arrears of interest and all payments on account of
principal of the Obligations which shall have become due otherwise than by
acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences.  The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.


 
Section 11.3.  Remedies Upon Default.

 
Upon the occurrence of a Default specified in Section 11.1.(f), the Commitments,
the Swingline Commitment and the obligation of the Issuing Bank to issue Letters
of Credit shall immediately and automatically terminate.


 
Section 11.4.  Marshaling; Payments Set Aside.

 
None of the Administrative Agent, the Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Obligations or the Specified Derivatives Obligations.  To the extent
that any Loan Party makes a payment or payments to the Administrative Agent, the
Issuing Bank, any Lender or any Specified Derivatives Provider, or the
Administrative Agent, the Issuing Bank, any Lender or any Specified Derivatives
Provider enforce their security interests or exercise their rights of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the Obligations or
Specified Derivatives Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.


 
Section 11.5.  Allocation of Proceeds.

 
If an Event of Default exists, all payments received by the Administrative Agent
under any of the Loan Documents, in respect of any principal of or interest on
the Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied in the following order and priority:
 
 
- 87 -

--------------------------------------------------------------------------------

 
 
(a)           amounts due to the Administrative Agent, the Issuing Bank and the
Lenders in respect of expenses due under Section 13.2. until paid in full, and
then Fees;


(b)           payments of interest on Swingline Loans;


(c)           payments of interest on all other Loans and Reimbursement
Obligations, to be applied for the ratable benefit of the Lenders and the
Issuing Bank;


(d)           payments of principal on Swingline Loans;


(e)           payments of principal of all other Loans, Reimbursement
Obligations and other Letter of Credit Liabilities, to be applied for the
ratable benefit of the Lenders and the Issuing Bank; provided, however, to the
extent that any amounts available for distribution pursuant to this subsection
are attributable to the issued but undrawn amount of an outstanding Letter of
Credit, such amounts shall be paid to the Administrative Agent for deposit into
the Letter of Credit Collateral Account;


(f)           amounts due to the Administrative Agent and the Lenders pursuant
to Sections 12.7. and 13.10.;


(g)           payments of all other amounts due under any of the Loan Documents,
if any, to be applied for the ratable benefit of the Lenders; and


(h)           any amount remaining after application as provided above, shall be
paid to the Borrower or whomever else may be legally entitled thereto.


 
Section 11.6.  Letter of Credit Collateral Account.

 
(a)           As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below).  The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Issuing Bank as provided herein.  Anything in
this Agreement to the contrary notwithstanding, funds held in the Letter of
Credit Collateral Account shall be subject to withdrawal only as provided in
this Section.


(b)           Amounts on deposit in the Letter of Credit Collateral Account
shall be invested and reinvested by the Administrative Agent in such cash
equivalents as the Administrative Agent shall determine in its sole
discretion.  All such investments and reinvestments shall be held in the name of
and be under the sole dominion and control of the Administrative Agent for the
ratable benefit of the Administrative Agent, the Issuing Bank and the Lenders;
provided, that all earnings on such investments will be credited to and retained
in the Letter of Credit Collateral Account.  The Administrative Agent shall
exercise reasonable care in the custody and preservation of any funds held in
the Letter of Credit Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords other funds deposited with the
Administrative Agent, it being understood that the Administrative Agent shall
not have any responsibility
 
 
- 88 -

--------------------------------------------------------------------------------

 
 
for taking any necessary steps to preserve rights against any parties with
respect to any funds held in the Letter of Credit Collateral Account.


(c)           If a drawing pursuant to any Letter of Credit occurs on or prior
to the expiration date of such Letter of Credit, the Borrower and the Lenders
authorize the Administrative Agent to use the monies deposited in the Letter of
Credit Collateral Account to reimburse the Issuing Bank for the payment made by
the Issuing Bank to the beneficiary with respect to such drawing or the payee
with respect to such presentment.


(d)           If an Event of Default exists, the Administrative Agent may (and,
if instructed by the Requisite Lenders, shall) in its (or their) discretion at
any time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 11.5.


(e)           So long as no Default or Event of Default exists, and to the
extent amounts on deposit in or credited to the Letter of Credit Collateral
Account exceed the aggregate amount of the Letter of Credit Liabilities then due
and owing, the Administrative Agent shall, from time to time, at the written
request of the Borrower, deliver to the Borrower within 5 Business Days after
the Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time.  When
all of the Obligations shall have been indefeasibly paid in full and no Letters
of Credit remain outstanding, the Administrative Agent shall deliver to the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, the balances remaining in the Letter of Credit Collateral Account.


(f)           The Borrower shall pay to the Administrative Agent from time to
time such fees as the Administrative Agent normally charges for similar services
in connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.


 
Section 11.7.  Performance by Administrative Agent.

 
If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may perform or attempt to perform such covenant, duty or agreement on behalf of
the Borrower or such other Loan Party after the expiration of any cure or grace
periods set forth herein.  In such event, the Borrower shall, at the request of
the Administrative Agent, promptly pay any amount reasonably expended by the
Administrative Agent in such performance or attempted performance to the
Administrative Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid.  Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
the Borrower under this Agreement or any other Loan Document.


 
Section 11.8.  Rights Cumulative.

 
(a)           Generally.  The rights and remedies of the Administrative Agent,
the Issuing Bank and the Lenders under this Agreement, each of the other Loan
Documents and the Fee Letter shall be cumulative and not exclusive of any rights
or remedies which any of them may otherwise have under Applicable Law.  In
exercising their respective rights and remedies the Administrative Agent, the
Issuing Bank and the Lenders may be selective and no failure or delay by the
Administrative Agent, the Issuing Bank or any of the Lenders in exercising any
right shall operate as a waiver of it, nor shall any single
 
 
- 89 -

--------------------------------------------------------------------------------

 
 
or partial exercise of any power or right preclude its other or further exercise
or the exercise of any other power or right.


(b)           Enforcement by Administrative Agent.  Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI. for the benefit of all the Lenders and the Issuing Bank; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) the Issuing Bank, the Swingline Lender or any Specified
Derivatives Provider from exercising the rights and remedies that inure to its
benefit (solely in its capacity as the Issuing Bank, Swingline Lender or
Specified Derivatives Provider, as the case may be) hereunder, under the other
Loan Documents or under any Specified Derivatives Contract, as applicable,
(iii) any Lender from exercising setoff rights in accordance with Section 13.4.
(subject to the terms of Section 3.3.), or (iv) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (x) the
Requisite Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Article XI. and (y) in addition to the matters set forth in
clauses (ii), (iii) and (iv) of the preceding proviso and subject to
Section 3.3., any Lender may, with the consent of the Requisite Lenders, enforce
any rights and remedies available to it and as authorized by the Requisite
Lenders.


Article XII. The Administrative Agent
 
 
Section 12.1.  Appointment and Authorization.

 
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents (other than this
Agreement) for the benefit of the Lenders.  Each Lender hereby agrees that,
except as otherwise set forth herein, any action taken by the Requisite Lenders
in accordance with the provisions of this Agreement or the Loan Documents, and
the exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.  Nothing herein shall be
construed to deem the Administrative Agent a trustee or fiduciary for any Lender
or to impose on the Administrative Agent duties or obligations other than those
expressly provided for herein.  Without limiting the generality of the
foregoing, the use of the terms “Agent”, “Administrative Agent”, “agent” and
similar terms in the Loan Documents with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law.  Instead, use
of such terms is merely a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.  The Administrative Agent shall deliver to each Lender, promptly upon
receipt thereof by the Administrative Agent, copies of each of the financial
statements, certificates, notices and other documents delivered to the
Administrative Agent pursuant to Article IX. that the Borrower is not otherwise
required to deliver directly to the Lenders.  The Administrative Agent will also
furnish to any Lender, upon the request of such Lender, a copy (or, where
appropriate, an original) of any document, instrument, agreement, certificate or
notice furnished to the Administrative Agent by the Borrower, any other Loan
Party or any other Affiliate of the Borrower,
 
 
- 90 -

--------------------------------------------------------------------------------

 
 
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document.  As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law.  Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise.  Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.


 
Section 12.2.  Agent’s Reliance, Etc.

 
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment.  Without limiting
the generality of the foregoing, the Administrative Agent: may consult with
legal counsel (including its own counsel or counsel for the Borrower or any
other Loan Party), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts.  Neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel: (a) makes any warranty or representation to any
Lender or any other Person and shall be responsible to any Lender or any other
Person for any statement, warranty or representation made or deemed made by the
Borrower, any other Loan Party or any other Person in or in connection with this
Agreement or any other Loan Document; (b) shall have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Loan Document or the satisfaction of
any conditions precedent under this Agreement or any Loan Document on the part
of the Borrower or other Persons or inspect the property, books or records of
the Borrower or any other Person; (c) shall be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto or any collateral covered thereby or the
perfection or priority of any Lien in favor of the Administrative Agent on
behalf of the Lenders in any such collateral; (d) shall have any liability in
respect of any recitals, statements, certifications, representations or
warranties contained in any of the Loan Documents or any other document,
instrument, agreement, certificate or statement delivered in connection
therewith; and (e) shall incur any liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties.  The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.
 
 
- 91 -

--------------------------------------------------------------------------------

 
 
 
Section 12.3.  Notice of Defaults.

 
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default”. If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”.  Further, if the Administrative Agent receives such
a “notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.


 
Section 12.4.  Wells Fargo as Lender.

 
Wells Fargo, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity.  Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other Affiliate thereof as if it were any other bank and without any duty
to account therefor to the Issuing Bank or other Lenders.  Further, the
Administrative Agent and any Affiliate may accept fees and other consideration
from the Borrower for services in connection with this Agreement and otherwise
without having to account for the same to the other Lenders.  The Lenders and
the Issuing Bank acknowledge that, pursuant to such activities, Wells Fargo or
its Affiliates may receive information regarding the Borrower, other Loan
Parties, other Subsidiaries and other Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.


 
Section 12.5.  Approvals of Lenders.

 
All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect
thereof.  Unless a Lender shall give written notice to the Administrative Agent
that it specifically objects to the recommendation or determination of the
Administrative Agent (together with a written explanation providing in
reasonable detail the reasons behind such objection) within 10 Business Days (or
such other period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination.


 
Section 12.6.  Lender Credit Decision, Etc.

 
Each Lender expressly acknowledges and agrees that neither the Administrative
Agent nor any of its officers, directors, employees, agents, counsel,
attorneys-in-fact or other Affiliates has made any representations or warranties
to such Lender and that no act by the Administrative Agent hereafter taken,
 
 
- 92 -

--------------------------------------------------------------------------------

 
 
including any review of the affairs of the Borrower, any other Loan Party or any
other Subsidiary or Affiliate, shall be deemed to constitute any such
representation or warranty by the Administrative Agent to any Lender.  Each
Lender acknowledges that it has made its own credit and legal analysis and
decision to enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements of the Borrower, the other Loan Parties, the other Subsidiaries and
other Affiliates, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the other Loan Parties, the other
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent, any other Lender or counsel to the Administrative
Agent or any of their respective officers, directors, employees and agents, and
based on such review, advice, documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under the Loan Documents.  The Administrative Agent shall not be
required to keep itself informed as to the performance or observance by the
Borrower or any other Loan Party of the Loan Documents or any other document
referred to or provided for therein or to inspect the properties or books of, or
make any other investigation of, the Borrower, any other Loan Party or any other
Subsidiary.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
under this Agreement or any of the other Loan Documents, the Administrative
Agent shall have no duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, financial
and other condition or creditworthiness of the Borrower, any other Loan Party or
any other Affiliate thereof which may come into possession of the Administrative
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
other Affiliates.  Each Lender acknowledges that the Administrative Agent’s
legal counsel in connection with the transactions contemplated by this Agreement
is only acting as counsel to the Administrative Agent and is not acting as
counsel to such Lender.


 
Section 12.7.  Indemnification of Agent.

 
Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) pro rata in accordance with
such Lender’s respective Commitment Percentage, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as “Administrative Agent” but not as a “Lender”) in any
way relating to or arising out of the Loan Documents, any transaction
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment provided, however,
that no action taken in accordance with the directions of the Requisite Lenders
(or all Lenders, if expressly required hereunder) shall be deemed to constitute
gross negligence or willful misconduct for purposes of this Section.  Without
limiting the generality of the foregoing, each Lender agrees to reimburse the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) promptly upon demand for its
ratable share of any out-of-pocket expenses (including the reasonable fees and
expenses of the counsel to the Administrative Agent) incurred by the
Administrative Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan
 
 
- 93 -

--------------------------------------------------------------------------------

 
 
Documents, any suit or action brought by the Administrative Agent to enforce the
terms of the Loan Documents and/or collect any Obligations, any “lender
liability” suit or claim brought against the Administrative Agent and/or the
Lenders, and any claim or suit brought against the Administrative Agent and/or
the Lenders arising under any Environmental Laws.  Such out-of-pocket expenses
(including counsel fees) shall be advanced by the Lenders on the request of the
Administrative Agent notwithstanding any claim or assertion that the
Administrative Agent is not entitled to indemnification hereunder upon receipt
of an undertaking by the Administrative Agent that the Administrative Agent will
reimburse the Lenders if it is actually and finally determined by a court of
competent jurisdiction that the Administrative Agent is not so entitled to
indemnification.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder or under the other Loan
Documents and the termination of this Agreement.  If the Borrower shall
reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.


 
Section 12.8.  Successor Agent.

 
The Administrative Agent may (a) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) be removed as the Administrative Agent by all of the Lenders
(other than the Lender then acting as Administrative Agent) and the Borrower
upon 30 days’ prior written notice if the Administrative Agent is found by a
court of competent jurisdiction in a final, non-appealable judgment to have
committed gross negligence or willful misconduct in the course of performing its
duties hereunder.  Upon any such resignation or removal, the Requisite Lenders
shall have the right to appoint a successor Administrative Agent which
appointment shall, provided no Default or Event of Default exists, be subject to
the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and any of its Affiliates as a successor Administrative
Agent).  If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the resigning Administrative Agent’s giving of
notice of resignation or giving of notice of removal of the Administrative
Agent, then the resigning Administrative Agent may, on behalf of the Lenders and
the Issuing Bank, appoint a successor Administrative Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee.  The current Administrative Agent shall continue to act as
Administrative Agent hereunder until the earlier of (a) 30 days after the then
current Administrative Agent’s resignation or giving of notice of removal of the
Administrative Agent or (b) the date on which a successor Administrative Agent
is appointed by the Requisite Lenders.  Upon the acceptance of any appointment
as Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents.  Such successor Administrative Agent
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or shall make other arrangements
satisfactory to the current Administrative Agent, in either case, to assume
effectively the obligations of the current Administrative Agent with respect to
such Letters of Credit.  After any Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article XII. shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under the Loan
Documents.  Notwithstanding anything contained herein to the contrary, the
Administrative Agent may assign its rights and duties under the Loan Documents
to any of its Affiliates by giving the Borrower and each Lender prior written
notice.
 
 
- 94 -

--------------------------------------------------------------------------------

 
 
 
Section 12.9.  Titled Agents.

 
The Lead Arranger, the Bookrunner, the Syndication Agents and the Documentation
Agents (each a “Titled Agent”) in each such respective capacity, assume no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders.  The titles given to the Titled Agents are
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to the Administrative Agent, any Lender, the Borrower or any other Loan
Party and the use of such titles does not impose on the Titled Agents any duties
or obligations greater than those of any other Lender or entitle the Titled
Agents to any rights other than those to which any other Lender is entitled.


Article XIII. Miscellaneous
 
 
Section 13.1.  Notices.

 
Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:


If to the Borrower:


Realty Income Corporation
600 La Terraza Blvd.
Escondido, California  92025
Attention:  General Counsel
Telecopy Number:                                (760) 741-2235
Telephone Number:                                (760) 741-2111


If to the Administrative Agent:


Wells Fargo Bank, National Association
608 Second Avenue South, 11th Floor
Minneapolis, MN  55402
Attn:  Kelly Milham
Telecopier:                      (612) 667-5381
Telephone:                      (866) 656-0051


with a copy to:


Wells Fargo Bank, National Association
401 B Street, Suite 1100
San Diego, California  92101
Attn:  Dale Northup
Telecopier:                      (619) 699-3105
Telephone:                      (619) 699-3025
 
 
- 95 -

--------------------------------------------------------------------------------

 
 
If to the Issuing Bank:


Wells Fargo Bank, National Association
401 B Street, Suite 1100
San Diego, California  92101
Attn:  Dale Northup
Telecopier:                      (619) 699-3105
Telephone:                      (619) 699-3025


If to any Lender:


To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the
Borrower.  All such notices and other communications shall be effective (i) if
mailed, upon the first to occur of receipt or the expiration of three (3) days
after the deposit in the United States Postal Service mail, postage prepaid and
addressed to the address of the Borrower or the Administrative Agent, the
Issuing Bank and/or Lenders, as applicable, at the addresses specified; (ii) if
telecopied, when transmitted; (iii) if hand delivered or sent by overnight
courier, when delivered; or (iv) if delivered in accordance with Section 9.5.,
as described therein; provided, however, that, in the case of the immediately
preceding clauses (i), (ii) and (iii), non-receipt of any communication as of
the result of any change of address of which the sending party was not notified
or as the result of a refusal to accept delivery shall be deemed receipt of such
communication.  Notwithstanding the immediately preceding sentence, all notices
or communications to the Administrative Agent, the Issuing Bank or any Lender
under Article II. shall be effective only when actually received.  None of the
Administrative Agent, the Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Bank or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, the Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder.  Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.


 
Section 13.2.  Expenses.

 
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with the preparation, negotiation and execution of, and any
amendment, supplement or modification to, any of the Loan Documents (including
due diligence expense and reasonable travel expenses related to closing), and
the consummation of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of counsel to the Administrative Agent and
all costs and expenses of the Administrative Agent in connection with the use of
IntraLinks or other similar information transmission systems in connection with
the Loan Documents and of the Administrative Agent in connection with the review
of Properties for inclusion in calculations of Unencumbered Asset Value and the
Administrative Agent’s other activities under Article IV. and the reasonable
fees and disbursements of counsel to the Administrative Agent relating to all
such activities, (b) to pay or reimburse the Administrative Agent, the Issuing
Bank and the Lenders for all their costs and expenses incurred in connection
with the enforcement or preservation of any rights under the Loan Documents,
limited in the case of counsel to the reasonable fees and disbursements of one
firm of counsel (including the allocated fees and expenses of in-house counsel)
to the Administrative
 
 
- 96 -

--------------------------------------------------------------------------------

 
 
Agent, the Issuing Bank and the Lenders and, if necessary, one firm of local
counsel in each appropriate jurisdiction (and, in the case of an actual or
perceived conflict of interest among the Administrative Agent, the Issuing Bank
and the Lenders, one additional counsel in each relevant jurisdiction to each
group of affected parties similarly situated) and any payments in
indemnification or otherwise payable by the Lenders to the Administrative Agent
pursuant to the Loan Documents, (c) to pay, and indemnify and hold harmless the
Administrative Agent, the Issuing Bank and the Lenders from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d)  to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the fees and disbursements of counsel (subject to the limitations set
forth in clause (b) above) to the Administrative Agent, the Issuing Bank and any
Lender incurred in connection with the representation of the Administrative
Agent, the Issuing Bank or such Lender in any matter relating to or arising out
of any bankruptcy or other proceeding of the type described in Sections 11.1.(e)
or 11.1.(f) including, without limitation (i) any motion for relief from any
stay or similar order, (ii) the negotiation, preparation, execution and delivery
of any document relating to the Obligations and (iii) the negotiation and
preparation of any debtor-in-possession financing or any plan of reorganization
of the Borrower or any other Loan Party, whether proposed by the Borrower, such
Loan Party, the Lenders or any other Person, and whether such fees and expenses
are incurred prior to, during or after the commencement of such proceeding or
the confirmation or conclusion of any such proceeding.  If the Borrower shall
fail to pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.


 
Section 13.3.  Stamp, Intangible and Recording Taxes.

 
The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or  consent under this Agreement, the
Notes or any of the other Loan Documents or the perfection of any rights or
Liens under this Agreement, the Notes or any of the other Loan Documents.


 
Section 13.4.  Setoff.

 
Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, the Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, the Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of the Issuing Bank, a
Lender, an Affiliate of the Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, the
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, the
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have
 
 
- 97 -

--------------------------------------------------------------------------------

 
 
otherwise become, due and payable as permitted by Section 11.2., and although
such Obligations shall be contingent or unmatured.  Notwithstanding anything to
the contrary in this Section, if any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 3.9. and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Bank and the Lenders and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.


 
Section 13.5.  Litigation; Jurisdiction; Other Matters; Waivers.

 
(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT
AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL
IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT
OF THIS AGREEMENT, THE NOTES, ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE LENDERS
OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS OR THE FEE LETTER.


(b)           EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK
AND EACH LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF THE NORTHERN
DISTRICT OF CALIFORNIA OR ANY STATE COURT LOCATED IN SAN FRANCISCO, CALIFORNIA,
SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE
LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS AND
LETTERS OF CREDIT, THE NOTES, ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR TO
ANY MATTER ARISING HEREFROM OR THEREFROM.  THE BORROWER, EACH OF THE LENDERS AND
THE ISSUING BANK EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS.  THE BORROWER HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED
THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS
OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE BORROWER
AT ITS ADDRESS FOR NOTICES PROVIDED FOR HEREIN.  SHOULD THE BORROWER FAIL TO
APPEAR OR ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN
THIRTY DAYS AFTER THE MAILING THEREOF, THE BORROWER SHALL BE DEEMED IN DEFAULT
AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR
IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS.  EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION
 
 
- 98 -

--------------------------------------------------------------------------------

 
 
SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.


(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION,
EXPIRATION OR CANCELLATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS
AGREEMENT.


(d)           If, in any action or proceeding filed in a court of the State of
California by or against any party hereto in connection with any of the
transactions contemplated by this Agreement or any other Loan Document, the
waiver of jury trial set forth in Section 13.5.(a) is unenforceable, (i) the
court must, and is hereby directed to, make a general reference pursuant to
California Code of Civil Procedure Section 638 to a referee (who must be a
single active or retired judge) to hear and determine all of the issues in such
action or proceeding (whether of fact or of law) and to report a statement of
decision, provided that, at the option of any party to such proceeding, any such
issues pertaining to a “provisional remedy” as defined in California Code of
Civil Procedure Section 1281.8 may be heard and determined by the court, and
(ii) without limiting the generality of Section 13.2., the Borrower will be
solely responsible to pay all fees and expenses of any referee appointed in such
action or proceeding.


 
Section 13.6.  Successors and Assigns.

 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) by way of pledge or assignment of a security interest, subject to the
restrictions of the immediately following subsection (f) (and subject to the
last sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)           Minimum Amounts.


(A)           in the case of an assignment of the entire remaining amount of an
assigning Lender’s Commitment and the Loans at the time owing to it, or in the
case of
 
 
- 99 -

--------------------------------------------------------------------------------

 
 
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and


(B)           in any case not described in the immediately preceding
subsection (A), the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender, subject to each such assignment (in each case, determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $10,000,000, unless
each of the Administrative Agent and, so long as no Default or Event of Default
shall exist, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that if, after giving
effect to such assignment, the amount of the Commitment held by such assigning
Lender or the outstanding principal balance of the Loans of such assigning
Lender, as applicable, would be less than $10,000,000, then such assigning
Lender shall assign the entire amount of its Commitment and the Loans at the
time owing to it.


(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.


(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by clause (i)(B) of this subsection
and, in addition:


(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
shall exist at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof;


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Commitment if such assignment is to a Person that is not already a Lender
with a Commitment, an Affiliate of such a Lender or an Approved Fund with
respect to such a Lender; and


(C)           the consent of the Swingline Lender and the Issuing Bank (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of a Commitment.


(iv)           Assignment and Acceptance; Notes.  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $4,500 for each
assignment, and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.  Unless the transferor
Lender or the assignee Lender requests otherwise, upon the consummation of any
assignment, the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that new Notes are issued to the assignee
Lender and such transferor Lender, as appropriate.
 
 
- 100 -

--------------------------------------------------------------------------------

 
 
(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or to any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).


(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.


(vii)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Commitment
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.11., 5.1., 5.4., 13.2. and 13.10.
and the other provisions of this Agreement and the other Loan Documents as
provided in Section 13.11. with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).


(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
 
 
- 101 -

--------------------------------------------------------------------------------

 
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any  provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver of any provision of any Loan
Document that (i) increases such Lender’s Commitment if such Participant is
directly and adversely affected thereby, (ii) extends the date fixed for the
payment of principal on the Loans or portions thereof owing to such Lender, or
(iii) reduces the rate at which interest is payable thereon.  Subject to the
immediately following subsection (e), the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.11., 5.1. and 5.4. to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.  To the extent permitted by
Applicable Law, each Participant also shall be entitled to the benefits of
Section 13.4. as though it were a Lender, provided such Participant agrees to be
subject to Section 3.3. as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 3.11. and 5.1. than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent and the
Borrower has expressly agreed to make any such greater payment.  A Participant
shall not be entitled to the benefits of Section 3.11. unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower and the Administrative Agent, to comply
with Section 3.11.(c) as though it were a Lender.


(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
 
- 102 -

--------------------------------------------------------------------------------

 
 
(g)           No Registration.  Each Lender agrees that, without the prior
written consent of the Borrower and the Administrative Agent, it will not make
any assignment hereunder in any manner or under any circumstances that would
require registration or qualification of, or filings in respect of, any Loan or
Note under the Securities Act or any other securities laws of the United States
of America or of any other jurisdiction.


(h)           Designated Lenders.  Any Lender (each, a “Designating Lender”) may
at any time while the Borrower has been assigned Investment Grade Ratings as
provided in Section 2.2.(a) designate one Designated Lender to fund Bid Rate
Loans on behalf of such Designating Lender subject to the terms of this
subsection, and the provisions in the immediately preceding subsections (b) and
(d) shall not apply to such designation.  No Lender may designate more than one
Designated Lender.  The parties to each such designation shall execute and
deliver to the Administrative Agent for its acceptance a Designation
Agreement.  Upon such receipt of an appropriately completed Designation
Agreement executed by a Designating Lender and a designee representing that it
is a Designated Lender, the Administrative Agent will accept such Designation
Agreement and give prompt notice thereof to the Borrower, whereupon (i) the
Borrower shall execute and deliver to the Designating Lender a Bid Rate Note
payable to the order of the Designated Lender, (ii) from and after the effective
date specified in the Designation Agreement, the Designated Lender shall become
a party to this Agreement with a right to make Bid Rate Loans on behalf of its
Designating Lender pursuant to Section 2.2. after the Borrower has accepted a
Bid Rate Loan (or portion thereof) of the Designating Lender, and (iii) the
Designated Lender shall not be required to make payments with respect to any
obligations in this Agreement except to the extent of excess cash flow of such
Designated Lender which is not otherwise required to repay obligations of such
Designated Lender which are then due and payable; provided, however, that
regardless of such designation and assumption by the Designated Lender, the
Designating Lender shall be and remain obligated to the Borrower, the
Administrative Agent and the Lenders for each and every of the obligations of
the Designating Lender and its related Designated Lender with respect to this
Agreement, including, without limitation, any indemnification obligations under
Section 12.7. and any sums otherwise payable to the Borrower by the Designated
Lender.  Each Designating Lender shall serve as the agent of the Designated
Lender and shall on behalf of, and to the exclusion of, the Designated Lender:
(i) receive any and all payments made for the benefit of the Designated Lender
and (ii) give and receive all communications and notices and take all actions
hereunder, including, without limitation, votes, approvals, waivers, consents
and amendments under or relating to this Agreement and the other Loan
Documents.  Any such notice, communication, vote, approval, waiver, consent or
amendment shall be signed by the Designating Lender as agent for the Designated
Lender and shall not be signed by the Designated Lender on its own behalf and
shall be binding on the Designated Lender to the same extent as if signed by the
Designated Lender on its own behalf.  The Borrower, the Administrative Agent and
the Lenders may rely thereon without any requirement that the Designated Lender
sign or acknowledge the same.  No Designated Lender may assign or transfer all
or any portion of its interest hereunder or under any other Loan Document, other
than assignments to the Designating Lender which originally designated such
Designated Lender.  The Borrower, the Lenders and the Administrative Agent each
hereby agrees that it will not institute against any Designated Lender or join
any other Person in instituting against any Designated Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
federal or state bankruptcy or similar law, until the later to occur of (x) one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Designated Lender and (y) the Termination Date.  In
connection with any such designation, the Designating Lender shall pay to the
Administrative Agent an administrative fee for processing such designation in
the amount of $2,000.


 
Section 13.7.  Amendments and Waivers.

 
(a)           Generally.  Except as otherwise expressly provided in this
Agreement, (i) any consent or approval required or permitted by this Agreement
or any other Loan Document to be given by the
 
 
- 103 -

--------------------------------------------------------------------------------

 
 
Lenders may be given, (ii) any term of this Agreement or of any other Loan
Document may be amended, (iii) the performance or observance by the Borrower,
any other Loan Party or any other Subsidiary of any terms of this Agreement or
such other Loan Document may be waived, and (iv) the continuance of any Default
or Event of Default may be waived (either generally or in a particular instance
and either retroactively or prospectively) with, but only with, the written
consent of the Requisite Lenders (or the Administrative Agent at the written
direction of the Requisite Lenders), and, in the case of an amendment to any
Loan Document, the written consent of each Loan Party which is party
thereto.  Notwithstanding the previous sentence, the Administrative Agent shall
be authorized on behalf of all Lenders, without the necessity of any notice to,
or further consent from, any Lender, to waive the imposition of the late fees
provided in Section 2.9. up to a maximum of 3 times per year.


(b)           Consent of Lenders Directly Affected.  In addition to the
foregoing requirements, no amendment, waiver or consent shall, unless in
writing, and signed by each of the Lenders directly and adversely affected
thereby (or the Administrative Agent at the written direction of such Lenders),
do any of the following:


(i)           increase the Commitments of the Lenders (excluding any increase as
a result of an assignment of Commitments permitted under Section 13.6. and any
increases contemplated under Section 2.17.) or subject the Lenders to any
additional obligations;


(ii)           reduce the principal of, or interest that has accrued or the
rates of interest that will be charged on the outstanding principal amount of,
any Loans or other Obligations;


(iii)           reduce the amount of any Fees payable to the Lenders hereunder;


(iv)           modify the definition of “Termination Date” (except in accordance
with Section 2.14.), or otherwise postpone any date fixed for any payment of
principal of, or interest on, any Loans or for the payment of Fees or any other
Obligations, or extend the expiration date of any Letter of Credit beyond the
Termination Date (except as permitted under Section 2.2.(b)) or, with respect to
any Letter of Credit having an expiration date beyond the Termination Date as
permitted by Section 2.3.(b), extend the expiration date of such Letter of
Credit;


(v)           modify the definition of “Commitment Percentage” or amend or
otherwise modify the provisions of Section 3.2.;


(vi)           amend this Section 13.7. or amend any of the other definitions of
the terms used in this Agreement or the other Loan Documents insofar as such
definitions affect the substance of this Section 13.7.;


(vii)           modify the definition of the term “Requisite Lenders” or modify
in any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;


(viii)           release any Guarantor from its obligations under the
Guaranty except as contemplated by Section 8.14.(b);


(ix)           waive a Default or Event of Default under Section 11.1.(a) except
as otherwise contemplated by Section 11.2.(f); or


(x)           amend, or waive the Borrower’s compliance with, Section 2.16.
 
 
- 104 -

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, the maximum amount to which the aggregate amount
of the Commitments can be increased pursuant to Section 2.17. can only be
increased with the prior written consent of the Supermajority Lenders.


(c)           Amendment of Administrative Agent’s Duties, Etc.  No amendment,
waiver or consent unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action, shall affect
the rights or duties of the Administrative Agent under this Agreement or any of
the other Loan Documents.  Any amendment, waiver or consent relating to
Section 2.3. or the obligations of the Swingline Lender under this Agreement or
any other Loan Document shall, in addition to the Lenders required hereinabove
to take such action, require the written consent of the Swingline Lender.  Any
amendment, waiver or consent relating to Section 2.2. or the obligations of the
Issuing Bank under this Agreement or any other Loan Document shall, in addition
to the Lenders required hereinabove to take such action, require the written
consent of the Issuing Bank.  No waiver shall extend to or affect any obligation
not expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein.  No course of dealing or delay or omission
on the part of the Administrative Agent or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto.  Any
Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default.  Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.


(d)           Amendments Relating to Change of Control.  If a Lender did not
affirmatively approve any amendment, modification or waiver of the provisions of
Section 11.1.(l) (including any Default or Event of Default resulting under such
Section) that has become effective, the Borrower (i) may cause such Lender to
assign (and such Lender shall assign) all of its rights, title and interest in
its Loans and Commitment to an Eligible Assignee subject to and in accordance
with the provisions of Section 13.6. or (ii) if the Borrower does not cause such
an assignment, the Borrower, upon demand of such Lender, shall pay to such
Lender the aggregate outstanding principal balance of the Loans then owing to
such Lender, plus the aggregate amount of payments previously made by such
Lender under Section 2.3.(j) that have not been repaid, plus any accrued but
unpaid interest and accrued but unpaid fees owing to such Lender, or such other
amount as may be mutually agreed upon by such Lender and Eligible Assignee,
whereupon such Lender shall no longer be a party hereto or have any rights or
obligations hereunder or under any of the other Loan Documents (but shall
continue to be entitled to the benefits of Sections 3.11., 5.1., 5.4., 13.2. and
13.10. and the other provisions of this Agreement and the other Loan Documents
as provided in Section 13.11. with respect to facts and circumstances occurring
prior to the effective date of such payment).  The exercise by the Borrower of
its rights under this Section shall be at the Borrower’s sole cost and expense
and at no cost or expense to the Administrative Agent, the Issuing Bank or any
Lender.


 
Section 13.8.  Nonliability of Administrative Agent and Lenders.

 
The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Bank and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender.  None of the Administrative Agent, the Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, the Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan
Party.  None of the Administrative Agent, the Issuing Bank or any Lender
 
 
- 105 -

--------------------------------------------------------------------------------

 
 
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower’s business or
operations.


 
Section 13.9.  Confidentiality.

 
Except as otherwise provided by Applicable Law, the Administrative Agent, the
Issuing Bank and each Lender shall maintain the confidentiality of all
Information (as defined below) in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential, and if such Persons do not otherwise have a duty to
maintain the confidentiality of such information, such Persons shall agree to
maintain the confidentiality of such information as required herein);
(b) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any actual or proposed assignee, Participant or
other transferee in connection with a potential transfer of any Commitment or
Loan or participation therein as permitted hereunder, or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations; (c) as required or requested by
any Governmental Authority or representative thereof or pursuant to legal
process or in connection with any legal proceedings, or as otherwise required by
Applicable Law; (d) to the Administrative Agent’s, Issuing Bank’s or such
Lender’s independent auditors and other professional advisors (provided they
shall be notified of the confidential nature of the information); (e) in
connection with the exercise of any remedies under any Loan Document (or any
Specified Derivatives Contract) or any action or proceeding relating to any Loan
Document (or any such Specified Derivatives Contract) or the enforcement of
rights hereunder or thereunder; (f) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section actually
known by the Administrative Agent or such Lender to be a breach of this Section
or (ii) becomes available to the Administrative Agent, any Lender or any
Affiliate of the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower or any Affiliate of the Borrower; (g) to
the extent requested by, or required to be disclosed to, any nationally
recognized rating agency or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over it; (h) to bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications; (i) to any other party
hereto; and (j) with the consent of the Borrower. Notwithstanding the foregoing,
the Administrative Agent and each Lender may disclose any such confidential
information, without notice to the Borrower or any other Loan Party, to
Governmental Authorities in connection with any regulatory examination of the
Administrative Agent or such Lender or in accordance with the regulatory
compliance policy of the Administrative Agent or such Lender.  As used in this
Section, the term “Information” means all information received from the
Borrower, any other Loan Party, any other Subsidiary or Affiliate relating to
any Loan Party or any of their respective businesses, other than any such
information that is available to, or in the possession of, the Administrative
Agent, any Lender or the Issuing Bank on a nonconfidential basis prior to
disclosure by the Borrower, any other Loan Party, any other Subsidiary or any
Affiliate, provided that, in the case of any such information received from the
Borrower, any other Loan Party, any other Subsidiary or any Affiliate after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
 
- 106 -

--------------------------------------------------------------------------------

 
 
 
Section 13.10.  Indemnification.

 
(a)           The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, the Issuing Bank, the Lenders (other than, in
each case, a Defaulting Lender), all of the Affiliates of each of the
Administrative Agent, the Issuing Bank or any of the Lenders (other than, in
each case, a Defaulting Lender), and their respective directors, officers,
shareholders, agents, employees and counsel (each referred to herein as an
“Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”):  losses, costs, claims, penalties,
damages, liabilities, deficiencies, judgments or expenses of every kind and
nature (including, without limitation, amounts paid in settlement and court
costs but in the case of legal counsel, limited to the reasonable fees and
disbursements of one firm of counsel (including the allocated fees and expenses
of in-house counsel) to the Administrative Agent, the Issuing Bank and the
Lenders and, if necessary, one firm of local counsel in each appropriate
jurisdiction (and, in the case of an actual or perceived conflict of interest
among the Administrative Agent, the Issuing Bank and the Lenders, one additional
counsel in each relevant jurisdiction to each group of affected parties
similarly situated)


incurred in connection with any litigation, investigation, claim or proceeding
or any advice rendered in connection therewith, but excluding Indemnified Costs
indemnification in respect of which is specifically covered by Section 3.11. or
5.1. or expressly excluded from the coverage of such Sections) incurred by an
Indemnified Party in connection with, arising out of, or by reason of, any suit,
cause of action, claim, arbitration, investigation or settlement, consent decree
or other proceeding (the foregoing referred to herein as an “Indemnity
Proceeding”) which is in any way related directly or indirectly to: (i) this
Agreement or any other Loan Document or the transactions contemplated thereby;
(ii) the making of any Loans or issuance of Letters of Credit hereunder;
(iii) any actual or proposed use by the Borrower of the proceeds of the Loans or
Letters of Credit; (iv) the Administrative Agent’s, the Issuing Bank’s or any
Lender’s entering into this Agreement; (v) the fact that the Administrative
Agent, the Issuing Bank and the Lenders have established the credit facility
evidenced hereby in favor of the Borrower; (vi) the fact that the Administrative
Agent, the Issuing Bank and the Lenders are creditors of the Borrower and have
or are alleged to have information regarding the financial condition, strategic
plans or business operations of the Borrower and the Subsidiaries; (vii) the
fact that the Administrative Agent, the Issuing Bank and the Lenders are
material creditors of the Borrower and are alleged to influence directly or
indirectly the business decisions or affairs of the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Administrative Agent, the Issuing Bank or the Lenders may have under
this Agreement or the other Loan Documents; (ix) any civil penalty or fine
assessed by the OFAC against, and all costs and expenses (including reasonable
counsel fees and disbursements) incurred in connection with defense thereof by,
the Administrative Agent, the Issuing Bank or any Lender as a result of conduct
of the Borrower, any other Loan Party or any other Subsidiary that violates a
sanction administered or enforced by the OFAC; or (x) any violation or
non-compliance by the Borrower or any Subsidiary of any Applicable Law
(including any Environmental Law) including, but not limited to, any Indemnity
Proceeding commenced by (A) the Internal Revenue Service or state taxing
authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders and/or the Issuing Bank as successors to
the Borrower) to be in compliance with such Environmental Laws; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party for any acts or omissions of such Indemnified Party in connection with
matters described in this subsection to the extent arising from the gross
negligence or willful misconduct of such Indemnified Party, as determined by a
court of competent jurisdiction in a final, non-appealable judgment.
 
 
- 107 -

--------------------------------------------------------------------------------

 
 
(b)           The Borrower’s indemnification obligations under this Section
shall apply to all Indemnity Proceedings arising out of, or related to, the
foregoing whether or not an Indemnified Party is a named party in such Indemnity
Proceeding.  In this connection, this indemnification shall cover all
Indemnified Costs of any Indemnified Party in connection with any deposition of
any Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
the Borrower or any Subsidiary, any shareholder of the Borrower or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority.


(c)           This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.


(d)           All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.


(e)           An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower.  No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).  Notwithstanding the
foregoing, with respect to claims against an Indemnified Party, an Indemnified
Party may settle or compromise any such Indemnity Proceeding without the prior
written consent of the Borrower where (x) no monetary relief is sought against
such Indemnified Party in such Indemnity Proceeding or (y) there is an
allegation of a violation of law by such Indemnified Party.


(f)           If and to the extent that the obligations of the Borrower under
this Section are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.


(g)           The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.


References in this Section to “Lender” or “Lenders” shall be deemed to include
such Persons (and their Affiliates) in their capacity as Specified Derivatives
Providers.
 
 
- 108 -

--------------------------------------------------------------------------------

 
 
 
Section 13.11.  Termination; Survival.

 
This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
cancelled, (c) none of the Lenders is obligated any longer under this Agreement
to make any Loans and the Issuing Bank is no longer obligated under this
Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full; provided, however, if on the Termination Date or any
other date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise)
any Letters of Credit remain outstanding, then the provisions of this Agreement
applicable to Letters of Credit, including without limitation, the terms of
Section 2.15. and the Borrower’s reimbursement obligations under
Section 2.3.(d), shall remain in effect until all such Letters of Credit have
expired, have been cancelled or have otherwise terminated.  The indemnities to
which the Administrative Agent, the Issuing Bank and the Lenders are entitled
under the provisions of Sections 3.11., 5.1., 5.4., 12.7., 13.2. and 13.10. and
any other provision of this Agreement and the other Loan Documents, and the
provisions of Section 13.5., shall continue in full force and effect and shall
protect the Administrative Agent, the Issuing Bank and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.


 
Section 13.12.  Severability of Provisions.

 
If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.


 
Section 13.13.  GOVERNING LAW.

 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


 
Section 13.14.  Counterparts.

 
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required.  It shall not be necessary that the signature of, or on behalf of,
each party, or that the signature of all persons required to bind any party,
appear on each counterpart.  All counterparts shall collectively constitute a
single document.  It shall not be necessary in making proof of this document to
produce or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto.


 
Section 13.15.  Obligations with Respect to Loan Parties.

 
The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.
 
 
- 109 -

--------------------------------------------------------------------------------

 
 
 
Section 13.16.  Independence of Covenants.

 
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.


 
Section 13.17.  Limitation of Liability.

 
None of the Administrative Agent, the Issuing Bank or any Lender, or any
Affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, the Issuing Bank or any Lender shall have any liability with respect to,
and the Borrower hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or the Fee
Letter, or any of the transactions contemplated by this Agreement or any of the
other Loan Documents.  The Borrower hereby waives, releases, and agrees not to
sue the Administrative Agent, the Issuing Bank or any Lender or any of the
Administrative Agent’s, the Issuing Bank’s or any Lender’s Affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents, the Fee Letter, or any of the
transactions contemplated by this Agreement or financed hereby.


 
Section 13.18.  Entire Agreement.

 
This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto.  There are no oral
agreements among the parties hereto.


 
Section 13.19.  Construction.

 
The Administrative Agent, the Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, the Borrower and each Lender.


 
Section 13.20.  Effect on Existing Credit Agreement.

 
(a)           Existing Credit Agreement.  On the Effective Date, this Agreement
shall exclusively control and govern the mutual rights and obligations of the
parties hereto with respect to the Existing Credit Agreement, and the Existing
Credit Agreement shall be superseded by this Agreement in all respects on a
prospective basis only.


(b)           NO NOVATION.  THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT
SOLELY TO AMEND AND RESTATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER AND IN
CONNECTION WITH, THE EXISTING CREDIT AGREEMENT.  THE PARTIES DO NOT INTEND THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF
ANY OF THE OBLIGATIONS
 
 
- 110 -

--------------------------------------------------------------------------------

 
 
OWING BY THE BORROWER UNDER OR IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE EXISTING CREDIT
AGREEMENT).


(c)           Reallocations.  Upon the effectiveness of this Agreement, the
Commitments of each of the Lenders and the outstanding amount of all outstanding
Revolving Loans under the Existing Credit Agreement shall be reallocated among
the Lenders in accordance with their respective Commitment Percentages
(determined in accordance with the amount of each Lender’s Commitment set forth
on Schedule I attached hereto), and in order to effect such reallocations, each
Lender whose Commitment exceeds its Commitment immediately prior to the
effectiveness of this Amendment (each an “Assignee Lender”) shall be deemed to
have purchased all right, title and interest in, and all obligations in respect
of, the Commitments of the Lenders whose Commitments are less than their
respective Commitments immediately prior to the effectiveness of this Agreement
(each an “Assignor Lender”), so that the Commitments of each Lender will be as
set forth on Schedule I attached hereto.  Such purchases shall be deemed to have
been effected by way of, and subject to the terms and conditions of, Assignment
and Assumptions without the payment of any related assignment fee, and, except
for replacement Revolving Notes to be provided to any Assignor Lender or
Assignee Lender requesting the same, no other documents or instruments shall be,
or shall be required to be, executed in connection with such assignments (all of
which are hereby waived).  The Assignor Lenders and Assignee Lenders shall make
such cash settlements among themselves, through the Administrative Agent, as the
Administrative Agent may direct (after giving effect to any netting effected by
the Administrative Agent) with respect to such reallocations and assignments.




[Signatures on Following Pages]

 
- 111 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be duly executed by their respective authorized officers as
of the day and year first above written.




BORROWER:


 
REALTY INCOME CORPORATION





By:         _____________________________                                                      
     Name:    
_____________________________                                                       
     Title:       _____________________________                                                     














































[Signatures Continued on Next Page]

 
 

--------------------------------------------------------------------------------

 

[Signature Page to Amended and Restated Credit Agreement of Realty Income
Corporation]




 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Issuing
Bank, as Swingline Lender and as a Lender





By:           
____________________________                                                               
     Name:  ____________________________                                                         
     Title:    ____________________________                                                       






































[Signatures Continued on Next Page]





 
 

--------------------------------------------------------------------------------

 

[Signature Page to Amended and Restated Credit Agreement of Realty Income
Corporation]




 
[OTHER LENDERS]







By:           
________________________________                                                           
     Name:  ________________________________                                                         
     Title:   
________________________________                                                        



 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE I



 
Commitments





Lender
 
Commitment Amount
 
Wells Fargo Bank, National Association
  $ 170,000,000  
Bank of America, N.A.
  $ 90,000,000  
Regions Bank
  $ 90,000,000  
The Bank of New York Mellon
  $ 90,000,000  
U.S. Bank National Association
  $ 90,000,000  
JPMorgan Chase Bank, N.A.
  $ 90,000,000  
Royal Bank of Canada
  $ 90,000,000  
Union Bank, N.A.
  $ 60,000,000  
Branch Banking and Trust Company
  $ 50,000,000  
BBVA Compass Bank
  $ 45,000,000  
PNC Bank, National Association
  $ 45,000,000  
Sumitomo Mitsui Banking Corporation
  $ 25,000,000  
Capital One, N.A.
  $ 25,000,000  
Raymond James Bank, FSB
  $ 25,000,000  
Comerica Bank
  $ 15,000,000  
TOTAL
  $ 1,000,000,000  




